Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of June 18, 2020

among

CHENIERE ENERGY, INC.,

as Borrower,

VARIOUS LENDERS,

SOCIÉTÉ GÉNÉRALE,

ING CAPITAL LLC,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

NATIXIS, NEW YORK BRANCH,

ROYAL BANK OF CANADA,

SANTANDER BANK, N.A., and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers,

and

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent

 

 

$2,620,000,000 of Closing Date Commitments

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS AND INTERPRETATION      1  

1.1

  Definitions.      1  

1.2

  Accounting Terms.      43  

1.3

  Interpretation, Etc.      43  

1.4

  Timing of Payment or Performance.      44  

1.5

  Negative Covenant Compliance and Other Calculations.      44  

1.6

  Certifications.      44  

1.7

  Rounding.      45  

1.8

  Divisions.      45  

SECTION 2.

  LOANS      45  

2.1

  Loans.      45  

2.2

  Pro Rata Shares; Availability of Funds.      46  

2.3

  Use of Proceeds      47  

2.4

  Evidence of Debt; Register; Lenders’ Books and Records; Notes.      47  

2.5

  Interest on Loans.      48  

2.6

  Conversion/Continuation.      49  

2.7

  Default Interest.      50  

2.8

  Fees.      50  

2.9

  Repayment.      51  

2.10

  Voluntary Prepayments/Commitment Reductions.      51  

2.11

  Mandatory Prepayments; Commitment Termination.      52  

2.12

  Application of Prepayments.      53  

2.13

  General Provisions Regarding Payments.      54  

2.14

  Ratable Sharing.      55  

2.15

  Making or Maintaining LIBO Rate Loans.      56  

2.16

  Increased Costs; Capital Adequacy.      58  

2.17

  Taxes; Withholding, Etc.      60  

2.18

  Obligation to Mitigate.      63  

2.19

  Defaulting Lenders.      64  

2.20

  Removal or Replacement of a Lender.      65  

2.21

  Increased Commitments      66  

2.22

  Currency Matters.      67  

2.23

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions.   
  67  

2.24

  Amend and Extend.      68  

2.25

  Acknowledgement Regarding Any Supported QFCs.      69  

2.26

  Effect of Benchmark Transition Event.      70  

SECTION 3.

  CONDITIONS PRECEDENT      71  

3.1

  Closing Date.      71  

3.2

  Conditions to Each Borrowing.      74  

3.3

  Notices.      74  

 

i



--------------------------------------------------------------------------------

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     75  

4.1

  Organization; Requisite Power and Authority; Qualification.      75  

4.2

  Equity Interests and Ownership.      75  

4.3

  Due Authorization.      75  

4.4

  No Conflict.      76  

4.5

  Government Approvals.      76  

4.6

  Binding Obligation.      76  

4.7

  Financial Statements.      76  

4.8

  No Material Adverse Effect.      76  

4.9

  Adverse Proceedings.      77  

4.10

  Payment of Taxes.      77  

4.11

  Properties.      77  

4.12

  Intellectual Property      77  

4.13

  Environmental Matters.      77  

4.14

  No Defaults.      78  

4.15

  Investment Company Act of 1940.      78  

4.16

  Federal Reserve Regulations; Exchange Act      78  

4.17

  Employee Matters.      78  

4.18

  Employee Benefit Plans      78  

4.19

  Certain Fees.      79  

4.20

  Solvency.      79  

4.21

  Compliance with Statutes, Etc.      79  

4.22

  Disclosure      79  

4.23

  Sanctions; Anti-Corruption Laws; PATRIOT Act.      80  

4.24

  Security Documents.      81  

4.25

  Insurance.      81  

4.26

  Nature of Business.      81  

4.27

  Ranking      81  

4.28

  Indebtedness; Investments      81  

4.29

  Affected Financial Institutions      81  

SECTION 5.

 

AFFIRMATIVE COVENANTS

     81  

5.1

  Financial Statements and Other Reports.      82  

5.2

  Existence.      84  

5.3

  Payment of Taxes and Claims.      84  

5.4

  Maintenance of Properties.      85  

5.5

  Insurance      85  

5.6

  Books and Records; Inspections.      85  

5.7

  Compliance with Laws.      85  

5.8

  Environmental.      86  

5.9

  Subsidiaries.      87  

5.10

  Further Assurances.      87  

5.11

  Use of Proceeds.      87  

5.12

  TL Proceeds Account.      88  

 

ii



--------------------------------------------------------------------------------

SECTION 6.

 

NEGATIVE COVENANTS

     88  

6.1

  Indebtedness.      88  

6.2

  Liens.      90  

6.3

  No Further Negative Pledge.      92  

6.4

  Investments.      93  

6.5

  Financial Covenant.      93  

6.6

  Fundamental Changes      94  

6.7

  Transactions with Affiliates.      94  

6.8

  Conduct of Business      95  

6.9

  Speculative Transactions.      95  

6.10

  Restricted Payments      95  

6.11

  CCH HoldCo II Indebtedness      96  

6.12

  Margin Regulations.      96  

SECTION 7.

 

EVENTS OF DEFAULT

     96  

7.1

  Events of Default.      96  

SECTION 8.

 

AGENTS

     99  

8.1

  Appointment of Agent.      99  

8.2

  Powers and Duties.      99  

8.3

  General Immunity.      100  

8.4

  Agents Entitled to Act as Lender.      101  

8.5

  Lenders’ Representations, Warranties and Acknowledgment.      102  

8.6

  Right to Indemnity.      102  

8.7

  Successor Administrative Agent.      103  

8.8

  Security Documents.      104  

8.9

  Withholding Taxes.      105  

8.10

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.     
106  

8.11

  Certain ERISA Matters.      107  

SECTION 9.

 

MISCELLANEOUS.

     108  

9.1

  Notices.      108  

9.2

  Expenses.      110  

9.3

  Indemnity.      110  

9.4

  Set Off.      112  

9.5

  Amendments and Waivers.      113  

9.6

  Successors and Assigns; Participations.      115  

9.7

  Independence of Covenants.      121  

9.8

  Survival of Representations, Warranties and Agreements.      121  

9.9

  No Waiver; Remedies Cumulative.      121  

9.10

  Marshalling; Payments Set Aside.      122  

9.11

  Severability.      122  

9.12

  Obligations Several; Independent Nature of Lenders’ Rights.      122  

9.13

  Headings.      123  

9.14

  APPLICABLE LAW      123  

9.15

  CONSENT TO JURISDICTION      123  

9.16

  WAIVER OF JURY TRIAL.      124  

9.17

  Confidentiality.      124  

 

iii



--------------------------------------------------------------------------------

9.18

  Usury Savings Clause.      126  

9.19

  Effectiveness; Counterparts.      126  

9.20

  Entire Agreement.      126  

9.21

  PATRIOT Act.      126  

9.22

  Electronic Execution of Assignments.      127  

9.23

  No Fiduciary Duty.      127  

9.24

  Authorization of Filing of Financing Statements.      129  

9.25

  Electronic Execution of Documents      129  

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A    Commitments    B    Notice Addresses SCHEDULES:    I   
Excluded Subsidiaries    II    Knowledge Parties    4.1    Jurisdictions of
Organization and Qualification    4.2    Equity Interests and Ownership    4.11
   Real Estate Assets    6.1    Existing Indebtedness    6.2    Existing Liens
   6.3    Certain Negative Pledges EXHIBITS:    A-1    Borrowing Notice    A-2
   Conversion/Continuation Notice    B    Note    C    Compliance Certificate   
D    Restricted Payment Certificate    E    Assignment Agreement    F    Closing
Date Certificate    G    Intercompany Note    H    Revolving Credit Agreement
Amendment    I    Incumbency Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of June 18, 2020, is entered into by and among
CHENIERE ENERGY, INC., a corporation formed under the laws of the State of
Delaware (“Borrower”), the Lenders party hereto from time to time, SOCIÉTÉ
GÉNÉRALE, as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”), and the Joint Lead Arrangers (as defined
herein).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 (Definitions) hereof;

WHEREAS, Lenders have agreed to extend Loans to Borrower in an aggregate
principal amount of up to $2,620,000,000;

WHEREAS, the proceeds of the Loans will be used (a) indirectly, to repay
outstanding obligations under the EIG NPA, (b) to repay and/or repurchase all or
a part of the outstanding obligations under the 2021 Notes Indenture, and (c) to
pay transaction fees, commissions and expenses related to the Financing
Documents and the borrowing of the Loans; and

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of the Secured Parties, Liens upon the
Collateral pursuant to the Security Documents;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS AND INTERPRETATION

1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“2021 Notes Indenture” means that certain Unsecured PIK Convertible Notes
Indenture, dated as of November 28, 2014 and maturing on May 28, 2021, entered
into by RRJ Capital II Ltd, Baytree Investments Pte Ltd and Seatown Lionfish
Pte. Ltd.

“Additional Commitment Lender” means (a) a Lender or (b) any other financial
institution (subject to the prior written consent of Administrative Agent, such
consent not to be unreasonably withheld, conditioned or delayed) that agrees to
provide a Commitment or (in the case of a Lender) agrees to increase the amount
of its Commitment pursuant to Section 2.21 (Increased Commitments).

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes



--------------------------------------------------------------------------------

over the administration of that rate) (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the
Interpolated Rate; or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (d) in the event the rates referenced in
the preceding clauses (a), (b) and (c) are not available, the rate per annum
equal to the offered quotation rate to first class banks in the London interbank
market by Administrative Agent for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in immediately available funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted LIBO Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement;
provided, however, that, notwithstanding the foregoing, the Adjusted LIBO Rate
shall at no time be less than zero.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, claim (including any Environmental
Claims), proceeding, hearing (in each case, whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the Knowledge of Borrower, threatened in writing against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Lender” as defined in Section 2.15(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affected Loans” as defined in Section 2.15(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, (a) the definition of “Affiliate” shall
not encompass any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) no Agent or Lender shall be
deemed to be an Affiliate of Borrower or any Subsidiary thereof solely as a
result of its capacity as such.

 

2



--------------------------------------------------------------------------------

“Agent(s)” means each of (a) Administrative Agent, (b) Collateral Agent,
(c) Joint Lead Arrangers and (d) any other Person appointed under the Financing
Documents to serve in an agent or similar capacity.

“Agent Affiliates” as defined in Section 9.1(b) (Electric Communications).

“Aggregate Amounts Due” as defined in Section 2.14 (Ratable Sharing).

“Agreement” means this Credit Agreement, dated as of the Closing Date.

“Anti-Corruption Laws” as defined in Section 4.23 (Sanctions; Anti-Corruption
Laws; PATRIOT Act).

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, for any date, the applicable rate per annum set forth
below based upon the ratings assigned by the Ratings Agencies on such date to
the Loans:

 

    

Ratings
(S&P/Moody’s/
Fitch)

   Applicable Margin
(LIBO Rate Loans)     Applicable Margin
(Base Rate Loans)  

From the Closing Date until (and including) the first anniversary of the Closing
Date)

       

Category 1

   ³ BBB- / Baa3 / BBB-      2.00%       1.00%  

Category 2

   BB+ / Bal / BB+      2.25%       1.25%  

Category 3

   BB / Ba2 / BB      2.50%       1.50%  

Category 4

   £ BB- / Ba3 / BB-      2.75%       1.75%  

From (but excluding) the first anniversary of the Closing Date until (and
including) the second anniversary of the Closing Date)

       

Category 1

   ³ BBB- / Baa3 / BBB-      2.50%       1.50%  

Category 2

   BB+ / Bal / BB+      2.75%       1.75%  

Category 3

   BB / Ba2 / BB      3.00%       2.00%  

Category 4

   £ BB- / Ba3 / BB-      3.25%       2.25%  

From (but excluding) the second anniversary of the Closing Date until the Final
Maturity Date

       

Category 1

   ³ BBB- / Baa3 / BBB-      3.00%       2.00%  

Category 2

   BB+ / Bal / BB+      3.25%       2.25%  

Category 3

   BB / Ba2 / BB      3.50%       2.50%  

Category 4

   £ BB- / Ba3 / BB-      3.75%       2.75%  

For purposes of the foregoing: (a) if only one Ratings Agency has assigned a
rating to the Loans, the applicable Category shall be the Category that
corresponds to that rating; (b) if more than one Ratings Agency has assigned a
rating to the Loans, the applicable Category shall be the Category that
corresponds to the highest assigned rating, unless such ratings differ by two or
more levels, in which case the applicable level will be deemed to be the one
level below the higher of such levels; (c) if no Ratings Agency has assigned a
rating to the Loans, the applicable Category shall be the Category that
corresponds to the corporate family rating of Borrower and its Subsidiaries
assigned by one or more Ratings Agencies, if available; (d) if no Ratings Agency
has

 

4



--------------------------------------------------------------------------------

assigned a rating to the Loans or assigned a corporate family rating to Borrower
and its Subsidiaries, the applicable Category shall be Category 4; (e) if none
of S&P, Moody’s or Fitch have assigned a rating, but another Ratings Agency has
assigned a rating, the applicable Category shall be determined with reference to
the equivalent rating provided by such other Ratings Agency; and (f) if the
ratings assigned by any Ratings Agency to the Loans (or, if applicable at such
time, the corporate family rating) shall be changed (other than as a result of a
change in the rating system of such Ratings Agency), such change shall be
effective as of the date on which it is first announced by the applicable
Ratings Agency, irrespective of when notice of such change shall have been
furnished by Borrower to Administrative Agent and the Lenders. Each change in
the applicable Category shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of any Ratings
Agency shall change, Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the applicable Category shall be determined
by reference to the rating of such Ratings Agency most recently in effect prior
to such change.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBO Rate Loans. A LIBO Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that Borrower provides to Administrative
Agent pursuant to any Financing Document or the transactions contemplated
therein which is distributed to Agents or Lenders by means of electronic
communications pursuant to Section 9.1(b) (Electronic Communications).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of the businesses,
assets or properties of any kind of Borrower (but not any of its Subsidiaries),
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, leased or licensed, other than (a) sales or other
dispositions of assets that are obsolete, worn-out, superfluous or no longer
used or useful in the ordinary course of Borrower’s business and that could not
reasonably be expected to result in a Material Adverse Effect, (b) sales or
other dispositions of LNG, Gas or other commercial products or inventory or
equipment in the ordinary course of Borrower’s business and the leasing or
sub-leasing of real property in the

 

5



--------------------------------------------------------------------------------

ordinary course of Borrower’s business, (c) issuances of Equity Interests by
Borrower, (d) Restricted Payments made in accordance with this Agreement,
(e) dispositions of Cash or Cash Equivalents, (f) dispositions in compliance
with any applicable Government Rule or Government Approval, (g) a grant of any
Permitted Lien in accordance with Section 6.2 (Liens), (h) sales, discounting or
forgiveness of accounts receivable in the ordinary course of Borrower’s business
or in connection with the collection or compromise thereof, (i) entry into or
termination of any Interest Rate Agreement (or any guarantee thereof), any
Currency Agreement (or any guarantee thereof) or any guarantee of any Commodity
Hedge Agreement to the extent, in each case, permitted by Section 6.9
(Speculative Transactions), (j) any disposition of any Ingleside Marine Terminal
Properties, (k) any disposition of Equity Interests in CQH for aggregate
consideration, when taken together with any dispositions by CQH, CMI and CCH
HoldCo II (or any of their respective Subsidiaries) and any disposition of any
CQP IDRs or Equity Interests in CQP GP pursuant to clause (i) of the definition
of “Subsidiary Asset Sale,” of less than $10,000,000 during any Fiscal Year, or
(l) any disposition of other assets for aggregate consideration of less than
$75,000,000 during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 9.6(b) (Register).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, senior vice president, vice president (or the equivalent thereof),
chief financial officer, chief accounting officer, treasurer, secretary,
assistant secretary or other named officer of such Person (or, in the case of a
limited partnership, of the general partner, acting on behalf of such limited
partnership); provided that the secretary or assistant secretary of such Person
shall have delivered an incumbency certificate to Administrative Agent as to the
authority of such Authorized Officer.

“Availability Period” means the period from the Closing Date to but excluding
the Commitment Termination Date.

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

 

6



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1⁄2 of 1% and (iii) the sum of (x) the Adjusted LIBO
Rate that would be payable on such day for a LIBO Rate Loan with a one-month
interest period plus (y) 1.00%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Benchmark Replacement” means, with respect to any Benchmark Transition Event or
Early Opt-in Election, the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by Administrative Agent and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides, with the
consent of Borrower (not to be unreasonably withheld, conditioned or delayed),
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides, with the consent
of Borrower (not to be unreasonably withheld, conditioned or delayed), is
reasonably necessary in connection with the administration of this Agreement).

 

7



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and(b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Requisite Lenders, as applicable, with the consent of Borrower (not to be
unreasonably withheld, conditioned or delayed), by notice to Administrative
Agent (in the case of such notice by the Requisite Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.26
(Effect of Benchmark Transition Event) and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
Section 2.26 (Effect of Benchmark Transition Event).

 

8



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrowing” means the borrowing of a Loan.

“Borrowing Date” means the date of a Borrowing.

“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBO Rate
or any LIBO Rate Loans, any day which is a Business Day described in clause (a)
and which is also a day for trading by and between banks in Dollar deposits in
the London interbank market.

“Cash” means money, currency or a credit balance in any demand or deposit
account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within three months
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within three months after
such date and having, at the time of the acquisition thereof, a rating of at
least A-2 from S&P or at least P-2 from Moody’s; (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-2 from S&P or at least P-2
from Moody’s; (d) certificates of deposit, Dollar-denominated time deposits,
overnight bank deposits or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (i) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and
(ii) has Tier 1 capital (as defined in such regulations) of not less than
$500,000,000; and (e) any money market mutual fund that (i) complies with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 (or any
successor rule) under the Investment Company Act of 1940; (ii) is rated either
BBB+ by S&P and Baa1 by Moody’s or at least 95% of the assets of which
constitute Cash Equivalents described in clauses (a) through (d) of this
definition and/or Dollars; and (iii) has net assets of not less than
$500,000,000.

 

9



--------------------------------------------------------------------------------

“CCH” means Cheniere Corpus Christi Holdings, LLC.

“CCH Change of Control” means Borrower and its Affiliates together (a) at any
time prior to the CCH Project Completion Date shall fail to own, directly or
indirectly in the aggregate, more than 50% of the outstanding Equity Interests
in CCH, or control, directly or indirectly, more than 50% of the aggregate
ordinary voting power of CCH, or (b) on or following the CCH Project Completion
Date shall fail to control, directly or indirectly, more than 50% of the
aggregate ordinary voting power of CCH.

“CCH Common Terms Agreement” means the Amended and Restated Common Terms
Agreement, dated as of May 22, 2018, by and among CCH, the guarantors party
thereto, Société Générale, as term loan facility agent, The Bank of Nova Scotia,
as the working capital facility agent, each other facility agent from time to
time party thereto and Société Générale, as intercreditor agent.

“CCH ECA” means the Amended and Restated Equity Contribution Agreement, dated as
of May 22, 2018, by and between Borrower and CCH.

“CCH Equity Contributions” means equity contributions made to CCH HoldCo II or
any of its Subsidiaries or otherwise to the CCH Project, including equity
contributions made pursuant to the CCH ECA.

“CCH HoldCo II” means Cheniere CCH Holdco II, LLC.

“CCH Indenture” means that certain Indenture, dated as of May 18, 2016, entered
into by CCH, the guarantors from time to time party thereto and The Bank of New
York Mellon, as Trustee.

“CCH Project” means, collectively, the Corpus Christi Pipeline and the Corpus
Christi Terminal Facility.

“CCH Project Completion Date” means the date upon which all of the conditions
set forth in Section 14.1 of the CCH Common Terms Agreement have been either
satisfied, or, in each case, waived by the requisite parties to the
Intercreditor Agreement (as defined in the CCH Indenture); provided that, for
purposes of this Agreement, notwithstanding anything to the contrary in any
other Senior Debt Instrument (as defined in the CCH Indenture), CCH Project
Completion Date shall mean the date of satisfaction of the abovementioned
conditions with respect only to Train One (as defined in the CCH Indenture) and
Train Two (as defined in the CCH Indenture).

“Change in Law” as defined in Section 2.16(a) (Compensation for Increased Costs
and Taxes)

“Change of Control” means, the occurrence of any of the following:

(a)    any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act), other than Borrower or its Subsidiaries, files a Schedule TO or
any schedule, form

 

10



--------------------------------------------------------------------------------

or report under the Exchange Act disclosing that such person or group has become
the direct or indirect ultimate “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, of Borrower’s Common Equity representing more than 50%
of the voting power of Borrower’s Common Equity; or

(b)    consummation of (i) any recapitalization, reclassification or change of
Borrower’s Common Equity (other than changes resulting from a subdivision or
combination) pursuant to which Borrower’s Common Equity would be converted into,
or exchanged for, or represent solely the right to receive, shares, stock or
other securities of a Person other than Borrower, or other property or assets
(including Cash or any combination thereof) or (ii) any share exchange,
consolidation, merger or similar event involving Borrower pursuant to which
Borrower’s Common Equity will be converted into, or exchanged for, or represent
solely the right to receive, shares, stock or other securities of a Person other
than Borrower, or other property or assets (including Cash or any combination
thereof) (any such share exchange, consolidation, merger, similar event,
transaction or series of transactions being referred to in this clause (b) as an
“event”); provided that any such event described in clause (i) or (ii) above (A)
where the Persons that “beneficially owned,” directly or indirectly, the voting
shares of Borrower immediately prior to such event “beneficially own,” directly
or indirectly, more than 50% of the total voting power of all outstanding
classes of voting shares or stock of the continuing or surviving Person or
transferee or the parent thereof immediately after such event and such holders’
proportional voting power immediately after such transaction vis-a-vis each
other with respect to the securities they receive in such transaction will be in
substantially the same proportions as their respective voting power vis-a-vis
each other immediately prior to such transaction, or (B) effected solely to
change Borrower’s jurisdiction of incorporation or to form a holding company for
Borrower and that results in a share exchange or reclassification or similar
exchange of the outstanding Common Equity solely into shares of common stock or
other Common Equity interests of the surviving entity (excluding cash payments
for fractional shares and cash payments made in respect of dissenters’ rights)
will not constitute a Change of Control.

Notwithstanding the foregoing, a transaction or series of transactions described
in clause (a) or clause (b) above (whether or not giving effect to the proviso
in clause (b)) shall not constitute a Change of Control if at least 80% of the
consideration received or to be received by holders of Borrower’s Common Equity
(excluding cash payments for fractional shares and cash payments made in respect
of dissenters’ appraisal rights) in connection with such transaction or
transactions consists of common shares that are traded on NYSE MKT, The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors), or will be so traded immediately following
such transaction. For the avoidance of doubt, a transaction or a series of
transactions that is not considered a “Change of Control” pursuant to this
paragraph shall not be a “Change of Control” solely because such event could
also be described by clause (a) or clause (b) above.

“Closing Date” means the date on which all the conditions set forth in
Section 3.1 (Closing Date) have been satisfied (or waived in accordance with the
terms of this Agreement).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F.

 

11



--------------------------------------------------------------------------------

“CMI” means Cheniere Marketing, LLC.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agency Appointment Agreement” means the Amended and Restated
Collateral Agency Appointment Agreement, dated as of the Closing Date, by and
among Borrower, Administrative Agent, the Collateral Agent, the Revolving
Facility Administrative Agent and each Additional Agent (as defined in the
Intercreditor Agreement) party thereto from time to time.

“Collateral Agent” means Société Générale or any successor to it appointed
pursuant to the terms of the Collateral Agency Appointment Agreement.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan,
as set forth opposite the name of such Lender in Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof (including any reduction resulting from a funding of
the Loans), and “Commitments” means such commitments of all Lenders in the
aggregate. The aggregate amount of the Commitments as of the Closing Date is
$2,620,000,000.

“Commitment Fees” as defined in Section 2.8(a) (Fees).

“Commitment Increase” as defined in Section 2.21 (Increased Commitments).

“Commitment Termination Date” means the earliest to occur of (i) May 31, 2021;
(ii) the date the Commitments are permanently reduced to zero pursuant to
Section 2.10(b) (Voluntary Commitment Reductions) or Section 2.11 (Mandatory
Prepayments; Commitment Termination); and (iii) the date of the termination of
the Commitments pursuant to Section 7.1 (Events of Default).

“Commodity Hedge Agreement” means (a) any agreement (including each confirmation
entered into pursuant to any master agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, power purchase and sale
agreement (including, but not limited to, option and heat rate options), fuel
purchase and sale agreement, tolling agreement and capacity purchase agreement,
and (b) any emissions credit purchase or sale agreement, power transmission
agreement, fuel transmission agreement, fuel storage agreement, netting
agreement or similar agreement, in each case entered into in respect of any
commodity, including any energy management agreements having any such
characteristics, and any agreement providing for credit support for any of the
foregoing, in all cases whether settled financially or physically.

“Common Equity” of any Person means the Equity Interests of such Person that are
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

 

12



--------------------------------------------------------------------------------

“Competitor” means any Person that is a company primarily engaged in
substantially similar business operations as Borrower or any of its
Subsidiaries.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness (which, for the avoidance of doubt, shall mean indebtedness
maturing within 12 months of such applicable date) and the current portion of
long-term Indebtedness) of Borrower and its Subsidiaries and (ii) goodwill and
other intangible assets of Borrower and its Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of Equity Interests, by contract or otherwise).

“Control Agreements” means each control agreement to be executed and delivered
by Collateral Agent for the benefit of the Secured Parties or the Credit
Agreement Secured Parties, as applicable, a securities intermediary or
depositary bank and Borrower on or following the Closing Date pursuant to the
terms of the Pledge and Security Agreement or pursuant to this Agreement, with
such modifications as Collateral Agent may reasonably request or approve.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Corpus Christi Pipeline” means the gas pipeline originating at the Corpus
Christi Terminal Facility and terminating north of the City of Sinton, Texas,
and related facilities.

“Corpus Christi Terminal Facility” means the liquefaction facilities in San
Patricio County and Nueces County in the vicinity of Portland, Texas, on the La
Quinta Channel in the Corpus Christi Bay, comprising liquefaction trains, LNG
storage tanks, and one or more marine berths and supporting facilities.

“Corresponding Amount” as defined in Section 2.2(b) (Availability of Funds).

“Covered Party” as defined in Section 2.25 (Acknowledgement Regarding Any
Supported QFCs).

 

13



--------------------------------------------------------------------------------

“Covenant Testing Period” means a period (i) commencing on the last day of the
Fiscal Quarter of Borrower most recently ended prior to a Covenant Trigger Event
and (ii) continuing through and including the first day after such commencement
date during which no Covenant Trigger Event has occurred or is continuing for at
least 30 consecutive days.

“Covenant Trigger Event” means if at any time (a)(i) the aggregate outstanding
principal amount of all outstanding Loans plus (ii) to the extent constituting
First Lien Obligations, the aggregate outstanding principal amount of all
outstanding Permitted Term Loan Refinancing Indebtedness plus (iii) the
aggregate outstanding principal amount of all outstanding loans under the
Revolving Credit Agreement plus (iv) all unreimbursed drawings of letters of
credit issued under the Revolving Credit Agreement exceeds (b) 30% of the
aggregate amount of (i) the aggregate outstanding principal amount of all
outstanding Loans plus (ii) remaining undrawn Commitments plus (iii) to the
extent constituting First Lien Obligations, the aggregate outstanding principal
amount of all outstanding Permitted Term Loan Refinancing Indebtedness plus
(iv) remaining undrawn commitments to provide any such Permitted Term Loan
Refinancing Indebtedness referred to in the preceding clause (b)(iii) plus
(v) the RCF Commitments.

“CQH” means Cheniere Energy Partners LP Holdings, LLC.

“CQH Change of Control” means the occurrence of either of the following:
(a) Borrower shall cease to, directly or indirectly, own and control legally and
beneficially on a fully diluted basis more than 50% of the voting rights
associated with ownership of all outstanding Equity Interests of all classes of
Equity Interests of CQH or (b) Borrower shall cease to hold, directly or
indirectly, and control legally and beneficially on a fully diluted basis at
least 50% of the economic rights associated with ownership of all outstanding
limited partnership interests of CQP held, directly or indirectly by Borrower,
as of the Closing Date.

“CQP” means Cheniere Energy Partners, L.P.

“CQP Change of Control” means the occurrence of any of the following:

(a)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as such terms are used in Section 13(d) of the Exchange Act),
other than an entity owned directly or indirectly by the partners of CQP in
substantially the same proportion as their ownership interests in CQP prior to
such transaction, becomes the beneficial owner (as such term is used in
Section 13(d) of the Exchange Act, except that such person or group shall be
deemed to have “beneficial ownership” of all shares that any such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of CQP or CQP GP (or their respective successors by merger,
consolidation or purchase of all or substantially all of their respective
assets);

(b)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of CQP and its Subsidiaries taken as a whole to any “person” (as such term is
used in Section 13(d) of the Exchange Act); or

 

14



--------------------------------------------------------------------------------

(c)    the adoption of a plan relating to the liquidation or dissolution of CQP
or the removal of the general partner by the limited partners of CQP;

provided that a CQP Change of Control shall be deemed to exclude transactions
where (i) on a pro forma basis, Borrower retains greater than 50% control of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of CQP GP, (ii) Borrower is the surviving entity as a result of a
corporate re-organization and combination of CQP into Borrower, (iii) CQP is the
surviving entity as a result of a corporate reorganization and combination of
Borrower into CQP (including any such reorganization the result of which CQP
ceases to be a limited partnership) where on a pro forma basis, the
equityholders of Borrower and CQP (prior to such reorganization or combination)
collectively retain greater than 50% control of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of (A) CQP GP
if CQP is a limited partnership, (B) the managing member if CQP is a limited
liability company or (C) CQP if CQP is a corporation or a member managed limited
liability company and (iv) following the conversion of CQP into a corporation,
on a pro forma basis, Borrower retains greater than 50% control of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of CQP.

“CQP GP” means Cheniere Energy Partners GP, LLC.

“CQP IDRs” means the Incentive Distribution Rights, as that term is defined in
that certain Fourth Amended and Restated Agreement of Limited Partnership of
CQP, dated as of February 14, 2017 (as in effect on the Closing Date without
giving effect to any amendment thereto).

“Credit Agreement Secured Parties” means the Agents and the Lenders and shall
include all former Agents and Lenders to the extent that any Obligations owing
to such Persons were incurred while such Persons were Agents or Lenders and such
Obligations have not been paid or satisfied in full (in each case, other than
contingent indemnification obligations with respect to which no claim is
outstanding).

“Creole Trail Project” means the 94-mile pipeline that interconnects the SPL
Project with a number of large interstate pipelines and that, as of the date
hereof, is owned and operated by Cheniere Creole Trail Pipeline, L.P.

“Cross-Acceleration Parties” means, collectively, SPL, CQP, CCH HoldCo II, CCH
and CMI.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

“Debt Service” means, for any period, the sum, computed without duplication, of
the following: (a) all amounts paid or payable, as applicable, by Borrower in
respect of scheduled principal of Indebtedness during such period in respect of
First Lien Obligations, plus (b) cash pay interest paid or payable, as
applicable, by Borrower during such period on (i) then-outstanding (or, for
projected calculations, projected to be outstanding) First Lien Obligations
(taking into account Secured Hedging Agreements) and (ii) unsecured Indebtedness
for borrowed money of Borrower paid or payable in cash during such period, plus
(c) all other commitment fees, agency fees, trustee fees or other administrative
fees (other than upfront fees, arranging fees, underwriting fees or similar
fees) paid or payable, as applicable, in connection with the then-outstanding
(or, for projected calculations, projected to be outstanding) First Lien
Obligations.

 

15



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdictions
from time to time in effect.

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means subject to Section 2.19(b) (Defaulting Lender Cure),
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified Borrower and Administrative
Agent, in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by Administrative Agent or Borrower, to confirm in
writing to Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and Borrower), (d) Administrative
Agent has received notification that such Lender has, or has a direct or
indirect parent company that is (x) insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors
or (y) the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its direct or
indirect parent company, or such Lender or its direct or indirect parent company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (e) has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

16



--------------------------------------------------------------------------------

“Derivative Counterparties” as defined in Section 9.23 (No Fiduciary Duty).

“Derivatives” as defined in Section 9.23 (No Fiduciary Duty).

“Discharge of Obligations” means:

(a)    payment in full in cash of (i) the outstanding principal amount of Loans
under this Agreement and (ii) interest accrued and owing at or prior to the time
such amount is paid (including interest and fees accruing (or which would,
absent the commencement of any case or proceeding under any Debtor Relief Laws
of Borrower, accrue) on or after the commencement of any case or proceeding
under any Debtor Relief Laws of Borrower, whether or not such interest would be
allowed in such case or proceeding), on all Indebtedness outstanding under this
Agreement and the other Financing Documents;

(b)    the termination or expiration of all Commitments; and

(c)    payment in full in cash of all other Obligations that are then due and
payable or otherwise accrued and owing at or prior to the time such amounts are
paid, including all obligations outstanding under this Agreement which
constitute Obligations (in each case, other than contingent indemnification
obligations with respect to which no claim is outstanding).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, or (iii) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Final Maturity Date, except, in the
case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior Discharge of
Obligations.

“Disqualified Institution” means, on any date, (a) any Person designated by
Borrower as a “Disqualified Institution” by written notice delivered to
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of Borrower or any of its Subsidiaries, which Person has
been designated by Borrower as a “Disqualified Institution” by written notice to
Administrative Agent not less than five Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that Borrower
has designated as no longer being a “Disqualified Institution” by written notice
delivered to Administrative Agent from time to time.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“DQ List” has the meaning set forth in Section 9.6(i) (Disqualified
Institutions).

“Duration Fees” as defined in Section 2.8(d) (Fees).

 

17



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by Administrative Agent or (ii) a notification by the
Requisite Lenders to Administrative Agent (with a copy to Borrower) that the
Requisite Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.26 (Effect of Benchmark Transition Event), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

(2) (i) the election by Administrative Agent or (ii) the election by the
Requisite Lenders, in each case, with the consent of Borrower (not to be
unreasonably withheld, conditioned or delayed), to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by Administrative Agent
of written notice of such election to Borrower and the Lenders or by the
Requisite Lenders of written notice of such election to Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any Affected
Financial Institution.

“EIG NPA” means that certain Amended and Restated Note Purchase Agreement, dated
as of March 1, 2015, entered into by CCH HoldCo II, the Bank of New York Mellon,
EIG Management LLC and the noteholders party thereto.

“Eligible Assignee” means any Person other than a natural Person that is (a) a
Lender, a Joint Lead Arranger, an Affiliate of any Lender or Joint Lead Arranger
or a Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), or (b) a commercial bank, financial
institution, insurance company, investment or mutual fund or other entity that
is an “accredited investor” (as defined in Regulation D under the Securities
Act) and which extends credit or buys loans in the ordinary course of business;
provided that no Defaulting Lender or Borrower or Affiliate of Borrower shall be
an Eligible Assignee. For the avoidance of doubt, any Disqualified Institution
is subject to Section 9.6(i) (Disqualified Institutions).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was within the six-year period immediately
preceding the Closing Date, sponsored, maintained or contributed to by, or
required to be contributed to by, Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

18



--------------------------------------------------------------------------------

“Environmental Claim” means any written notice of noncompliance or violation,
investigation, claim, administrative, regulatory, or judicial action, suit,
judgment, written demand with respect to or arising in connection with Borrower
or any Subsidiary of Borrower, by any other Person alleging or asserting
liability under any Environmental Law, including for investigatory costs, costs
of response, removal, remediation or cleanup, governmental response costs,
attorneys’ fees, damages to the environment, natural resources, fines, or
penalties arising out of, based on or resulting from (a) the presence, use, or
Release into the environment of any Hazardous Substances or (b) any fact,
circumstance, condition, or occurrence forming the basis of any violation, or
alleged violation, of or liability under any Environmental Laws or Government
Approvals issued pursuant to Environmental Law.

“Environmental Laws” means any applicable laws, statutes, regulations, rules,
ordinances, orders, decrees, rulings, judgments, writs, decisions, injunctions,
or binding directives of a Governmental Authority having jurisdiction over or
imposing legal requirements on Borrower or any Subsidiary of Borrower concerning
human health or safety as related to any Hazardous Substance, natural resources,
plant and animal species, or the use or Release into the environment of any
Hazardous Substances, including the Clean Air Act (42 U.S.C. §7401 et seq.), the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(42 U.S.C. §9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§1251 et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
§6901 et seq.), the Safe Drinking Water Act (42 U.S.C. §300f et seq.), the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.), Section 10 of the Rivers and
Harbors Act of 1899 (33 U.S.C. § 403), the Endangered Species Act (16 U.S.C.
§1531 et seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §668 et
seq.), the Migratory Bird Treaty Act (16 U.S.C. §703 et seq.), the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), the National Historic
Preservation Act (16 U.S.C. § 468-468d), the Emergency Planning and Community
Right to Know Act (42 U.S.C. § 11001 et seq.), the Pollution Prevention Act
(42 U.S.C. § 13101 et seq.), the Oil Pollution Act (42 U.S.C. 11001 et seq.),
the Louisiana Solid Waste Management and Resource Recovery Law (La. R.S. 30:2151
et seq.), the Louisiana Hazardous Waste Control Law (La. R.S. 30:2171 et seq.),
the Louisiana Inactive and Abandoned Hazardous Waste Site Law (La. R.S. 30:2221
et seq.), the Louisiana Hazardous Substance Remedial Act (La. R.S. 30:2271 et
seq.), and the regulations promulgated pursuant to any of the foregoing and
similar federal, state and local statutes, all as may be amended from time to
time.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing (but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any

 

19



--------------------------------------------------------------------------------

member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to PBGC has been
waived by regulation in effect on the date hereof under subclause .23, .27, .28
or .31 of such regulation); (b) the failure to meet the minimum funding standard
of Sections 412 and 430 of the Internal Revenue Code and Sections 302 and 303 of
ERISA with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code and Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might reasonably constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (h) the assertion of a material
claim (other than routine claims for benefits) against any Employee Benefit Plan
other than a Multiemployer Plan or the assets thereof, against Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates in connection with
any Employee Benefit Plan; (i) receipt from the IRS of notice of the failure of
any Pension Plan of Borrower or any of its Subsidiaries (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(j) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

20



--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in
Section 7.1 (Events of Default).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means “Excluded Assets” as defined in the Pledge and Security
Agreement.

“Excluded Subsidiary” means (a) each Subsidiary of Borrower set forth on
Schedule I, (b) any Subsidiary of Borrower that is (i) a not-for-profit entity
or (ii) an Immaterial Subsidiary and (c) any other Subsidiary of Borrower, the
Equity Interests in which are not required to be pledged pursuant to the Pledge
and Security Agreement; provided that CCH Holdco II shall cease to be an
Excluded Subsidiary upon the prepayment in full of all outstanding obligations
under the EIG NPA.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Tax imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of a Lender, its applicable lending office located in,
the jurisdiction (or any political subdivision thereof) imposing such Tax or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.20 (Removal or Replacement of a Lender)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17 (Taxes; Withholding, Etc.), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) any amount of Tax arising solely because of the failure of
such Recipient to comply with Section 2.17(c) (Status of Lenders), and (d) any
Taxes imposed under FATCA.

“Extended Loans” as defined in Section 2.24(a) (Amend and Extend).

“Extended Loan Permitted Other Provision” as defined in Section 2.24(a) (Amend
and Extend).

“Extending Lender” as defined in Section 2.24(b) (Amend and Extend).

“Extension Amendment” as defined in Section 2.24(c) (Amend and Extend).

“Extension Election” as defined in Section 2.24(b) (Amend and Extend).

“Extension Request” as defined in Section 2.24(a) (Amend and Extend).

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938.

 

21



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day; (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate charged to Administrative Agent on
such day on such transactions as determined by Administrative Agent; and
(c) notwithstanding the foregoing, the Federal Funds Effective Rate shall at no
time be less than zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” means collectively (a) the fee letter, dated as of the Closing
Date, among Administrative Agent and Borrower, (b) the amended and restated fee
letter, dated as of the Closing Date, among each Lender party thereto and
Borrower, and (c) each other fee letter between a Lender and Borrower.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the third anniversary of the
Closing Date and (b) the date all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a finance lease on the balance sheet
of that Person; provided that, notwithstanding any changes adopted or required
to be adopted by Borrower after December 13, 2018 as a result of any actual or
proposed update to accounting standards, including, in particular, Accounting
Standards Update (ASU) 2016-02 Leases (Topic 842), any successor proposal, any
implementation thereof, any oral or public deliberations by the Financial
Accounting Standards Board regarding the foregoing, or any other change in GAAP
that requires or would require the obligations of a Person in respect of an
operating lease or a lease that would be treated as an operating lease on
December 13, 2018 to be recharacterized as a Finance Lease, only leases that
would be classified as capital leases under GAAP as in effect on December 13,
2018 (whether or not such leases were in effect) shall constitute Finance Leases
for purposes of this definition.

“Financial Covenants” means the financial covenants specified in Section 6.5
(Financial Covenant).

 

22



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, treasurer, chief
accounting officer, senior vice president, finance, or assistant treasurer, of
Borrower, if such person is an Authorized Officer.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer that such financial statements fairly present, in all material
respects, the consolidated or unconsolidated, as applicable, financial condition
of Borrower as at the dates indicated and the results of its operations and its
cash flows for the periods indicated, subject to changes resulting from audit
and normal year-end adjustments.

“Financing Document” means any of this Agreement, the Notes, if any, the
Security Documents, the Fee Letters, the Intercreditor Agreement and all other
documents, certificates, instruments or agreements executed and delivered by or
on behalf Borrower for the benefit of any Agent or any Lender in connection
herewith on or after the Closing Date.

“First Lien Obligations” means collectively (a) the Loans and all Obligations
under this Agreement; (b) Indebtedness under the Revolving Credit Agreement
permitted under Section 6.1(b) (Indebtedness); (c) Indebtedness and any other
secured obligations under any Secured Hedging Agreement permitted to be entered
into pursuant to Section 6.9 (Speculative Transactions); and (d) to the extent
secured on a pari passu basis with the Obligations under this Agreement, all
Permitted Term Loan Refinancing Indebtedness.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower ending on December 31st of each
calendar year.

“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.

“Force Majeure Adjustment” means, during the continuance of a Force Majeure
Period, an amount equal to (x) the actual amount of dividends, distributions and
repayment of good-faith loans made in Cash or Cash Equivalents, directly or
indirectly, to Borrower in connection with the SPL Project, the CCH Project, the
Creole Trail Project, the Sabine Pass Project and any additional Material
Project, as applicable, during the four full Fiscal Quarters immediately
preceding the Fiscal Quarter in which the applicable Force Majeure Event
occurred minus (y) the actual amount of dividends, distributions and repayment
of good-faith loans made in Cash or Cash Equivalents, directly or indirectly, to
Borrower in connection with the SPL Project, the CCH Project, the Creole Trail
Project, the Sabine Pass Project and any additional Material Project, as
applicable, during the four Fiscal Quarters for which the Force Majeure
Adjustment is being claimed; provided that the foregoing shall not result in a
Force Majeure Adjustment that is a negative number; provided, further, that,
during any Force Majeure Period, Borrower shall be entitled to a Force Majeure
Adjustment with respect to only one of the following (a) and (b): (a) the CCH
Project and any related facilities, on the one hand, or (b) the SPL Project, the
Creole Trail Project and the Sabine Pass Project and any related facilities, on
the other hand.

“Force Majeure Election Notice” as defined in Section 5.1(k)(ii) (Notice of
Force Majeure Event; Force Majeure Election).

 

23



--------------------------------------------------------------------------------

“Force Majeure Event” means the occurrence of any event of force majeure under
any material contract with a third party (as determined by Borrower in good
faith) in respect of the SPL Project, the CCH Project, the Creole Trail Project,
the Sabine Pass Project or any additional Material Project, in each case, so
long as such Force Majeure Event does not, individually or with other such
events, constitute an event of default under any Indebtedness in the individual
or aggregate principal amounts in excess of $250,000,000 of SPL, CCH, or
Indebtedness incurred in connection with the Creole Trail Project, the Sabine
Pass Project or such additional Material Project, as applicable.

“Force Majeure Period” means, at the election of Borrower, the first full Fiscal
Quarter ending after a Force Majeure Event and the three full Fiscal Quarters
following such first full Fiscal Quarter; provided that (i) only one Force
Majeure Period may be in effect at any point in time, (ii) no new Force Majeure
Period may commence until at least two full Fiscal Quarters have elapsed
following the end of a prior Force Majeure Period and (iii) no more than two
Force Majeure Periods may be elected during the period beginning on the Closing
Date and ending on the Final Maturity Date.

“Funded Debt” means Indebtedness of Borrower (determined on an unconsolidated
basis) of the type referred to in clauses (a), (b), (d) (but, with respect to
clause (d), only with respect to Indebtedness referred to in clauses (a), (b),
(e) and (f)), (e) and (f) of the definition of “Indebtedness”.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, order, judgment, or decree of, by, from or with, (b) any declaration
of or with or (c) any registration by or with, any Governmental Authority.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, which is applicable to any Person, whether now or hereafter in
effect.

“Governmental Authority” means any foreign, federal, state, regional, tribal or
local government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and having jurisdiction over the
Person or matters in question.

 

24



--------------------------------------------------------------------------------

Hazardous Substances” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, urea formaldehyde insulation, lead-based paint, radon gas, or
asbestos or any materials containing asbestos) designated, regulated, or defined
under or with respect to which any requirement or liability may be imposed
pursuant to any Environmental Law.

“Hedging Termination Value” means, in respect of any Secured Hedging Agreement,
after taking into account the effect of any legally enforceable netting
agreement to which Borrower is a party relating to such Secured Hedging
Agreement, for any date on or after the date such Secured Hedging Agreement has
been closed out and termination value determined in accordance therewith, such
termination value.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Debt Service Coverage Ratio” means, on any applicable date of
determination, as of the end of the most recently completed Fiscal Quarter, the
ratio of (a) Non-Consolidated EBITDA for the preceding 12-month period (or, for
the first three Fiscal Quarters ending after the Project Completion Date, the
number of months following the Project Completion Date) to (b) the aggregate
amount of Borrower’s Debt Service paid or payable for the preceding 12-month
period (or, for the first three Fiscal Quarters ending after the Project
Completion Date, the number of months following the Project Completion Date)
other than (i) pursuant to voluntary prepayments or mandatory prepayments,
(ii) Debt Service due at maturity, (iii) revolving loans, reimbursement by
Borrower of amounts paid under a letter of credit, and fees, expenses and
interest associated with revolving loans, and (iv) Hedging Termination Values.

“Historical Financial Statements” means (a) the consolidated audited balance
sheet of Borrower and its Subsidiaries as at the end of the Fiscal Year ending
December 31, 2019 and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year and (b) the consolidated unaudited balance sheet of Borrower and its
Subsidiaries for the Fiscal Quarter ending March 31, 2020 and the related
consolidated statements of income and cash flows of Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter.

“Immaterial Subsidiary” means any Subsidiary of Borrower that (a) did not, as of
the last day of the Fiscal Quarter of Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) (Quarterly Financial Statements) or 5.1(b) (Annual Financial
Statements), have total assets with a value in excess of 1.0% of the total
assets of Borrower as of such date or contribute more than 1.0% to
Non-Consolidated EBITDA as of such date and (b) taken together with all such
Subsidiaries as of such date, did not have total assets with a value in excess
of 2.0% of the total assets of Borrower as of such date or contribute more than
2.0% to Non-Consolidated EBITDA as of such date.

 

25



--------------------------------------------------------------------------------

“Increased Cost Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property (excluding any
earn-out, purchase price adjustment or similar obligations, except to the extent
required to be reported as a liability on the balance sheet of such Person) or
services (excluding current accounts payable incurred in the ordinary course of
business and any obligation that Borrower has discretion to satisfy with equity
of Borrower), (d) all direct or indirect guarantees by such Person of
Indebtedness of others, (e) the capitalized portions of all Finance Lease
obligations that appear on the balance sheet of such Person, (f) all
reimbursement obligations of such Person as an account party in respect of
payments under letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) Disqualified Equity Interests, and (i) net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement, in each case, whether entered into
for hedging or speculative purposes or otherwise, in each case, valued on any
date at the net hedging termination value thereof.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i)      contingent obligations incurred in the ordinary course of business;

(ii)     in connection with the purchase by Borrower of any business, any
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided
that at the time of closing the amount of any such payment is not determinable
and, to the extent such payment thereafter becomes fixed and determined, the
amount is paid within 60 days thereafter; or

(iii)    any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, pension fund obligations or contributions
or similar claims, obligations or contributions or social security or wage
Taxes.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, preparation, study, sampling,
monitoring, maintenance, testing, abatement, cleanup, removal, remediation or
other response action required pursuant to Environmental Law to remove,
remediate, clean up or abate any Hazardous Substance), expenses and
disbursements arising out of the foregoing (including the reasonable fees and
disbursements of counsel for Indemnitees in connection with or as a result of
any action, claim, litigation, proceeding, investigation or hearing commenced or
threatened by any Person, whether or not brought by Borrower, its equity holders
or creditors or an Indemnitee, against any Person, and whether or not any such
Indemnitee shall be otherwise designated as a party or a potential party
thereto, and without regard to the exclusive or contributory negligence of such
Indemnitee, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on

 

26



--------------------------------------------------------------------------------

any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, including
shareholders, partners, members or other equity holders of Borrower (or its
Affiliates), in any manner relating to or arising out of (a) this Agreement or
the other Financing Documents or the transactions contemplated hereby or thereby
or any matter referred to herein and therein (including the Lenders’ agreement
to make the Loans, the syndication of the credit facilities provided for herein
or the use or intended use of the proceeds thereof, any amendments, waivers or
consents with respect to any provision of this Agreement or any of the other
Financing Documents, or any enforcement of any of the Financing Documents
(including any sale of, collection from, or other realization upon any of the
Collateral)); or (b) any liability arising under Environmental Law or with
respect to the actual or alleged presence or Release of Hazardous Substances at
any location, or exposure of any person to Hazardous Substances, including, but
not limited to, any Environmental Claim, related to Borrower or any of its
Subsidiaries, including with respect to any past or present activity, operation,
land ownership or practice of Borrower or any of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Financing Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” as defined in Section 9.3 (Indemnity).

“Information” as defined in Section 4.22 (Disclosure).

“Ingleside Marine Terminal Properties” means all or any part of the deepwater
terminal consisting of the 552 acre marine industrial site and the 158 acre
hub/aggregation site, each located in San Patricio County, Texas, and related
rights, privileges, appurtenances, licenses, permits and rights-of-way.

“Intellectual Property” means “Intellectual Property” as defined in the Pledge
and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G evidencing Indebtedness owed among Borrower and its Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and among Administrative Agent, the Collateral Agent,
the Revolving Facility Administrative Agent and each First Lien Debt
Representative (as defined therein) from time to time party thereto.

“Interest Coverage Ratio” means, for any period, the ratio of
(a) Non-Consolidated EBITDA for such period to (b) Interest Expense for such
period.

“Interest Expense” means, for any period, total Cash interest expense (including
that attributable to Finance Lease obligations) of Borrower (on an
unconsolidated basis) for such period with respect to all outstanding
Indebtedness of Borrower (including all commissions, discounts and other fees
and charges owed by Borrower with respect to letters of credit and bankers’
acceptance financing).

 

27



--------------------------------------------------------------------------------

“Interest Payment Date” means with respect to (a) any Loan that is a Base Rate
Loan, the last Business Day of each March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date; and
(b) any Loan that is a LIBO Rate Loan, the last day of each Interest Period
applicable to such Loan; provided that in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one, two, three or six months or, if agreed to by all relevant Lenders,
twelve months, as selected by Borrower in the applicable Borrowing Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Borrowing Date
or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; and (c) no Interest Period shall extend beyond the Final
Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Interpolated Rate” means, in relation to the Adjusted LIBO Rate, the rate which
results from interpolating on a linear basis between (a) the applicable Adjusted
LIBO Rate for the longest period (for which that Adjusted LIBO Rate is
available) which is less than the Interest Period of the applicable Loan; and
(b) the applicable Adjusted LIBO Rate for the shortest period (for which that
Adjusted LIBO Rate is available) which exceeds the Interest Period of the
applicable Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

“Investment” means (a) any direct purchase or other acquisition by Borrower of,
or of a beneficial interest in, any of the Equity Interests of any other Person;
(b) any direct redemption, retirement, purchase or other acquisition for value,
by Borrower from any Person, of any Equity Interests of such Person; (c) any
direct loan, advance (other than advances to employees for moving, entertainment
and travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by Borrower to any other Person,
including

 

28



--------------------------------------------------------------------------------

all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business; and (d) all investments consisting of any exchange traded or
over the counter derivative transaction, including any Interest Rate Agreement,
whether entered into for hedging or speculative purposes or otherwise by
Borrower. The amount of any Investment of the type described in clauses (a), (b)
and (c) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment, but
after giving effect to any repayment of principal in the case of Investments in
the form of loans and any return of capital or return on Investment in the case
of equity Investments (whether as a distribution, dividend, redemption or sale).

“IRS” means the U.S. Internal Revenue Service.

“Joint Lead Arrangers” means Société Générale, ING Capital LLC, Mizuho Bank,
Ltd., MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of Canada, Santander
Bank, N.A. and Sumitomo Mitsui Banking Corporation.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Knowledge” means, with respect to Borrower, the actual knowledge of any Person
holding any of the positions (or successor position to any such position) set
forth in Schedule II; provided that each such Person shall be deemed to have
knowledge of all events, conditions and circumstances described in any notice
delivered to Borrower pursuant to the terms of this Agreement or any other
Financing Document.

“Lender” means each bank, financial institution or institutional lender listed
on the signature pages hereto as a Lender, any other Person that becomes a party
hereto pursuant to an Assignment Agreement and any Additional Commitment Lender.

“Leverage Ratio” means, with respect to any four Fiscal Quarter period, the
ratio of (x) Funded Debt as of the last day of such period to
(y) Non-Consolidated EBITDA for such period.

“Leveraged Recapitalization” means a recapitalization of Borrower or any of its
Subsidiaries, in one transaction or a series of related transactions, with the
proceeds of long-term Indebtedness (as classified on the balance sheet of
Borrower or such Subsidiary in accordance with GAAP) that total, in the
aggregate, greater than $500,000,000.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

“LIBOR” means the London Interbank Offered Rate.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

29



--------------------------------------------------------------------------------

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan” means a loan made by a Lender to Borrower pursuant to Section 2.1
(Loans).

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender,
plus such Lender’s remaining outstanding Commitment.

“Major Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of related transactions, of all or any part of the
business, assets or properties of any kind of Borrower or any of its
Subsidiaries, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, for
aggregate consideration greater than $500,000,000, other than (a) sales or other
dispositions of assets that are obsolete, worn-out, superfluous or no longer
used or useful in the ordinary course of Borrower’s or such Subsidiary’s
business, (b) sales or other dispositions of LNG, Gas or other commercial
products or inventory or equipment in the ordinary course of Borrower’s or such
Subsidiary’s business and the leasing or sub-leasing of real property in the
ordinary course of Borrower’s or such Subsidiary’s business, (c) issuances of
Equity Interests by Borrower, (d) dispositions of Cash or Cash Equivalents,
(e) dispositions in compliance with any applicable Government Rule or Government
Approval and (f) sales, discounting or forgiveness of accounts receivable in the
ordinary course of Borrower’s or such Subsidiary’s business or in connection
with the collection or compromise thereof.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse change in or effect on:

(a)    the business, financial condition or results of operations of Borrower
and its Subsidiaries, taken as a whole, that has a material adverse effect on
Borrower’s ability to perform its material payment obligations under the
Financing Documents;

(b)    the security interests created by or under the relevant Security
Documents, taken as a whole, including the material impairment of the rights of
or benefits or remedies, taken as a whole, available to the Credit Agreement
Secured Parties; or

(c)    the validity or enforceability of this Agreement or any of the other
Financing Documents.

“Material Project” means any capital project of Borrower or any of its
Subsidiaries with an aggregate capital cost greater than $250,000,000.

“Material Project EBITDA Adjustment” means an amount determined by Borrower and
approved by Administrative Agent (such approval not to be unreasonably
conditioned, delayed or withheld) equal to projected Non-Consolidated EBITDA of
Borrower in respect of a Material

 

30



--------------------------------------------------------------------------------

Project (including dividends and distributions projected to be paid in Cash or
Cash Equivalents to Borrower and payments projected to be received in Cash or
Cash Equivalents by Borrower in repayment of good-faith loans made by Borrower)
attributable to such Material Project for the first 12-month period following
the projected commercial operation date of such Material Project (determined
based on customer contracts relating to such Material Project, projected
revenues from such contracts, capital costs and expenses, the projected
commercial operation date, commodity price assumptions and other reasonable
factors deemed appropriate by Administrative Agent (other than uncontracted
customer cash flows, which shall not be deemed appropriate)); provided that if
the applicable actual commercial operation date does not occur by the guaranteed
substantial completion date (or if there is no guaranteed substantial completion
date, the latest scheduled completion date) set forth in the applicable project
construction contract (as such date may be extended on a day-for-day basis due
to a declared force majeure event permitted thereunder (and not for any other
reason) so long as such extension could not reasonably be expected to result in
the termination of any customer contracts (as so extended, the “Completion
Date”)), the foregoing amount shall be reduced, for Fiscal Quarters ending after
the Completion Date to (but excluding) the first full Fiscal Quarter after such
actual commercial operation date, by the following percentage amounts depending
on the period of delay (based on the actual period of delay or the
then-estimated delay based on the reasonable determination of Borrower at the
time of measurement and reasonably agreed by the applicable project independent
engineer, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90
days, but not more than 180 days, 25%, (iii) longer than 180 days, but not more
than 270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%,
and (v) longer than 365 days, 100%. On and after the actual commercial operation
date, if the actual Non-Consolidated EBITDA of Borrower (including dividends and
distributions projected to be paid in Cash or Cash Equivalents to Borrower and
payments projected to be received in Cash or Cash Equivalents by Borrower in
repayment of good-faith loans made by Borrower) attributable to such Material
Project differ materially from the projected amounts, the Material Project
EBITDA Adjustment for any applicable remaining Fiscal Quarters shall be
re-determined in the same manner as provided above, as approved by
Administrative Agent.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is, or was within the six-year period immediately preceding the
Closing Date, contributed to by, or required to be contributed by, Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Net Asset Sale Proceeds” means, an amount equal to, (a) with respect to any
Asset Sale: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Borrower from such Asset Sale, minus
(ii) any bona fide direct costs incurred by Borrower in connection with such
Asset Sale, including (A) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (B) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid

 

31



--------------------------------------------------------------------------------

under the terms thereof as a result of such Asset Sale, (C) any transfer or
similar taxes payable by the seller and (D) a reasonable reserve for any
post-closing adjustments and indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower in connection
with such Asset Sale; provided that, upon release of any such reserve to
Borrower, the amount released shall be considered Net Asset Sale Proceeds; and
(b) with respect to any Subsidiary Asset Sale: Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) received by the
applicable Subsidiary of Borrower from such Subsidiary Asset Sale, but only to
the extent (and in the amount) of such Cash payments actually received by
Borrower from such Subsidiary (by way of a distribution, dividend or otherwise).

“Net Debt Proceeds” means, an amount equal to, with respect to the incurrence of
any Indebtedness by Borrower, other than Indebtedness permitted to be incurred
under Section 6.1 (Indebtedness), the Cash proceeds received from such
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Net Income” means, for any period, the net income (or loss) of Borrower for
such period, determined on a unconsolidated basis in accordance with GAAP.

“Non-Consenting Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Non-Consolidated EBITDA” means, in respect of any period, the Net Income of
Borrower for such period plus,

without duplication and to the extent not reflected in such Net Income, the sum
of:

(i)    dividends and distributions actually paid in Cash or Cash Equivalents to
Borrower by its Subsidiaries (other than CMI) during such period,

(ii)    payments received in Cash or Cash Equivalents by Borrower during such
period in repayment of good faith loans made by Borrower to any of its
Subsidiaries (other than CMI),

(iii)    Cash or Cash Equivalents generated by the CCH Project during such
period that are used to reduce or fund equity obligations under the CCH ECA,

(iv)    Cash or Cash Equivalents generated by CMI during such period that are
available to be paid to Borrower (directly or indirectly, and whether in respect
of Equity Interests or otherwise) as dividends or distributions or repayment of
good faith loans during such period,

(v)    Force Majeure Adjustments not to exceed 30% of Non-Consolidated EBITDA
for such period (determined prior to any such Force Majeure Adjustments), and

(vi)    Material Project EBITDA Adjustments not to exceed 30% of
Non-Consolidated EBITDA for such period (determined prior to any such Material
Project EBITDA Adjustments), plus,

 

32



--------------------------------------------------------------------------------

without duplication and to the extent reflected as a charge in the statement of
such Net Income for such period, the sum of:

(viii)    (A) income tax expense, (B) interest expense of Borrower, amortization
or write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (C) depreciation and
amortization expense, (D) amortization of intangibles (including goodwill) and
organization costs, (E) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, losses on sales of assets outside
of the ordinary course of business), and (F) any other non-cash charges, losses
or expenses, and minus,

without duplication and to the extent included in the statement of such Net
Income for such period, the sum of:

(ix)    (A) interest income (except to the extent deducted in determining such
Net Income), (B) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, gains on the sales of assets
outside of the ordinary course of business), (C) any other non-cash income,
(D) any cash payments made during such period in respect of items described in
clause viii(F) above subsequent to the Fiscal Quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of Net
Income, and (E) income tax gains.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Borrowing Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of Borrower, including
obligations from time to time owed to Agents (including former Agents), Lenders
or any of them, under any Financing Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to Borrower, would have accrued on any Obligation, whether or not a
claim is allowed against Borrower for such interest in the related bankruptcy
proceeding), fees, expenses, indemnification or otherwise.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (b) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (c) with respect to any
general partnership, its partnership agreement, as amended, and (d) with respect
to any limited liability company, its certificate of formation, as amended, and
its operating agreement or limited liability company agreement, as amended. In
the event any term or condition of this Agreement

 

33



--------------------------------------------------------------------------------

or any other Financing Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official including an
official of a non-United States government, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official in such official’s relevant
jurisdiction.

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Financing Document, or sold or assigned an interest in any Loan or any Financing
Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other similar Taxes arising from
any payment made under, or from the execution, delivery, enforcement,
performance or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other
Financing Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20 (Removal or Replacement of a Lender)).

“Outstanding CCH ECA Obligation” means, at any time, the remaining aggregate
amount of “Cash Equity Funding” (as defined in the CCH ECA) to be funded by
Borrower at such time under the CCH ECA.

“Participant Register” as defined in Section 9.6(g) (Participations).

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT Act) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is, or was within the six-year
period immediately preceding the Closing Date, sponsored, maintained or
contributed to by, or required to be contributed to by, Borrower or any of its
ERISA Affiliates and which is subject to the provisions of Title IV of ERISA or
to Section 412 of the Internal Revenue Code or Section 302 of ERISA.

“Permitted Business” means (a) the businesses engaged in by Borrower on the
Closing Date and (b) any business or development opportunity incidental,
ancillary, complimentary or reasonably related to the businesses conducted by
Borrower on the Closing Date.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(Liens).

“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, repurchase or retire (collectively, to “Refinance”) the Loans;
provided, that (i) the principal amount of such

 

34



--------------------------------------------------------------------------------

Permitted Term Loan Refinancing Indebtedness does not exceed the principal
amount of the Loans plus remaining undrawn Commitments so Refinanced (plus
unpaid accrued interest and premium, if any, thereon and underwriting discounts,
fees, commissions and expenses) and (ii) the weighted average life to maturity
of such Permitted Term Loan Refinancing Indebtedness is greater than or equal to
the weighted average life to maturity of the Loans so Refinanced.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1 (Financial Statements and Other Reports).

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Closing Date, by and between Borrower
and the Collateral Agent.

“Pledged Entities” means each entity designated as such on Schedule 4.2 and any
other direct Subsidiary of Borrower, the Equity Interests in which are required
to be pledged pursuant to the Pledge and Security Agreement, other than Excluded
Subsidiaries.

“Prepayment Change of Control” means the occurrence of (a) a CQH Change of
Control, CQP Change of Control, CCH Change of Control or SPL Change of Control
or (b) Borrower ceasing to hold at least 50% of the CQP IDRs; provided that
Borrower may at any time exchange CQP IDRs for limited partnership interests in
CQP and such exchange shall not constitute a Prepayment Change of Control
hereunder.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate as in effect from time to
time. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Agents or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.

“Pro Rata Funding Share” means with respect to all computations relating to the
funding of a Loan by any Lender, the percentage obtained by dividing (i) the
remaining outstanding Commitment of such Lender by (ii) the aggregate remaining
outstanding Commitments of all Lenders.

“Pro Rata Share” means with respect to all payments, computations and other
matters (other than funding), the percentage obtained by dividing (i) the Loan
Exposure of any Lender by (ii) the aggregate Loan Exposure of all Lenders.

“Project Completion Date” means the later to occur of (a) December 30, 2021 and
(b) the “Guaranteed Substantial Completion Date”, as defined in that certain
Amended and Restated Fixed

 

35



--------------------------------------------------------------------------------

Price Separated Turnkey Agreement for the Engineering, Procurement and
Construction of the Corpus Christi Stage 2 Liquefaction Facility, dated as of
December 12, 2017, by and between Corpus Christi Liquefaction, LLC and Bechtel
Oil, Gas and Chemicals, Inc. (as in effect as of the Closing Date).

“Projected Debt Service Coverage Ratio” means, on any applicable date of
determination, as of the end of the current Fiscal Quarter, the ratio of
(a) Non-Consolidated EBITDA for the next succeeding 12-month period, projected
based on a forecast for the applicable period prepared by Borrower and delivered
to Administrative Agent, which forecast shall have been certified by a Financial
Officer of Borrower as having been prepared in good faith, to (b) the aggregate
amount of Borrower’s Debt Service payable for the next succeeding 12-month
period other than (i) pursuant to voluntary prepayments or mandatory
prepayments, (ii) Debt Service due at maturity, (iii) revolving loans,
reimbursement by Borrower of amounts paid under a letter of credit, and fees,
expenses and interest associated with revolving loans, and (iv) Hedging
Termination Values.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether corporeal or incorporeal and
whether tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Affiliates or their securities.

“Qualified Hedging Counterparty” means a counterparty to any Secured Hedging
Agreement that (a) in the case of Interest Rate Agreements, is (i) a Lender, an
Agent, or an Affiliate of a Lender or an Agent that is not a Defaulting Lender
at the time of entry into such Interest Rate Agreement or (ii) any other
financial institution with a Required Rating at the time of entry into such
Interest Rate Agreement; and (b) has, or concurrently with the entry into such
Secured Hedging Agreement, shall, become a party to the Intercreditor Agreement
and the Collateral Agency Appointment Agreement.

“QFC Credit Support” as defined in Section 2.25 (Acknowledgement Regarding Any
Supported QFCs).

“Rating Decline” means, at any time during a Rating Decline Period, the
downgrade by one or more Ratings Agencies of the Loans (or, if the Loans are not
rated by any Ratings Agency, the corporate family rating of Borrower and its
Subsidiaries) resulting in the Loans (or, if the Loans are not rated by any
Ratings Agency, the corporate family rating of Borrower and its Subsidiaries) no
longer having a rating from at least one Ratings Agency that is equal to the
lower of (x) BB (if rated by S&P) / Ba2 (if rated by Moody’s) / BB (if rated by
Fitch) (or if S&P, Moody’s and Fitch no longer rate the Loans or assign a
corporate family rating to Borrower and its Subsidiaries, as applicable, the
equivalent rating from such other “nationally recognized statistical rating
organization” registered with the SEC as determined by Borrower) and (y) the
rating assigned to the Loans (or, if the Loans are not rated by any Ratings
Agency, the corporate family rating of Borrower and its Subsidiaries) by the
applicable Ratings Agency immediately preceding the Rating Decline Trigger
Event; provided, however, that a Rating Decline otherwise arising by virtue

 

36



--------------------------------------------------------------------------------

of a particular reduction in rating will not be deemed to have occurred, as
applicable, (A) in anticipation of a particular non-recurring Restricted Payment
(and thus will be disregarded in determining whether a Rating Decline has
occurred for purposes of Section 6.10(d) (Restricted Payments)) or (B) in
anticipation or as a result, in whole or in part, of a particular Prepayment
Change of Control (and thus will be disregarded in determining whether a Rating
Decline has occurred for purposes of Section 2.11(c) (Mandatory Prepayments;
Commitment Termination –Changes of Control)), in each case, if the Ratings
Agency making the reduction in rating does not announce or publicly confirm that
the reduction was in anticipation or the result, in whole or in part, of any
event or circumstance comprised of or arising as a result of, or in respect of,
the proposed non-recurring Restricted Payment or Prepayment Change of Control,
as applicable.

“Rating Decline Period” means the period beginning on the date of public notice
of the intention by Borrower to (A) make a non-recurring Restricted Payment with
the proceeds of any Major Asset Sale or Leveraged Recapitalization or
(B) consummate a transaction that would result in a Prepayment Change of
Control, and ending, in each case, on the earliest to occur of (x) the date that
is 90 days following such date (which period shall be extended so long as the
rating of the Loans (or, if the Loans are not rated by any Ratings Agency, the
corporate family rating of Borrower and its Subsidiaries) is under publicly
announced consideration for downgrade by each Ratings Agency) and (y) the
receipt by Borrower of a Ratings Reaffirmation.

“Rating Decline Trigger Event” means (A) the consummation of a Major Asset Sale
or Leveraged Recapitalization, as applicable, the proceeds of which are intended
to be used to make an applicable non-recurring Restricted Payment or (B) the
public announcement by Borrower of a transaction that, if consummated, would
result in a Prepayment Change of Control.

“Ratings Agency” means, at any time of determination, (i) to the extent such
organization maintains a rating for the Loans, each of S&P, Moody’s or Fitch,
(ii) if none of S&P, Moody’s or Fitch maintains a rating for the Loans at such
time then, to the extent such organization maintains a corporate family rating
for Borrower and its Subsidiaries at such time, each of S&P, Moody’s or Fitch or
(iii) if none of S&P, Moody’s or Fitch maintains a rating for the Loans or a
corporate family rating for Borrower and its Subsidiaries at such time, then any
other “nationally recognized statistical rating organization” registered with
the SEC as determined by Borrower that maintains a rating for the Loans or a
corporate family rating for Borrower and its Subsidiaries at such time.

“Ratings Reaffirmation” means the reaffirmation by any one Ratings Agency that
the Loans (or, if the Loans are not rated by any Ratings Agency, the corporate
family of Borrower and its Subsidiaries) will remain rated at least the lower of
(x) BB (if rated by S&P) / Ba2 (if rated by Moody’s) / BB (if rated by Fitch)
(or if S&P, Moody’s and Fitch no longer rate the Loans or the corporate family
of Borrower and its Subsidiaries, as applicable, the equivalent rating from such
other “nationally recognized statistical rating organization” registered with
the SEC as determined by Borrower) and (y) the rating assigned to the Loans (or,
if the Loans are not rated by any Ratings Agency, the corporate family rating of
Borrower and its Subsidiaries) by the applicable Ratings Agency immediately
preceding the Rating Decline Trigger Event, in the case of each of clauses (x)
and (y), after giving effect to the applicable proposed nonrecurring Restricted
Payment or Prepayment Change of Control.

 

37



--------------------------------------------------------------------------------

“RCF Aggregate Availability” means, as of any date of determination, the
positive difference (if any) between (a) the RCF Commitments and (b) the RCF
Total Utilization of Commitments.

“RCF Commitments” means the commitment of each lender or issuing bank (in such
capacity and its capacity as lender) party to the Revolving Credit Agreement to
make or otherwise fund loans or to issue letters of credit, as applicable,
thereunder.

“RCF Total Utilization of Commitments” means, at any date of determination, the
sum of (a) the aggregate principal amount of all outstanding loans under the
Revolving Credit Agreement, (b) the aggregate maximum amount available to be
drawn under all outstanding letters of credit issued under the Revolving Credit
Agreement, and (c) the aggregate amount of all unreimbursed drawings of letters
of credit issued under the Revolving Credit Agreement that have not been
refinanced by a loan under the Revolving Credit Agreement.

“Real Estate Asset” means, at any time of determination, any interest (whether
fee, leasehold or otherwise) then owned or held by Borrower in any real
property.

“Recipient” means Administrative Agent or any Lender, as applicable.

“Refinance” as defined in the definition of “Permitted Term Loan Refinancing
Indebtedness”.

“Register” as defined in Section 2.4(b) (Register).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, or
leaching of any Hazardous Substances into or through the environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

38



--------------------------------------------------------------------------------

“Replacement Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“Required Rating” means a long term unsecured non-credit enhanced senior debt
rating of Baa2 or better from Moody’s and BBB or better from S&P.

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
representing more than 50% of the sum of the aggregate Loan Exposure of all
Lenders; provided that the amount of Loan Exposure shall be determined by
disregarding the Loan Exposure of any Defaulting Lender.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means any dividend or other distribution by Borrower (in
cash, Property of Borrower, securities, obligations, or other property) on, or
other dividends or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition by Borrower of, any portion of any Equity
Interest in Borrower. Notwithstanding the foregoing, none of the following shall
constitute Restricted Payments for purposes of this Agreement: (a) dividends or
distributions in the form of Equity Interests in Borrower and Cash payments by
Borrower to holders of Common Equity of Borrower in lieu of the issuance of
fractional shares of such Common Equity; (b) purchases, repurchases,
redemptions, defeasances or other acquisitions or retirements of Equity
Interests of Borrower deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof; (c) any dividends paid within 60
days after the date of declaration if at such date of declaration such dividend
would have complied with this provision; (d) any Restricted Payment required by
the terms of an agreement in effect on the Closing Date; and (e) the payment of
any premium on, and the payment of other amounts and/or delivery of any Equity
Interest due upon exercise and settlement or termination of, any bond hedge,
capped call or similar option transaction, in each case, entered into in
connection with the issuance of any debt security that is convertible into, or
exchangeable for, Equity Interests.

“Restricted Payment Certificate” means a Restricted Payment Certificate
substantially in the form attached hereto as Exhibit D.

“Revolving Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement, dated as of December 13, 2018, by and among Borrower, the
lenders and issuing banks party thereto from time to time, Société Générale, as
administrative agent, and the other agents and arrangers party thereto from time
to time.

“Revolving Facility Administrative Agent” means, from time to time, the
administrative agent under the Revolving Credit Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sabine Pass Project” means the LNG terminal located in Cameron Parish,
Louisiana that, as of the date hereof, is owned and operated by Sabine Pass LNG,
L.P.

 

39



--------------------------------------------------------------------------------

“Sanctions” as defined in Section 4.23 (Sanctions; Anti-Corruption; PATRIOT
Act).

“Sanctions Laws” as defined in Section 4.23 (Sanctions; Anti-Corruption; PATRIOT
Act).

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Hedging Agreement” means any Interest Rate Agreement or Currency
Agreement permitted pursuant to Section 6.9 (Speculative Transactions) and
entered into by Borrower with a Qualified Hedging Counterparty.

“Secured Parties” has the meaning assigned to the term “First Lien Secured
Parties” in the Intercreditor Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Pledge and Security Agreement, the Collateral
Agency Appointment Agreement, the Control Agreements, if any, the Intercreditor
Agreement and all other instruments, documents and agreements delivered by or on
behalf of Borrower pursuant to this Agreement or any of the other Financing
Documents in order to grant to, or perfect in favor of, Collateral Agent, for
the benefit of the Credit Agreement Secured Parties, a Lien on any real,
personal or mixed property of Borrower as security for the Obligations.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) both the then-present fair saleable value of the Person’s
then-present assets is(a) greater than the total liabilities (including
contingent liabilities) of such Person and (b) greater than the amount that will
be required to pay the probable liabilities of such Person’s then-existing
indebtedness as they become absolute and matured; (ii) such Person’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date or with respect to any transaction contemplated to be undertaken
after the Closing Date; (iii) such Person has not incurred and does not intend
to incur, or believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (iv) such Person is “solvent” within the meaning
given that term under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

40



--------------------------------------------------------------------------------

“SPL” means Sabine Pass Liquefaction, LLC.

“SPL Change of Control” means CQP shall own, directly or indirectly, less than
50% of the voting and economic interests in SPL.

“SPL Project” means the Sabine Pass Liquefaction Project, the subject of FERC
Docket Nos. CP11-72-000 and CP13-552-000, located on the Sabine Pass River in
Cameron Parish, Louisiana.

“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower which
is subordinated to the Obligations pursuant to an instrument in writing
reasonably satisfactory in form and substance to Administrative Agent; provided
that such instrument shall include that: (a) the maturity of such subordinated
debt shall be no shorter than the maturity of the Indebtedness evidenced hereby;
(b) such subordinated debt shall not be amortized; and (c) no interest payments
shall be made under such subordinated debt except from monies that are permitted
to be distributed pursuant Section 6.10 (Restricted Payments).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
Persons performing similar functions having the power to direct or cause the
direction of the management and policies of such business entity is at the time
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of such Person or a combination thereof; provided that,
in determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding; provided, further, that,
notwithstanding anything to the contrary contained in this definition, SPL shall
be a Subsidiary of Borrower for all purposes hereunder unless an SPL Change of
Control shall have occurred. Unless otherwise specified, all references herein
to “Subsidiaries” shall refer to Subsidiaries of Borrower.

“Subsidiary Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including through the issuance or
sale of Equity Interests) to, or any exchange of property with, any Person, in
one transaction or a series of transactions, of all or any part of the
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
leased or licensed, in each case, of any Subsidiary of Borrower, other than
(a) sales or other dispositions of assets that are obsolete, worn-out,
superfluous or no longer used or useful in the ordinary course of such
Subsidiary’s business and that could not reasonably be expected to result in a
Material Adverse Effect, (b) sales or other dispositions of LNG, Gas or other
commercial products or inventory or equipment in the ordinary course of such
Subsidiary’s business and the leasing or sub-leasing of real property in the
ordinary course of the such Subsidiary’s business, (c) issuances of Equity
Interests by such Subsidiary, (d) dispositions of Cash or Cash Equivalents,
(e) dispositions in compliance with any applicable Government Rule or Government
Approval, (f) sales, discounting or forgiveness of accounts

 

41



--------------------------------------------------------------------------------

receivable in the ordinary course of the such Subsidiary’s business or in
connection with the collection or compromise thereof, (g) entry into or
termination of any Interest Rate Agreement, Currency Agreement or Commodity
Hedge Agreement (or any guarantees thereof), (h) any disposition of any
Ingleside Marine Terminal Properties or (i) any disposition of (x) assets by
CQH, CMI or CCH HoldCo II (or any of their respective Subsidiaries) or (y) any
CQP IDRs or Equity Interests in CQP GP for aggregate consideration, when taken
together with any disposition by Borrower of Equity Interests in CQH pursuant to
clause (k) of the definition of “Asset Sale”, of less than $10,000,000 during
any Fiscal Year and (j) any disposition of assets by any Subsidiary of Borrower
other than CQH, CMI, CCH HoldCo II or any of their respective Subsidiaries for
consideration of less than $75,000,000 in the aggregate during any Fiscal Year.

“Supported QFC” as defined in Section 2.25 (Acknowledgement Regarding Any
Supported QFCs).

“Tax” means any and all present or future taxes, levies, imposts, duties,
assessments, charges, fees, deductions or withholdings of any nature imposed by
any Governmental Authority, including any interest, penalties or other additions
thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminated Lender” as defined in Section 2.20 (Removal or Replacement of a
Lender).

“TL Proceeds Account” as defined in Section 5.12 (TL Proceeds Account).

“Trade Date” has the meaning set forth in Section 9.6(i) (Disqualified
Institutions).

“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a LIBO Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means Borrower’s unrestricted cash, calculated on a
consolidated basis in accordance with GAAP (and including, for the avoidance of
doubt, any cash held in any account subject to a Control Agreement or otherwise
pledged to the Lenders in connection with the Financing Documents (other than
the TL Proceeds Account)).

“U.S. Tax Compliance Certificate” as defined in Section 2.17(c)(ii) (Status of
Lenders).

 

42



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Withholding Agent” means Borrower and Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2    Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Borrower to Lenders pursuant to Section 5.1(a) (Quarterly Financial
Statements) and 5.1(b) (Annual Financial Statements) shall be prepared in
accordance with GAAP as in effect at the time of such preparation. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Financing Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of Requisite Lenders), provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies as in effect
immediately prior to such change, and (ii) for the first time that such
financial ratios or requirements hereunder are calculated after such change in
GAAP Borrower shall provide to Administrative Agent and the Lenders a
reconciliation between calculations of any applicable ratio or requirement made
before and after giving effect to such change in GAAP.

1.3    Interpretation, Etc.

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-

 

43



--------------------------------------------------------------------------------

lease and sub-license, as applicable. A reference to a statute includes all
regulations made pursuant to such statute and, unless otherwise specified, the
provisions of any statute or regulation which amends, revises, restates,
supplements or supersedes any such statute or any such regulation. In this
Agreement, where the terms “continuing”, “continuance” or words to similar
effect are used in relation to a Default or an Event of Default, the terms shall
mean only, in the case of a Default, that the applicable event or circumstance
has not been waived or, if capable of being cured, cured, prior to the event
becoming or resulting in an Event of Default, and in the case of an Event of
Default, that such event or circumstance has not been waived. Unless the context
requires otherwise any definition of or reference to any agreement, instrument
or other document herein or in any Financing Document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified or
extended, renewed, replaced or refinanced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set
forth herein).

1.4    Timing of Payment or Performance.

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
(it being understood that the foregoing shall cause any grace period associated
with any such payment obligation or performance of any covenant, duty or
obligation to extend to the immediately succeeding Business Day as well).

1.5    Negative Covenant Compliance and Other Calculations.

For purposes of determining whether Borrower complies with any exception to
Section 6 (Negative Covenants) (other than the Financial Covenants) where
compliance with any such exception is based on a financial ratio or metric being
satisfied as of a particular point in time, it is understood that (a) compliance
shall be measured at the time when the relevant event is undertaken, as such
financial ratios and metrics are intended to be “incurrence” tests and not
“maintenance” tests and (b) correspondingly, any such ratio and metric shall
only prohibit Borrower from creating, incurring, assuming, suffering to exist or
making, as the case may be, any new, for example, Liens, Indebtedness or
Investments, but shall not result in any previously permitted, for example,
Liens, Indebtedness or Investments ceasing to be permitted hereunder. For
avoidance of doubt, with respect to determining whether Borrower complies with
any negative covenant in Section 6 (Negative Covenants) (other than the
Financial Covenants), to the extent that any obligation, transaction or action
could be attributable to more than one exception to any such negative covenant,
Borrower may categorize or re-categorize all or any portion of such obligation,
transaction or action to any one or more exceptions to such negative covenant
that permit such obligation, transaction or action.

1.6    Certifications.

All certifications to be made hereunder by an officer or representative of
Borrower shall be made by such a Person in his or her capacity solely as an
officer or a representative of Borrower, on Borrower’s behalf and not in such
Person’s individual capacity.

 

44



--------------------------------------------------------------------------------

1.7    Rounding.

Any financial ratios required to be maintained by Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number.

1.8    Divisions.

For all purposes under the Financing Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

SECTION 2.    LOANS

2.1    Loans.

(a)    Commitments. During the Availability Period, subject to the terms and
conditions hereof, each Lender agrees to make Loans to Borrower in an amount
equal to such Lender’s Pro Rata Funding Share of the requested Loan up to but
not exceeding such Lender’s Commitment. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. On each
Borrowing Date, each Lender’s Commitment shall be immediately and without
further action reduced by such Lender’s Pro Rata Funding Share of the amount of
Loans funded by such Lender on such Borrowing Date.

(b)    Borrowing Mechanics.

(i)    Loans shall be made in an aggregate minimum amount of $2,000,000 and
integral multiples of $1,000,000 in excess of that amount, or, if the remaining
total Commitments are less than $2,000,000, such remaining amount.

(ii)    There shall be no more than six Borrowings.

(iii)    Borrower shall deliver to Administrative Agent a fully executed
Borrowing Notice no later than (x) 12:00 p.m. (New York City time) one Business
Day prior to a Borrowing Date with respect to Base Rate Loans and (y) 12:00 p.m.
(New York City time), three Business Days prior to a Borrowing Date with respect
to LIBO Rate Loans (or such shorter period as may be acceptable to
Administrative Agent). Promptly upon receipt by Administrative Agent of such
Borrowing Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.

(iv)    Notice of receipt of each Borrowing Notice in respect of a Loan,
together with the applicable interest rate, shall be provided by Administrative
Agent to each Lender

 

45



--------------------------------------------------------------------------------

in accordance with Section 9.1(b)(i) (Electronic Communications) with reasonable
promptness, but (provided Administrative Agent shall have received such notice
by 12:00 p.m. (New York City time)) not later than 3:00 p.m. (New York City
time) on the same day as Administrative Agent’s receipt of such Notice from
Borrower.

(v)    Each Lender shall make an amount equal to such Lender’s Pro Rata Funding
Share of each requested Loan available to Administrative Agent not later than
1:00 p.m. (New York City time) on the applicable Borrowing Date, by wire
transfer of immediately available funds at the Principal Office designated by
Administrative Agent. Except as provided herein, upon satisfaction or waiver of
the conditions precedent specified herein, Administrative Agent shall make the
proceeds of such Loans available to Borrower on the applicable Borrowing Date by
causing an amount of immediately available funds equal to the proceeds of all
such Loans received by Administrative Agent from the Lenders to be (x) paid to
Borrower’s account specified in the Borrowing Notice or (y) paid directly to the
applicable payee’s account as specified by Borrower in the Borrowing Notice.

(iv)    Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement; and provided, further,
that, for the avoidance of doubt, each Lender exercising such option shall
continue to be required to comply with its obligations under Section 2.18
(Obligation to Mitigate).

2.2    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares.

(i)    All Loans shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Funding Shares.

(ii)    No Lender shall be responsible for any default by any other Lender in
such other Lender’s obligation to make a Loan in respect of which such other
Lender has a Commitment requested hereunder nor shall any Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan in respect of which such other
Lender has a Commitment requested hereunder.

(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Borrowing Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Borrowing Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Borrowing Date, and Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to Borrower a corresponding amount on such
Borrowing Date (any such amount made available by Administrative Agent to
Borrower, the “Corresponding Amount”). If such Corresponding Amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such Corresponding Amount on demand from such
Lender, together with interest thereon, for each day from such Borrowing Date
until the date such amount is paid to Administrative Agent, at the

 

46



--------------------------------------------------------------------------------

customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. In the event that
Administrative Agent does not make available to Borrower a requested amount on
the applicable Borrowing Date until such time as all applicable Lenders have
made payment to Administrative Agent, Administrative Agent shall deem any
payment by or on behalf of a Lender hereunder that is not made in immediately
available funds prior to the time period specified herein and such delay causes
Administrative Agent’s failure to fund to Borrower in accordance with its
Borrowing Notice, a non-conforming payment and such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by Borrower through and including the time of Borrower’s receipt of
the requested amount. If such Lender does not pay such Corresponding Amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
Corresponding Amount to Administrative Agent together with interest thereon, for
each day from such Borrowing Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Loans. Nothing in this Section 2.2(b) shall be deemed to relieve any Lender from
its obligation to fulfill its Commitments hereunder or to prejudice any rights
that Borrower may have against any Lender as a result of any default by such
Lender.

2.3    Use of Proceeds. The proceeds of the Loans made on any Borrowing Date
shall be applied by Borrower as follows: (a) indirectly, to repay outstanding
obligations under the EIG NPA, (b) to repay and/or repurchase all or a part of
the outstanding obligations under the 2021 Notes Indenture, and (c) to pay
transaction fees, commissions and expenses related to the Financing Documents
and the borrowing of the Loans.

2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitment or Borrower’s Obligations in respect of any applicable
Loans; and provided, further, that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of all Lenders; the Commitment and Loans of each Lender; and
principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The Register
shall be available for inspection by Borrower or any Lender (with respect to
(i) any entry relating to such Lender’s Loans or (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans)) at
any reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 9.6 (Successors and Assigns; Participations), and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and

 

47



--------------------------------------------------------------------------------

binding on Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitment or Borrower’s Obligations in respect of any
Loan. Borrower hereby designates Administrative Agent to serve as Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.4, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees”.

(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 9.6 (Successors and
Assigns; Participations)) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after receipt by Borrower of such notice) a
Note or Notes to evidence such Lender’s Loan.

2.5    Interest on Loans.

(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)    if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable
Margin.

(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBO Rate Loan, shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Borrowing Notice or Conversion/Continuation Notice, as the case may
be.

(c)    In connection with LIBO Rate Loans there shall be no more than six
Interest Periods outstanding at any time. In the event Borrower fails to specify
between a Base Rate Loan or a LIBO Rate Loan in the applicable Borrowing Notice
or Conversion/Continuation Notice, such Loan (if not then outstanding) will be
made as (or if outstanding as a Base Rate Loan will remain as) a Base Rate Loan,
or if outstanding as a LIBO Rate Loan, will be automatically converted into a
Base Rate Loan on the last day of the then current Interest Period for such
Loan. In the event Borrower fails to specify an Interest Period for any LIBO
Rate Loan in the applicable Borrowing Notice or Conversion/Continuation Notice,
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 12:00 p.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBO Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Borrower and each Lender.

 

48



--------------------------------------------------------------------------------

(d)    Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 or 366 day year, as the case may
be, and (ii) in the case of LIBO Rate Loans, on the basis of a 360 day year, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBO Rate Loan, the date of
conversion of such LIBO Rate Loan to such Base Rate Loan shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBO Rate Loan, the date of conversion of such Base Rate Loan to such LIBO
Rate Loan, shall be excluded; provided that if a Loan is repaid on the same day
on which it is made, one day’s interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity, including on the Final Maturity Date;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.6    Conversion/Continuation.

(a)    Subject to Section 2.15 (Making or Maintaining LIBO Rate Loans) and so
long as no Default or Event of Default shall have occurred and then be
continuing.

(i)    Borrower shall have the option to convert at any time all or any part of
any Loan, equal to $2,000,000 and integral multiples of $1,000,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided that a LIBO
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.15 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

(ii)    in the case of LIBO Rate Loans, Borrower shall have the option upon the
expiration of any Interest Period applicable to any LIBO Rate Loan, to continue
all or any portion of such Loan equal to $2,000,000 and integral multiples of
$1,000,000 in excess of that amount as a LIBO Rate Loan.

(b)    Subject to Section 3.3 (Notices), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 12:00 p.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBO Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBO Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. If on any day a Loan is
outstanding with respect to which a Borrowing

 

49



--------------------------------------------------------------------------------

Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

2.7    Default Interest. If the principal amount of, any interest on or any fees
in respect of the Loans shall not be paid when due, such overdue amount shall
bear interest (including post-petition interest in any proceeding under Debtor
Relief Laws) payable on demand at a rate that is 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any interest payments or any fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided that, in the case of LIBO Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBO Rate Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.7 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

2.8    Fees.

(a)    Borrower agrees to pay to each Lender who holds remaining undrawn
Commitments commitment fees equal to 30% of the Applicable Margin for LIBO Rate
Loans multiplied by the average of the daily amount of remaining outstanding
Commitments (the “Commitment Fees”).

(b)    All Commitment Fees shall be paid to Administrative Agent at its
Principal Office, and upon receipt Administrative Agent shall promptly
distribute to each applicable Lender its Pro Rata Funding Share (calculated
based on the average of the daily amount of such Lender’s remaining outstanding
Commitments over the applicable period) thereof.

(c)    All Commitment Fees shall be calculated on the basis of a 360-day year
and the actual number of days elapsed and shall be payable quarterly in arrears
on the last Business Day of March, June, September and December of each year
during the Availability Period, commencing on the first such date to occur after
the Closing Date, and on the Commitment Termination Date.

(d)    Borrower agrees to pay to the Lenders duration fees (i) on, and subject
to the occurrence of, the first anniversary of the Closing Date, in an amount
equal to 0.25% multiplied by the aggregate amount of Commitments as of the
earlier to occur of (x) the first Borrowing Date (prior to giving effect to any
Loans made on such date) and (y) 45 days following the Closing Date and (ii) on,
and subject to the occurrence of, the second anniversary of the Closing Date, in
an amount equal to 0.50% multiplied by the aggregate amount of Commitments as of
the earlier to occur of (x) the first Borrowing Date (prior to giving effect to
any Loans made on such date) and (y) 45 days following the Closing Date (the
fees payable pursuant to the preceding clauses (i) and (ii), the “Duration
Fees”). Notwithstanding anything else in this Agreement to the contrary, the
applicable portion of the Duration Fees shall, for the avoidance of doubt, only
be payable on and subject to the occurrence of the first and second
anniversaries of the Closing Date, as applicable.

 

50



--------------------------------------------------------------------------------

(e)    All Duration Fees shall be paid to Administrative Agent at its Principal
Office, and upon receipt Administrative Agent shall promptly distribute to each
applicable Lender its Pro Rata Share thereof based on the Loan Exposure of each
such Lender as of the first and second anniversaries of the Closing Date, as
applicable; provided that, solely for purposes of this clause (e), each Lender’s
Pro Rata Share shall be calculated without giving effect to any Commitment
Increase or Loans made pursuant thereto.

(f)    In addition to any of the foregoing fees, Borrower agrees to pay to the
Agents and to Administrative Agent for the account of the Lenders such other
fees in the amounts and at the times separately agreed upon (including pursuant
to the Fee Letters).

2.9    Repayment. Subject to Sections 2.10(a) (Voluntary Prepayments) and 2.11
(Mandatory Prepayments; Commitment Termination), the principal of, and all other
amounts owed hereunder with respect to the Loans shall be paid in full no later
than the Final Maturity Date. On each Borrowing Date on which a Loan is funded,
each Lender’s Commitment shall be immediately and without further action reduced
by such Lender’s Pro Rata Funding Share of the amount of Loans funded by such
Lender on such Borrowing Date.

2.10    Voluntary Prepayments/Commitment Reductions.

(a)    Voluntary Prepayments.

(i)    At any time and from time to time Borrower may, without premium or
penalty, prepay Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $2,000,000 and integral multiples of $1,000,000 in excess of
that amount; provided that, in any such case, such minimum amounts shall not
apply to a prepayment of all outstanding Loans;

(ii)    All such prepayments shall be made:

(A)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and

(B)    upon not less than three Business Days’ prior written or telephonic
notice in the case of LIBO Rate Loans;

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice by facsimile or telephone to each
applicable Lender). Upon the giving of any such notice, the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided that such prepayment obligation may
be conditioned on the occurrence of any subsequent event (including a
refinancing transaction). Any such voluntary prepayment shall be applied as
specified in Section 2.12(a) (Application of Voluntary Prepayments).

 

51



--------------------------------------------------------------------------------

(b)    Voluntary Commitment Reductions.

(i)    Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by facsimile or telephone to each applicable Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Commitments; provided that any such partial
reduction of the Commitments shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $1,000,000 in excess of that amount.

(ii)    Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Commitments
shall be effective on the date specified in Borrower’s notice and shall reduce
the Commitment of each Lender proportionately to its Pro Rata Funding Share
thereof; provided that any such termination or reduction may be conditioned on
the occurrence of any subsequent event (including a refinancing transaction).

(iii)    Reductions of Commitments made pursuant to the final paragraph of
Section 2.21 (Increased Commitments) shall not be subject to clauses (i) and
(ii) above.

(c)    Revolving Credit Agreement. For the avoidance of doubt, loans and other
amounts due under the Revolving Credit Agreement and RCF Commitments may, from
time to time, be voluntarily prepaid, repaid or terminated, as applicable,
without requiring a pro rata prepayment and/or termination of Loans or
Commitments under this Agreement.

2.11    Mandatory Prepayments; Commitment Termination.

(a)    Asset Sales. No later than the fifth Business Day following the date of
receipt by Borrower of any Net Asset Sale Proceeds, Borrower shall prepay the
Loans as set forth in Section 2.12(b) (Application of Mandatory Prepayments) and
Section 2.12(e) (Intercreditor) in an aggregate amount equal to the lesser of
(i) such Net Asset Sale Proceeds and (ii) the amount necessary to prepay in full
the Loans and pay any other amounts due pursuant to Section 2.12(b) (Application
of Mandatory Prepayments) and Section 2.12(e) (Intercreditor); provided that, so
long as no Event of Default shall have occurred and be continuing, Borrower may,
upon written notice to Administrative Agent within such five-Business Day period
of its intention to do so, use such Net Asset Sale Proceeds within 365 days of
receipt thereof by Borrower to (A) purchase replacement assets or other assets
useful to the business of Borrower and its Subsidiaries (including purchases of
Equity Interests or lines of business), (B) otherwise reinvest such Net Asset
Sale Proceeds in a Permitted Business or (C) if such Net Asset Sale Proceeds are
in respect of any Major Asset Sale, make a Restricted Payment subject to the
satisfaction of the conditions set forth in Section 6.10 (Restricted Payments),
which 365-day period may be extended by an additional 180 days if Borrower shall
have provided to Administrative Agent a binding commitment to make any such
purchase or re-investment or Restricted Payment.

(b)    Net Debt Proceeds. No later than the third Business Day following the
date of receipt by Borrower of any Net Debt Proceeds, Borrower shall prepay the
Loans as set forth in Section 2.12(b) (Application of Mandatory Prepayments) and
Section 2.12(e) (Intercreditor) in an aggregate amount equal to such Net Debt
Proceeds.

 

52



--------------------------------------------------------------------------------

(c)    Changes of Control. No later than the third Business Day following a
Prepayment Change of Control, Borrower shall prepay the Loans as set forth in
Section 2.12(b) (Application of Mandatory Prepayments); provided that if the
Loans are rated by at least one Ratings Agency (or, if the Loans are not rated
by any Ratings Agencies, at least one Ratings Agency has assigned a rating to
the corporate family of Borrower and its Subsidiaries), then such prepayments
shall only be required if a Rating Decline shall have occurred during the
applicable Rating Decline Period. Upon any prepayment pursuant to this
Section 2.11(c), the Commitments shall be terminated and permanently reduced to
zero.

(d)    Prepayment Certificate. Concurrently with any prepayment of the Loans
and/or reduction of the Commitments pursuant to this Section 2.11, Borrower
shall deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds. In
the event that Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Borrower shall
promptly make an additional prepayment of the Loans and/or permanent reduction
of the Commitments in an amount equal to such excess, and Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

2.12    Application of Prepayments.

(a)    Application of Voluntary Prepayments. With respect to each prepayment
made pursuant to Section 2.10(a) (Voluntary Prepayments), on the date specified
in the notice of prepayment delivered pursuant to Section 2.10(a)(ii) (Voluntary
Prepayments), such prepayment of the Loans shall be applied pro rata to:

(i)    the principal of, and accrued but unpaid interest on, the Loans to be
prepaid;

(ii)    any additional amounts required to be paid pursuant to Section 2.15(c)
(Compensation for Breakage or Non-Commencement of Interest Periods); and

(iii)    any other Obligations due in connection with any prepayment under the
Financing Documents.

(b)    Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Section 2.11 (Mandatory Prepayments; Commitment Termination) shall
be applied pro rata to:

(c)    (i)    the principal of, and accrued but unpaid interest on, the Loans;

(i)    any additional amounts required to be paid pursuant to Section 2.15(c)
(Compensation for Breakage or Non-Commencement of Interest Periods); and

 

53



--------------------------------------------------------------------------------

(ii)    any other Obligations due in connection with any prepayment under the
Financing Documents.

(d)    Application of Prepayments of Loans to Base Rate Loans and LIBO Rate
Loans. Any prepayment of the Loans shall be applied first to Base Rate Loans to
the full extent thereof, before application to LIBO Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.15(c) (Compensation for Breakage or
Non-Commencement of Interest Periods).

(e)    Intercreditor. Notwithstanding anything to the contrary in this
Agreement, to the extent amounts required to be applied to mandatorily prepay
any Obligations pursuant to the terms of Section 2.11 (Mandatory Prepayments;
Commitment Termination) and this Section 2.12 also are required to be applied to
mandatorily prepay obligations outstanding under the Revolving Credit Agreement,
such amounts shall be applied pro rata between the applicable Obligations under
this Agreement, on the one hand, and the applicable obligations outstanding and
cash collateral requirements under the Revolving Credit Agreement, on the other,
in accordance with and subject to the terms of the Intercreditor Agreement.

2.13    General Provisions Regarding Payments.

(a)    All payments by Borrower of principal, interest, fees and other
Obligations shall be made in immediately available funds, without reduction,
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and, except as otherwise required herein, delivered to Administrative
Agent not later than 12:00 p.m. (New York City time) on the date due at the
Principal Office of Administrative Agent for the account of Lenders.

(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans, in lieu of its Pro Rata Funding Share of
any LIBO Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e)    Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of the Commitment
Fees hereunder.

 

54



--------------------------------------------------------------------------------

(f)    Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in immediately available funds prior to 3:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 7.1(a) (Failure to Make
Payments When Due). Interest and fees shall continue to accrue on any principal
as to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.7 (Default Interest) from the date such amount was due and payable
until the date such amount is paid in full.

(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 7.1 (Events of Default) or pursuant to any sale of, any collection from,
or other realization upon all or any part of the Collateral, all payments or
proceeds received by Administrative Agent or Collateral Agent in respect of any
of the Obligations, shall be applied in accordance with the application
arrangements described in Section 4.1 (Recoveries) of the Collateral Agency
Appointment Agreement.

2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Security Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Financing Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Financing Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off

 

55



--------------------------------------------------------------------------------

or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.14 shall
not be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution) or (ii) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

2.15    Making or Maintaining LIBO Rate Loans.

(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBO Rate, Administrative Agent
shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBO Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Borrowing Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b)    Illegality or Impracticability of LIBO Rate Loans. In the event that on
any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its LIBO Rate Loans has become
unlawful as a result of compliance by such Lenders in good faith with any
treaty, Government Rule or guideline (or would conflict with any such treaty,
Government Rule or guideline not having the force of law even though the failure
to comply therewith would not be unlawful), or (ii) Administrative Agent is
advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of LIBO Rate Loans has become impracticable or
unavailable, as a result of contingencies occurring after the Closing Date which
materially and adversely affect the London interbank market or the position of
the Lenders in that market, then, and in any such event, any Lender requesting
compensation under this Section 2.15 shall be an “Affected Lender” and such
Affected Lender shall on that day give notice (by e-mail or by telephone
confirmed in writing) to Borrower and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). If Administrative Agent receives a notice from (x) any Lender pursuant
to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, LIBO Rate Loans shall be suspended until such notice
shall be withdrawn by each Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a LIBO Rate Loan then being requested by
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the

 

56



--------------------------------------------------------------------------------

case may be) a Base Rate Loan, (3) the Lenders’ (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender’s) obligations to
maintain their respective outstanding LIBO Rate Loans (the “Affected Loans”)
shall be terminated at the earlier to occur of the expiration of the Interest
Period then in effect with respect to the Affected Loans or when required by law
and (4) the Affected Loans shall automatically convert into Base Rate Loans on
the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBO Rate
Loan then being requested by Borrower pursuant to a Borrowing Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c) (Compensation for Breakage or Non-Commencement of
Interest Periods), to rescind such Borrowing Notice or Conversion/Continuation
Notice as to all Lenders by giving written or telephonic notice (promptly
confirmed by delivery of written notice thereof) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).

(c)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, within 30 days of written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or payable by such Lender to lenders of funds borrowed by it to make or carry
its LIBO Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBO Rate Loan
does not occur on a date specified therefor in a Borrowing Notice or a
telephonic request for borrowing, or a conversion to or continuation of any LIBO
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBO Rate Loans occurs on a date prior to the last day
of an Interest Period applicable to that Loan; or (iii) if any prepayment of any
of its LIBO Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower. With respect to any Lender’s claim for
compensation under this Section 2.15, Borrower shall not be required to
compensate such Lender for any amount incurred more than 180 calendar days prior
to the date that such Lender notifies Borrower of the event that gives rise to
such claim.

(d)    Booking of LIBO Rate Loans. Any Lender may make, carry or transfer LIBO
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e)    Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16
(Increased Costs; Capital Adequacy) shall be made as though such Lender had
actually funded each of its relevant LIBO Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause (i)
of the definition of Adjusted LIBO Rate in an amount equal to the amount of such
LIBO Rate Loan and having a maturity comparable to the relevant Interest Period
and through the transfer of such Eurodollar deposit from an offshore office of
such Lender to a domestic office of such Lender in the United States of America;
provided, however, that each Lender may fund each of its LIBO Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16 (Increased Costs; Capital Adequacy).

 

57



--------------------------------------------------------------------------------

2.16    Increased Costs; Capital Adequacy.

(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (Taxes; Withholding, Etc.) (which shall be controlling with respect
to the matters covered thereby), in the event that any Lender (which term shall
include each Agent for purposes of this Section 2.16(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that (A) the issuance or enactment of any treaty,
Government Rule or guideline, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying
treaty, Government Rule or guideline was issued or enacted prior to the Closing
Date), including the introduction of any new treaty, Government Rule or
guideline but excluding solely proposals thereof, or any determination of a
Governmental Authority, in each case that becomes effective after the Closing
Date, or (B) any guideline, request or directive by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law) or any implementation rules or interpretations of previously issued
guidelines, requests or directives, in each case that is issued or made after
the Closing Date (in each case, a “Change in Law”): (i) subjects such Lender (or
its applicable lending office or Affiliate) or any company controlling such
Lender to any additional Tax (other than any Indemnified Taxes or Other Taxes
covered by Section 2.17 (Taxes; Withholding, Etc.) and Excluded Taxes) with
respect to this Agreement or any of the other Financing Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, Federal Deposit Insurance
Corporation insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBO
Rate Loans that are reflected in the definition of Adjusted LIBO Rate) or any
company controlling such Lender; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender’s obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost or decrease the yield to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) hereunder; then, in any such case, Borrower shall pay to such Lender,
within 30 days following receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or in a lump sum or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in yield or
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.16(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. Notwithstanding any of
the foregoing, a Lender shall be entitled to request compensation for increased
costs or expenses described in this Section 2.16(a) only to the extent it is the
general practice or policy of such Lender to request such compensation from
other borrowers under comparable facilities under similar circumstances.

 

58



--------------------------------------------------------------------------------

(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the introduction,
adoption, effectiveness, phase in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the Closing Date, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, Commitments or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling company could have achieved but for such introduction,
adoption, effectiveness, phase in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling company with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling company on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.16(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, for all
purposes of the Financing Documents, subsections (a) and (b) of this
Section 2.16 shall apply to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued or promulgated by (i) any
United States or foreign regulatory authority under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) the Bank for International Settlements, the United States regulatory
authorities or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.
Notwithstanding any other provision herein, no Lender shall demand compensation
pursuant to Section 2.16(b) if it shall not at the time be the general policy or
practice of such Lender to demand such compensation from similarly situated
borrowers.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

59



--------------------------------------------------------------------------------

2.17    Taxes; Withholding, Etc.

(a)    Payments to Be Free and Clear. All sums payable by or on behalf of
Borrower hereunder and under the other Financing Documents shall be paid free
and clear of, and without any deduction or withholding on account of, any Tax,
except to the extent required by law.

(b)    Withholding of Taxes. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then:
(i) the applicable Withholding Agent shall be entitled to make such deduction or
withholding; (ii) the applicable Withholding Agent shall pay, or cause to be
paid, the full amount deducted or withheld to the appropriate Governmental
Authority before the date on which penalties attach thereto; and (iii) if the
Tax is an Indemnified Tax and unless otherwise provided in this Section 2.17,
the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of the deduction, withholding or payment for
Indemnified Taxes (including such deductions and withholdings applicable to
additional sums payable under this Section 2.17(b)), the applicable Recipient
receives an amount equal to the sum it would have received had no such
deduction, withholding or payment for Indemnified Taxes been made.

(c)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(c)(ii)(A), (c)(ii)(B) and (c)(ii)(D) and
2.17(h) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender and Agent that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

60



--------------------------------------------------------------------------------

(B)    any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Financing
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Lender is a partnership and one or more direct or indirect partners of
such Lender are claiming the portfolio interest exemption under Section 881(c)
of the Internal Revenue Code, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

(C)    any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    Société Générale, as Administrative Agent, and any successor or
supplemental Administrative Agent that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code, shall deliver to Borrower, on or
prior to the date on

 

61



--------------------------------------------------------------------------------

which it becomes a party to this Agreement, two duly completed copies of IRS
Form W-8IMY, with the effect that Borrower may make payments to Administrative
Agent, to the extent such payments are received by Administrative Agent as an
intermediary, without deduction or withholding of any Taxes imposed by the
United States.

Each Lender agrees that if any form or certification it previously delivered
(under this Section 2.17(c) or under Section 2.17(h)) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and Administrative Agent in writing of
its legal inability to do so.

(d)    Without limiting the provisions of Section 2.17(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law or, at the option of Administrative Agent, timely reimburse it
for the payment of Other Taxes. Borrower shall deliver to Administrative Agent
official receipts or other evidence of such payment reasonably satisfactory to
Administrative Agent in respect of any Other Taxes payable hereunder as soon as
practicable after payment of such Other Taxes.

(e)    Within 30 days after any payment of Taxes by Borrower to a Governmental
Authority pursuant to this Section 2.17, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

(f)    Borrower shall indemnify Administrative Agent and any Lender, within ten
days after demand therefor, for the full amount of Indemnified Taxes (including
any such Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by Administrative Agent or
Lender or required to be withheld or deducted from a payment to Administrative
Agent or Lender and for any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund, of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the

 

62



--------------------------------------------------------------------------------

payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Taxes
resulting in such indemnification payments or additional amounts and giving rise
to such refund had never been deducted, withheld or otherwise imposed and such
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)    If a payment made to a Lender under any Financing Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.17(h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Financing Document.

2.18    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender that is directly or indirectly
responsible for administering its Loans becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Sections 2.15 (Making or Maintaining LIBO Rate Loans), 2.16 (Increased Costs;
Capital Adequacy) or 2.17 (Taxes; Withholding, Etc.), it will (at the request of
Borrower), to the extent not inconsistent with any applicable legal or
regulatory restrictions, use reasonable efforts to (a) make, fund or maintain
its Borrowings, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Sections 2.15
(Making or Maintaining LIBO Rate Loans), 2.16 (Increased Costs; Capital
Adequacy) or 2.17 (Taxes; Withholding, Etc.) would be eliminated or materially
reduced and if, as determined by such Lender in its sole discretion, the making,
funding or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided that such Lender
will not be obligated to utilize such other office pursuant to this Section 2.18
unless Borrower agrees to pay all incremental expenses incurred by such Lender
as a result of utilizing such other office as described above. A certificate as
to the amount of any such expenses payable by Borrower pursuant to this
Section 2.18 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

 

63



--------------------------------------------------------------------------------

2.19    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 (Events of Default) or otherwise) or received by Administrative Agent
from a Defaulting Lender pursuant to Section 9.4 (Set Off) shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, as Borrower may request (so long as no
Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; third, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if there
are outstanding Loans that were made at a time when the conditions set forth in
Section 3 (Conditions Precedent) were satisfied or waived, such residual payment
shall be applied first to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with their remaining Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.19(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(ii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.8(a) (Fees) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion

 

64



--------------------------------------------------------------------------------

of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their remaining Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

2.20    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.15
(Making or Maintaining LIBO Rate Loans), 2.16 (Increased Costs; Capital
Adequacy) or 2.17 (Taxes; Withholding, Etc.), and (ii) such Lender shall fail to
withdraw such notice within five Business Days after Borrower’s request for such
withdrawal; (b) (i) any Lender shall become a Defaulting Lender and continues to
be a Defaulting Lender, and (ii) such Defaulting Lender shall fail to cure the
default pursuant to Section 2.19(b) (Defaulting Lender Cure) within five
Business Days after Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 9.5(b) (Affected Lenders’ Consent), the consent of the Requisite Lenders
shall have been obtained but the consent of one or more of such other Lenders
(each a “Non-Consenting Lender”) whose consent is required shall not have been
obtained; then, with respect to each such Increased Cost Lender, Defaulting
Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower may, by
giving written notice to Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6
(Successors and Assigns; Participations) and Borrower shall pay the fees, if
any, payable thereunder and any other expenses incurred by Borrower or the
Credit Agreement Secured Parties in connection with any such assignment from an
Increased Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided
that (1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.8 (Fees) (but, in the
case of any Defaulting Lender, subject to Section 2.19(a)(ii) (Certain Fees));
(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.15(c) (Compensation for Breakage or
Non-Commencement of Interest Periods), 2.16 (Increased Costs; Capital Adequacy)
or 2.17 (Taxes; Withholding, Etc.) or otherwise, as if it were a prepayment
(without regard to any pro rata payment obligation in respect of any other
Loans); (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender; and
(4) in the case of any such assignment resulting from a claim for payment under
Section 2.16 (Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding,
Etc.), or payments required to be made pursuant to Section 2.17 (Taxes;
Withholding, Etc.), such assignment will result in a reduction of such payments.
Upon the prepayment of all

 

65



--------------------------------------------------------------------------------

amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.
Each Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 9.6 (Successors and Assigns; Participations). In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 9.6 (Successors and Assigns; Participations) on behalf of a
Terminated Lender and any such documentation so executed by Administrative Agent
shall be effective for purposes of documenting an assignment pursuant to
Section 9.6 (Successors and Assigns; Participations).

2.21    Increased Commitments. Borrower shall have the right, at any time after
the Closing Date and from time to time prior to the earlier of (x) the
Commitment Termination Date and (y) the maturity date under the 2021 Notes
Indenture, to increase the aggregate Commitments hereunder up to a maximum
aggregate amount equal to $2,750,000,000 (provided that such maximum aggregate
amount shall be reduced on a dollar-for-dollar basis by the aggregate amount of
Commitments that have been reduced or cancelled pursuant to Section 2.1(a)
(Commitments) or Section 2.10(b) (Voluntary Commitment Reductions) following the
Closing Date), by causing one or more Additional Commitment Lenders (which may
include any existing Lender, provided that no existing Lender shall be obligated
to increase its Commitment) to provide a (or, in the case of an existing Lender,
to increase its) Commitment (each such increase, a “Commitment Increase”),
provided that (i) no Lender shall have any obligation hereunder to become an
Additional Commitment Lender and any election to do so shall be in the sole
discretion of each Lender and (ii) each Additional Commitment Lender shall have
entered into an agreement in form and substance reasonably satisfactory to
Borrower and Administrative Agent pursuant to which such Additional Commitment
Lender shall provide a Commitment (or, if such Additional Commitment Lender is
an existing Lender, pursuant to which its Commitment shall be increased).
Notwithstanding the foregoing, no Commitment Increase pursuant to this
Section 2.21 shall be effective unless:

(a)    Borrower shall have given Administrative Agent notice of any such
increase (x) with respect to any Commitment Increase occurring on or prior to
the earlier of (A) the first Borrowing Date and (B) the date that is 45 days
following the Closing Date, at least three Business Days prior to the relevant
effective date of such Commitment Increase or (y) in the case of any other
Commitment Increase, at least five Business Days prior to the relevant effective
date of such Commitment Increase;

(b)    no Default or Event of Default shall have occurred and be continuing on
such effective date;

(c)    as of the relevant calculation date immediately prior to such Commitment
Increase, prior to and upon giving pro forma effect to such Commitment Increase,
Borrower shall be in compliance with the Financial Covenants; and

 

66



--------------------------------------------------------------------------------

(d)    as of such date, each of the representations and warranties of Borrower
in the Financing Documents is true and correct in all material respects, except
for (A) those representations and warranties that are qualified by materiality,
which shall be true and correct in all respects, on and as of such date as if
made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) and (B) the representations and
warranties that are not deemed repeated.

Each notice under clause (a) above shall be deemed to constitute a
representation and warranty by Borrower as to the matters specified in
clauses (b), (c) and (d) above. On the effective date of each Commitment
Increase, Administrative Agent may, with the prior written consent of Borrower
(not to be unreasonably withheld, conditioned or delayed), take any and all
actions as may be reasonably necessary to ensure that, after giving effect to
such Additional Commitment Lender’s Commitment Increase, the percentage of the
aggregate Loans held by each Lender (including each such Additional Commitment
Lender) will equal the percentage of the aggregate Commitments of all Lenders
represented by such Lender’s Commitment (which may be accomplished, with the
consent of Borrower (not to be unreasonably withheld, conditioned or delayed),
(x) by requiring the outstanding Loans to be prepaid with the proceeds of a new
Loan, (y) by causing non-increasing Lenders to assign portions of their
outstanding Loans to Additional Commitment Lenders or (z) by a combination of
the foregoing).

If any Commitment Increase occurs on or prior to the earlier of (x) the first
Borrowing Date and (y) the date that is 45 days following the Closing Date, the
Commitment of any Lender that is a Joint Lead Arranger as of the date of this
Agreement may be reduced at the discretion of Borrower, acting in consultation
with Administrative Agent and with the agreement of such Joint Lead Arranger, by
an amount no greater than the amount that would result in such Lender’s
Commitment equaling $150,000,000; provided that the aggregate of all such
reductions of Commitments shall not exceed the aggregate amount of the
Commitment Increases occurring on or prior to such earlier date. Upon any such
Commitment Increase and/or Commitment reduction becoming effective,
Administrative Agent shall distribute to the Borrower and each Lender a new
Appendix A, which shall replace the existing Appendix A.

2.22    Currency Matters. All Obligations of Borrower under the Financing
Documents shall be payable in Dollars. All calculations, comparisons,
measurements or determinations under the Financing Documents shall be made in
Dollars.

2.23    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

 

67



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

2.24    Amend and Extend. Borrower may at any time and from time to time request
that all or a portion of the Loans be converted to extend the scheduled maturity
date of any payment of principal with respect to all or a portion of any
principal amount (any Loans which have been so converted, “Extended Loans”) and
to provide for other terms consistent with this Section 2.24. In order to
establish any Extended Loans, Borrower shall provide a notice to Administrative
Agent (who shall provide a copy of such notice to each of Lenders, which such
request shall be offered equally to all Lenders) (an “Extension Request”)
setting forth the proposed terms of the Extended Loans to be established, which
shall not be materially more restrictive to Borrower (as determined in good
faith by Borrower), when taken as a whole, than the terms of the Loans, unless
(x) the Lenders of the Loans receive the benefit of such more restrictive terms
or (y) any such provisions apply only after the Final Maturity Date (an
“Extended Loan Permitted Other Provision”); provided, however, that (i) the
scheduled Final Maturity Date shall be extended, (ii) (A) the interest margins
with respect to the Extended Loans may be higher or lower than the interest
margins for the Loans and/or (B) additional fees and premiums may be payable to
the Lenders providing such Extended Loans in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (iii) the Extended Loans
may not participate with the existing Loans on a greater than pro rata basis in
any voluntary or mandatory repayments or prepayments hereunder, and (iv) to the
extent that any Extended Loan Permitted Other Provision is added for the benefit
of any such Indebtedness, no consent shall be required by any Agent or any of
the Lenders if such Extended Loan Permitted Other Provision is also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of such Indebtedness or if such Extended Loan Permitted Other
Provision applies only after the Final Maturity Date. No Lender shall have any
obligation to agree to have any of its Loans converted into Extended Loans
pursuant to any Extension Request; provided that Borrower shall be entitled to
exercise its right to remove any Lender who does not agree to such conversion as
a Non-Consenting Lender pursuant to Section 2.20 (Removal or Replacement of a
Lender).

(b)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Loans subject to such Extension Request converted into Extended Loans shall
notify Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Loans subject to such
Extension Request that it has elected to convert into Extended Loans. In the
event that the aggregate amount of Loans subject to Extension

 

68



--------------------------------------------------------------------------------

Elections exceeds the amount of Extended Loans requested pursuant to the
Extension Request, Loans subject to Extension Elections shall be converted to
Extended Loans on a pro rata basis based on the amount of Loans included in such
Extension Election.

(c)    Extended Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.24 and
notwithstanding anything to the contrary set forth in Section 9.5 (Amendments
and Waivers), shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Loans) executed by Borrower,
Administrative Agent and the Extending Lenders. In addition to any terms and
changes required or permitted by this Section 2.24 each Extension Amendment may,
but shall not be required to, impose additional requirements (not inconsistent
with the provisions of this Agreement in effect at such time) with respect to
the final maturity of new Loans incurred following the date of such Extension
Amendment.

(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any existing Loans are converted to extend the related
scheduled maturity date(s) in accordance with this Section 2.24, in the case of
the existing Loans of each Extending Lender, the aggregate principal amount of
such existing Loans shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Loans so converted by such Lender on such date, and
the Extended Loans shall be established as a separate class of Loans (together
with any other Extended Loans so established on such date).

(e)    Administrative Agent and the Lenders hereby (i) consent to the
consummation of the transactions contemplated by this Section 2.24 (including,
for the avoidance of doubt, payment of any principal, interest, fees, or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Amendment) and (ii) hereby waive any requirement to obtain
the consent of the Requisite Lenders for any Extension Amendment that is
effectuated pursuant to Section 2.24(c).

(f)    No conversion of Loans pursuant to any Extension Amendment in accordance
with this Section 2.24 shall (i) constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement or (ii) be made if an Event of Default
has occurred and is continuing.

2.25    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Financing Documents provide support, through a guarantee or otherwise, for
Interest Rate Agreements, Currency Agreements or Commodity Hedge Agreements or
any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Financing Documents and any Supported QFC
may in fact be stated to be governed by the laws of the State of New York and/or
of the United States or any other state of the United States):

 

69



--------------------------------------------------------------------------------

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Financing Documents that
might otherwise apply to such Supported QFC or any QFC Credit Support that may
be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Financing Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 2.25, the following terms have the following
meanings:

(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
part.

(ii)    “Covered Entity” means any of the following:

(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

2.26    Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Financing Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Administrative Agent and
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth Business Day after

 

70



--------------------------------------------------------------------------------

Administrative Agent has posted such proposed amendment to all Lenders and
Borrower so long as Administrative Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Requisite
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Requisite Lenders have
delivered to Administrative Agent written notice that such Requisite Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 2.26 will occur prior to the applicable Benchmark
Transition Start Date.

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent, with the
written consent of Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Financing Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(c)    Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this
Section 2.26, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.26.

(d)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a LIBO Rate Loan of, conversion to or continuation of LIBO Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon Adjusted LIBO Rate will not be used in any determination of Base Rate.

SECTION 3.    CONDITIONS PRECEDENT

3.1    Closing Date. The occurrence of the Closing Date is subject to the
satisfaction or waiver of the following conditions precedent, in each case to
the satisfaction of each of the Lenders, unless, in each case, waived by each of
the Lenders:

 

71



--------------------------------------------------------------------------------

(a)    Financing Documents. Administrative Agent shall have received true,
correct and complete copies of the following documents, each of which shall have
been duly authorized, executed and delivered by the parties thereto:

(i)    this Agreement;

(ii)    the Pledge and Security Agreement;

(iii)    the Intercreditor Agreement;

(iv)    the Fee Letters; and

(v)    the Collateral Agency Appointment Agreement.

(b)    Revolving Credit Agreement Amendment. Administrative Agent shall have
received a true, correct and complete copy of an amendment to the Revolving
Credit Agreement in the form attached hereto as Exhibit H, which shall have been
duly authorized, executed and delivered by the parties thereto.

(c)    Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of Borrower, (i) each Organizational Document certified as
of the Closing Date or a recent date prior thereto by the appropriate
Governmental Authority; (ii) signature and incumbency certificates of the
officers of Borrower, including each officer who is authorized to execute
Borrowing Notices delivered under this Agreement, in substantially the form of
Exhibit I hereto (with such amendments or modifications as may be approved by
Administrative Agent); (iii) resolutions of the board of directors of Borrower,
approving and authorizing the execution, delivery and performance of this
Agreement and the other Financing Documents, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a good standing certificate from the
applicable Governmental Authority of Borrower’s jurisdiction of incorporation
dated the Closing Date or a recent date prior thereto.

(d)    Historical Financial Statements. Administrative Agent shall have received
the Historical Financial Statements.

(e)    Opinions from Counsel. Administrative Agent shall have received the legal
opinion(s) of Sullivan & Cromwell LLP, as New York and special Delaware counsel
to Borrower, in form and substance reasonably satisfactory to Administrative
Agent and each Lender.

(f)    Bank Regulatory Requirements.

(i)    Each Lender shall have received, or had access to, at least three
Business Days prior to the Closing Date, to the extent requested at least ten
Business Days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and Anti-Terrorism and Money Laundering Laws.

 

72



--------------------------------------------------------------------------------

(ii)    If Borrower qualifies as a “legal entity customer” within the meaning of
the Beneficial Ownership Regulation, a Beneficial Ownership Certification for
Borrower shall have been delivered at least one Business Day prior to the
Closing Date.

(g)    Fees; Expenses. Administrative Agent shall have received for its own
account, or for the account of the relevant Lender entitled thereto, all fees
due and payable pursuant to the Financing Documents, and all costs and expenses
(including costs, fees and expenses of legal counsel and consultants) payable
thereunder for which invoices have been presented at least three days prior to
the Closing Date.

(h)    Absence of Default. As of the Closing Date, no Default or Event of
Default has occurred and is continuing.

(i)    Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Closing Date Certificate, which shall include a certification
of an Authorized Officer of Borrower as to the matters set forth in clause
(h) above and clause (j) below.

(j)    Representations and Warranties. Each of the representations and
warranties in the Financing Documents is true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) on and as of the
Closing Date.

(k)    Solvency Certificate. Administrative Agent shall have received an
executed solvency certificate in form, scope and substance reasonably
satisfactory to Administrative Agent and demonstrating that Borrower is, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.

(l)    Perfection of Security. Administrative Agent shall have received
satisfactory evidence of the completion of all actions, recordings and filings
of or with respect to the Security Documents that Administrative Agent may deem
necessary or reasonably desirable in order to perfect the first priority Liens
(subject only to Permitted Liens) created thereunder, including the delivery of
the original certificates representing all Equity Interests in the Pledged
Entities (in each case together with a duly executed transfer power and
irrevocable proxy in substantially the form attached to the Pledge and Security
Agreement) to Collateral Agent and the filing of UCC-3 financing statements.

(m)    Lien Searches. Administrative Agent shall have received the results of
recent lien, judgment and litigation searches for Borrower in each jurisdiction
applicable (in Administrative Agent’s reasonable opinion) to Borrower and such
searches shall reveal no Liens on any of the assets of Borrower except for
Permitted Liens and Liens discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to Administrative Agent.

(n)    Notes. Administrative Agent shall have received true, correct and
complete copies of the Notes requested by the Lenders pursuant to Section 2.4
(Evidence of Debt; Register; Lenders’ Books and Records; Notes), each of which
shall have been duly authorized, executed and delivered by Borrower.

 

73



--------------------------------------------------------------------------------

3.2    Conditions to Each Borrowing.

The several obligation of each Lender to make a Loan on a Borrowing Date (other
than the Closing Date) is subject to the satisfaction of the following
conditions precedent, in each case to the satisfaction of the Requisite Lenders
(unless waived by the Requisite Lenders) (or, in the case of a Borrowing made on
the Closing Date, the satisfaction of each Lender (unless waived by each
Lender)):

(a)    Borrowing Notice. Administrative Agent shall have received a duly
executed Borrowing Notice, as required by and in accordance with, and meeting
the requirements of, Section 2.1(b) (Borrowing Mechanics).

(b)    Representations and Warranties. As of the applicable Borrowing Date, each
of the representations and warranties of Borrower in the Financing Documents is
true and correct in all material respects, except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the applicable Borrowing Date as if made
on and as of such date (or, if stated to have been made solely as of an earlier
date, as of such earlier date) and (B) the representations and warranties that
are not deemed repeated.

(c)    Absence of Default. As of the applicable Borrowing Date, no Default or
Event of Default has occurred and is continuing.

(d)    Credit Date Certifications. The Borrowing Notice delivered in accordance
with Section 2.1(b) (Borrowing Mechanics) shall include a certification, dated
as of such Borrowing Date, of an Authorized Officer of Borrower:

(i)    that each of the conditions precedent to the Borrowing, as set forth in
this Section 3.2, has been satisfied as of the Borrowing Date (except that no
certification shall be made or required from Borrower as to the satisfaction or
reasonable satisfaction of an Agent or Lender with respect to any such condition
precedent);

(ii)    that the proceeds of the Borrowing will be applied in accordance with
Section 2.3 (Use of Proceeds); and

(iii)    that in the event that the proceeds of such Borrowing will be used for
the purpose set forth in Section 2.3(a) (Use of Proceeds), that Borrower has
sufficient funds available (in the form of Cash, Cash Equivalents, available and
undrawn commitments under the Revolving Credit Agreement and/or Commitments) to
prepay in full all outstanding Indebtedness under the EIG NPA.

3.3    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing or conversion/continuation; provided that each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the telephonic notice is given. In the event of a discrepancy between the
telephone notice and the written Notice, the written Notice shall govern. In the
case of any Notice that is irrevocable

 

74



--------------------------------------------------------------------------------

once given, if Borrower provides telephonic notice in lieu thereof, such
telephone notice shall also be irrevocable once given. None of Administrative
Agent or any Lender shall incur any liability to Borrower in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other Person authorized
on behalf of Borrower or for otherwise acting in good faith.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

In order to induce Agents and the Lenders to enter into this Agreement and to
make each Loan to be made thereby, Borrower represents and warrants to each
Agent and Lender on each of the Closing Date and each Borrowing Date, that the
following statements are true and correct:

4.1    Organization; Requisite Power and Authority; Qualification. Each of
Borrower and each of the Pledged Entities (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1; (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted in all material respects, and, in the case of Borrower,
to enter into the Financing Documents and to carry out the transactions
contemplated thereby; and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and would not be reasonably
expected to have, a Material Adverse Effect.

4.2    Equity Interests and Ownership.

(a)    The Equity Interests of each of Borrower and each of the Pledged Entities
have been duly authorized and validly issued. Set forth on Part I of Schedule
4.2 is a true, correct, and complete list of all Equity Interests in all Pledged
Entities. As of the Closing Date, there is no existing option, warrant, call,
right, commitment or other agreement to which any of the Pledged Entities is a
party requiring, and there is no membership interest or other Equity Interests
of any of the Pledged Entities outstanding which upon conversion or exchange
would require, the issuance by any of the Pledged Entities of any additional
membership interests or other Equity Interests of any of the Pledged Entities or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
any of the Pledged Entities.

(b)    Except as set forth in Part II of Schedule 4.2, 100% of the Equity
Interests in each Pledged Entity is owned directly by Borrower, and all such
Equity Interests are owned free and clear of all Liens (other than Permitted
Liens).

(c)    Borrower does not own any Equity Interests in any Person except for the
Equity Interests set forth on Schedule 4.2 and Equity Interests in any Excluded
Subsidiary.

4.3    Due Authorization. The execution, delivery and performance of the
Financing Documents have been duly authorized by all necessary action on the
part of Borrower.

 

75



--------------------------------------------------------------------------------

4.4    No Conflict. The execution, delivery and performance by Borrower of each
of the Financing Documents and the consummation of the transactions contemplated
by the Financing Documents do not and will not (a) violate (i) any provision of
any Government Rule or any Government Approval applicable to Borrower except to
the extent such violation would not reasonably be expected to have a Material
Adverse Effect or (ii) any of the Organizational Documents of Borrower;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Borrower except
to the extent such conflict, breach or default would not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets now owned or
hereafter acquired by Borrower (other than any Permitted Lien); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of Borrower, except for such
approvals or consents (i) that have been obtained or are reasonably expected to
be received at the time required and all such consents and approvals that have
been obtained remain in full force and effect or (ii) the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.

4.5    Government Approvals. The execution, delivery and performance by Borrower
of the Financing Documents and the consummation of the transactions contemplated
by the Financing Documents do not and will not require any Government Approval,
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date.

4.6    Binding Obligation. Each Financing Document has been duly executed and
delivered by Borrower and each Financing Document that contains Contractual
Obligations is the legally valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general equitable
principles.

4.7    Financial Statements. The financial statements of Borrower furnished to
Administrative Agent pursuant to Section 5.1 (Financial Statements and Other
Reports) (or pursuant to Section 3.1(d) (Historical Financial Statements) or
otherwise) were prepared in conformity with GAAP, and fairly present, in all
material respects, the financial position, on a consolidated basis, of Borrower
and its Subsidiaries as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of Borrower and its
Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, Borrower has no contingent
liability or liability for Taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the financial statements or the
notes thereto and which in any such case is material in relation to the
business, operations and financial condition of Borrower and its Subsidiaries,
taken as a whole.

4.8    No Material Adverse Effect. (i) As of the Closing Date, since
December 31, 2019 (or, with respect to non-financial statement disclosure, since
the date of the Borrower’s most recent quarterly report on Form 10-Q), and
(ii) at any time this representation and warranty is made thereafter, since the
Closing Date, no event, circumstance or change has occurred, and there are no
facts known (or which upon the reasonable exercise of diligence should be known)
to Borrower

 

76



--------------------------------------------------------------------------------

(other than matters of a general economic nature), that have caused or evidence,
or that would reasonably be expected to result in, either in any case or in the
aggregate, a Material Adverse Effect.

4.9    Adverse Proceedings. There are no Adverse Proceedings, individually or in
the aggregate, that would reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any of its Subsidiaries is (i) in violation of any
Government Rule (including Environmental Laws) in any jurisdiction that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) subject to or in default with respect to any
Government Rule, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

4.10    Payment of Taxes. All federal income Tax returns and all other material
Tax returns and reports of Borrower required to be filed have been timely filed,
and all Taxes shown on such Tax returns to be due and payable and any other
material Taxes required to be paid by Borrower have been paid when due and
payable or remitted on a timely basis, as applicable, or are being contested in
good faith by appropriate proceedings with reserves, or other appropriate
provisions, as shall be required in conformity with GAAP, maintained therefor.

4.11    Properties.

(a)    Title. Borrower has (i) good and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of its properties and
assets reflected in its financial statements referred to in Section 4.7
(Financial Statements). Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

(b)    Real Estate. As of the Closing Date, Schedule 4.11 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) in respect of each Real
Estate Asset.

4.12    Intellectual Property. As of the Closing Date, Borrower has no material
Intellectual Property.

4.13    Environmental Matters. (a) Neither Borrower nor any of its Subsidiaries
is subject to any outstanding written Adverse Proceeding, order, consent decree
or settlement agreement with any Person relating to any Environmental Law that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (b) neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or letter or written request for information under any comparable
foreign, state, provincial or territorial law the subject of which would
reasonably be expected to result in a Material Adverse Effect; (c) to Borrower’s
Knowledge, there are, and have been, no facts, circumstances, conditions or
occurrences which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably

 

77



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect; and (d) Borrower and its
Subsidiaries are and have been in compliance with all current Environmental Laws
and the requirements of any Government Approvals issued pursuant to
Environmental Laws, except to the extent that no Material Adverse Effect
individually or in the aggregate would reasonably be expected to result.

4.14    No Defaults. Borrower is not in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any of its Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, would reasonably be expected to
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, would not reasonably be expected to have a
Material Adverse Effect.

4.15    Investment Company Act of 1940. Borrower is not an “investment company”
as defined in the Investment Company Act of 1940.

4.16    Federal Reserve Regulations; Exchange Act.

(a)    Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)    No portion of the proceeds of any Borrowing shall be used in any manner,
whether directly or indirectly, that causes or would reasonably be expected to
cause, such Borrowing or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors or any other
regulation thereof or to violate the Exchange Act.

4.17    Employee Matters. There is (a) no material strike or work stoppage in
existence or threatened involving Borrower, Cheniere Energy Shared Services,
Inc. or Cheniere LNG O&M Services, LLC and (b) to the Knowledge of Borrower,
(i) no union representation question existing with respect to the employees of
Borrower, Cheniere Energy Shared Services, Inc. or Cheniere LNG O&M Services,
LLC and (ii) no union organization activity with respect to the employees of
Borrower, Cheniere Energy Shared Services, Inc. or Cheniere LNG O&M Services,
LLC is taking place. The hours worked by and payments made to employees of
Borrower, Cheniere Energy Shared Services, Inc. or Cheniere LNG O&M Services,
LLC have not been in violation of the Fair Labor Standards Act of 1938, or any
other applicable federal, state, provincial, territorial, local or foreign law
dealing with such matters in any manner which would reasonably be expected to
result in a Material Adverse Effect. All payments due from Borrower, Cheniere
Energy Shared Services, Inc. and Cheniere LNG O&M Services, LLC, or for which
any claim may be made against Borrower, Cheniere Energy Shared Services, Inc. or
Cheniere LNG O&M Services, LLC, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Borrower and its applicable Subsidiaries, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

4.18    Employee Benefit Plans.

(a)    Borrower and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects;

 

78



--------------------------------------------------------------------------------

(b)    each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS indicating that such Employee Benefit Plan is
so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status;

(c)    no liability to the PBGC (other than required premium payments), the IRS,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Borrower;

(d)    no ERISA Event has occurred or is reasonably expected to occur;

(e)    except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower or any of its respective Subsidiaries; and

(f)    Borrower and each of its Subsidiaries have complied with the requirements
of Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan;

in each of subclause (a) through (f), except as would not reasonably be expected
to result, in the aggregate, in a Material Adverse Effect.

4.19    Certain Fees. No broker’s or finder’s fee or commission with respect to
the Financing Documents will be payable except as payable to Agents and Lenders.

4.20    Solvency. As of the Closing Date, Borrower is and, upon the incurrence
of any Obligation by Borrower on the Closing Date, Borrower will be, Solvent.

4.21    Compliance with Statutes, Etc. Borrower is in compliance with all
Government Approvals and Government Rules, in respect of the conduct of its
business and the ownership of its property, except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

4.22    Disclosure. As of the Closing Date, no representation or warranty of
Borrower contained in any Financing Document, and no information, documentation
or other materials (other than projections and other forward-looking information
and information of a general economic or industry-specific nature,
“Information”) in any other documents, certificates or written statements
furnished directly or indirectly to any Agent or Lender by or on behalf of
Borrower or its Affiliates in connection with the transactions contemplated
hereby is or will be, when taken as a whole, not complete and correct in all
material respects and the Information does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. Any
projections and pro forma financial information contained in such materials are
based upon good

 

79



--------------------------------------------------------------------------------

faith estimates and assumptions believed by Borrower to be reasonable at the
time made and furnished, it being recognized by each other party hereto and the
Agents and the Lenders that such projections as to future events are not a
guarantee of financial performance and that actual results during the period or
periods covered by such projections may differ from the projected results and
such differences may be material. The inclusion of any item in any Schedule, as
an exception to any representation or warranty or otherwise, is not intended,
and shall not be deemed, to imply that any such item is in any way material to
Borrower’s business or to establish any standard of materiality. Matters
disclosed in any Schedule (except in Schedules I, 4.1 and 4.2) are not
necessarily limited to matters that are required by the Agreement to be
disclosed therein. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature
or impose any duty or obligation to disclose any information beyond what is
required by the Agreement, and disclosure of such additional matters shall not
affect, directly or indirectly, the interpretation of the Agreement or the scope
of the disclosure obligations hereunder.

4.23    Sanctions; Anti-Corruption Laws; PATRIOT Act. To the extent applicable,
neither Borrower nor any of its Subsidiaries nor, to the Knowledge of Borrower,
any of their respective directors, officers, employees, agents or Affiliates is
(i) the subject of any sanctions or economic embargoes administered or enforced
by the U.S. Department of State or the U.S. Department of Treasury (including
the Office of Foreign Assets Control), or any other applicable U.S. sanctions
authority, the United Nations, the European Union or Her Majesty’s Treasury
(collectively, “Sanctions”, and the associated laws, rules, regulations and
orders promulgated or issued thereunder, collectively, “Sanctions Laws”), (ii)
an entity or an organization owned or controlled by Persons, entities or a
country, territory or region that is the target of Sanctions, or (iii) a Person
located, organized or resident in a country, territory or region that is, or
whose government is, the target of Sanctions, including, without limitation, as
of the Closing Date the Crimea region, Cuba, Iran, North Korea and Syria. To the
Knowledge of Borrower, each of Borrower, each of its Subsidiaries and each of
their respective directors, officers, employees, agents and Affiliates is in
compliance, in all material respects, with (i) all Sanctions Laws, (ii) the
United States Foreign Corrupt Practices Act of 1977 and any other applicable
anti-bribery or anticorruption laws, rules, regulations and orders promulgated
or issued thereunder (collectively, “Anti-Corruption Laws”) and (iii) the
Anti-Terrorism and Money Laundering Laws, and Borrower and its Subsidiaries and
Affiliates have instituted and maintained and will continue to maintain policies
and procedures reasonably designed to promote and achieve compliance with such
laws and with the representations and warranties contained herein. No part of
the proceeds of the Loans will be used, directly or, to the Knowledge of
Borrower, indirectly, (A) for the purpose of financing any activities or
business of or with any Person or in any country or territory that is, to the
Knowledge of Borrower, at such time the subject of any Sanctions or (B) in any
other manner that would result in a violation of Anti-Corruption Laws,
Anti-Terrorism and Money Laundering Laws, or Sanctions Laws by any Person
(including any Person participating in the Loans, whether as Agent, Lender or
otherwise). There are no pending or, to the Knowledge of Borrower, threatened,
legal proceedings, or, to the Knowledge of Borrower, any investigations by any
governmental entity, with respect to violation of any Anti-Corruption Laws,
Anti-Terrorism and Money Laundering Laws, or Sanctions Laws relating to the
business of Borrower or any of its Subsidiaries or Affiliates.

 

80



--------------------------------------------------------------------------------

4.24    Security Documents. As of the Closing Date and thereafter, the Security
Documents that have been delivered on or prior to the date this representation
is made are effective to create, in favor of Collateral Agent for the benefit of
the Credit Agreement Secured Parties, a legal, valid and enforceable Lien on and
security interest in all of the Collateral purported to be covered thereby, and
all necessary recordings and filings have been made in all necessary public
offices, and all other necessary and appropriate action has been taken, so that
the security interest created by each Security Document is a perfected Lien on
and security interest in all right, title and interest of Borrower in the
Collateral purported to be covered thereby (including delivery to Collateral
Agent of the certificates evidencing all of the Equity Interests in each Pledged
Entity, to the extent required pursuant to the Pledge and Security Agreement),
prior and superior to all other Liens other than Permitted Liens. As of the
Closing Date and thereafter, the descriptions of the Collateral set forth in
each Security Document are true, complete, and correct in all material respects
and are adequate for the purpose of creating, attaching and perfecting the Liens
in the Collateral granted or purported to be granted in favor of Collateral
Agent for the benefit of the applicable Secured Parties under and as
contemplated in the Security Documents.

4.25    Insurance. All insurance required to be obtained by Borrower pursuant to
Section 5.5 (Insurance) has been obtained and is in full force and effect, and
all premiums then due and payable on all such insurance have been paid.

4.26    Nature of Business. Borrower has not and is not engaged in any business
other than as permitted by this Agreement.

4.27    Ranking. The Financing Documents and the obligations evidenced thereby
are, and will at all times be, direct and unconditional general obligations of
Borrower and rank, and will at all times rank, in right of payment and otherwise
at least pari passu with all other senior Indebtedness of Borrower, and senior
in respect of Collateral recovery to all unsecured Indebtedness of Borrower and
senior in right of payment to Subordinated Indebtedness of Borrower, in each
case whether now existing or hereafter outstanding, subject to the terms of the
Intercreditor Agreement.

4.28    Indebtedness; Investments. As of the Closing Date, Borrower has no
(a) Indebtedness other than Indebtedness permitted pursuant to Section 6.1
(Indebtedness) and (b) Investments other than the Investments permitted pursuant
to Section 6.4 (Investments).

4.29    Affected Financial Institutions. Borrower is not an Affected Financial
Institution.

SECTION 5.    AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments have not been
terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim is outstanding),
Borrower shall perform all covenants in this Section 5.

 

81



--------------------------------------------------------------------------------

5.1    Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent:

(a)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending June 30, 2020, the
consolidated unaudited balance sheets of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income and
cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, in each case, setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification (it
being understood that the delivery by Borrower of a Quarterly Report on Form
10-Q shall satisfy the requirements of this Section 5.1(a));

(b)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year, commencing with the Fiscal
Year ended December 31, 2020, (i) a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statement of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all in reasonable
detail, together with a Financial Officer Certification; and (ii) with respect
to such consolidated financial statements a report thereon of an independent
certified public accountant of recognized national standing (which report and/or
the accompanying financial statements shall be unqualified as to going concern
and scope of audit and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries, in each case, as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP, applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) (it being
understood that the delivery by Borrower of an Annual Report on Form 10-K shall
satisfy the requirements of this Section 5.1(b));

(c)    Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(a)
(Quarterly Financial Statements) and 5.1(b) (Annual Financial Statements), a
duly executed and completed Compliance Certificate, certified as complete and
correct by an Authorized Officer of Borrower;

(d)    [Reserved].

(e)    Notice of Default, Etc. As soon as practicable and in any event within
five Business Days after Borrower obtains Knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to Borrower by Administrative Agent or the Requisite Lenders with respect
thereto; (ii) that any Person has given any notice to Borrower or taken any
other action with respect to any event or condition set forth in Section 7.1(b)
(Default in Other Agreements or Instruments); or (iii) of the occurrence of any
Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
Borrower has taken, is taking and proposes to take with respect thereto;

 

82



--------------------------------------------------------------------------------

(f)    Notice of Litigation. As soon as practicable and in any event within five
Business Days after any Authorized Officer of Borrower obtains Knowledge of
(i) the institution of any Adverse Proceeding not previously disclosed in
writing by Borrower to Administrative Agent and Lenders, or (ii) any development
in any Adverse Proceeding that, in the case of either clause (i) or (ii), if
adversely determined would be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably requested by the Lenders to evaluate such matters;

(g)    ERISA. As soon as practicable and in any event no later than five
Business Days after becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower or any of its ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;

(h)    Insurance. On an annual basis promptly following the renewal of
Borrower’s insurance policies, a customary certificate from Borrower’s insurance
broker(s) outlining all material insurance coverage maintained as of the date of
such certificate by Borrower;

(i)    Public Filings. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
Borrower with any national securities exchange or regulator, including the SEC,
or any Governmental Authority succeeding to any or all of its functions, in each
case, that is not otherwise required to be delivered to Administrative Agent
pursuant hereto;

(j)    Information Regarding Collateral.

(i)    Borrower will furnish to Collateral Agent prompt written notice of any
change (A) in Borrower’s corporate name, (B) in Borrower’s identity or corporate
structure, (C) in Borrower’s jurisdiction of organization or (D) in Borrower’s
Federal Taxpayer Identification Number or state organizational identification
number.

(ii)    Borrower also agrees promptly to notify Collateral Agent if any material
portion of the Collateral is damaged or destroyed.

(k)    Notice of Force Majeure Event; Force Majeure Election.

(i)    Promptly upon, but in all events within 30 days following, the occurrence
of a Force Majeure Event, Borrower shall notify Administrative Agent of the
occurrence of such event.

(ii)    If Borrower wishes to elect a Force Majeure Period with respect to any
Force Majeure Event, it shall deliver notice to Administrative Agent of such
election (a “Force Majeure Election Notice”) within 365 days following the
delivery of the notice required to be

 

83



--------------------------------------------------------------------------------

delivered pursuant to clause (i) above. The Force Majeure Election Notice shall
include (A) a summary of the actions that the applicable project entity intends
to take with respect to the applicable Force Majeure Event and (B) a certificate
of an independent engineer certifying that the proposed remedial actions
(x) have eliminated or will eliminate the impact on the applicable project of
any such Force Majeure Event and (y) have enabled or will enable the applicable
project to generate production at a rate and at a quality sufficient for the
project to meet its material obligations under commercial contracts that were in
existence at the end of the Fiscal Quarter immediately following the final
Fiscal Quarter of the Force Majeure Period and (C) a certificate of Borrower
certifying that no such commercial contracts have been terminated or are
reasonably likely to be terminated as a result of such Force Majeure Event.

(l)    Other Information. Such other information and data with respect to
Borrower and its Subsidiaries as from time to time may be reasonably requested
by Administrative Agent (including any Lender, through Administrative Agent).

Borrower acknowledges that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Borrower agrees to clearly designate all information provided to
Administrative Agent and the Lenders by or on behalf of Borrower or any of its
Affiliates that is suitable to make available to Public Lenders. If Borrower has
not indicated whether a document or notice delivered pursuant to this
Section 5.1 contains Non-Public Information, Administrative Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive Non-Public Information with respect
to Borrower, its Affiliates and their respective Securities.

The information required to be delivered pursuant to Section 5.1(a) (Quarterly
Financial Statements), Section 5.1(b) (Annual Financial Statements) or
Section 5.1(i) (Public Filings) may be delivered electronically and shall be
deemed to have been so delivered on the date (i) on which Borrower posts such
information, or provides a link thereto, on Borrower’s website on the Internet
or at http://www.sec.gov; or (ii) on which such information is posted on
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lenders and Administrative Agent have been granted access (whether a commercial,
third party website or whether sponsored by Administrative Agent).

5.2    Existence. Borrower will at all times preserve and keep in full force and
effect its existence and all rights and franchises, and Government Approvals it
deems material to its business, except as otherwise permitted by this Agreement.

5.3    Payment of Taxes and Claims. Borrower will timely file all federal income
Tax returns and all other material Tax returns, and remit or pay all material
Taxes required to be remitted by it and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings, as long as adequate reserve
or other appropriate provision, as shall be required in conformity with GAAP,
shall have been made therefor.

 

84



--------------------------------------------------------------------------------

5.4    Maintenance of Properties. Except as would not reasonably be expected to
cause a Material Adverse Effect, Borrower will maintain or cause to be
maintained in working order ordinary wear and tear excepted, all properties used
or useful in the business of Borrower.

5.5    Insurance. Borrower will maintain or cause to be maintained, with
insurers believed to be financially sound and reputable, such insurance as may
customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance shall name Collateral Agent, for the benefit of the Secured
Parties, as an additional insured thereunder as its interests may appear, which,
for the avoidance of doubt, shall apply to those policies with respect to which
the addition of the Collateral Agent as an additional insured is appropriate,
which, as of the date hereof, are Borrower’s commercial general liability
policies and operating property policies.

5.6    Books and Records; Inspections. Borrower will keep proper books of record
and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities. Borrower will permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of Borrower, to inspect, copy and take extracts from its financial
and accounting records, and to discuss its affairs, finances and accounts with
its officers, engineers and independent public accountants, all upon reasonable
prior written notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, unless an Event of
Default shall have occurred and be continuing, such visits and inspections shall
be limited to once in each calendar year and shall be at the sole cost and
expense of Administrative Agent or the applicable Lender(s) (except that
Administrative Agent may make one such visit to Borrower’s Principal Office in
each calendar year, the reasonable cost and expense thereof shall be borne by
Borrower).

5.7    Compliance with Laws.

(a)    Borrower will comply with the requirements of all applicable Government
Rules (including all Environmental Laws), noncompliance with which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)    Borrower and its Subsidiaries shall comply in all material respects with
Anti-Terrorism and Money Laundering Laws and Sanctions Laws.

(c)    Borrower will not, and will procure that its Affiliates, directors and
officers do not, directly or, to Borrower’s Knowledge, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Joint Venture partner or other Person:

 

85



--------------------------------------------------------------------------------

(i)    in violation of any Anti-Terrorism and Money Laundering Laws,
Anti-Corruption Laws or Sanctions Laws, to the extent applicable;

(ii)    to fund any activities or business of or with any Person, or in any
country, territory or region, that, at the time of such funding, is, or whose
government is, the target of Sanctions; or

(iii)    in any other manner that would result in a violation of any
Anti-Terrorism and Money Laundering Laws, Anti-Corruption Laws or Sanctions, by
any Person (including any Person participating in the Loans, whether as Lender,
Administrative Agent, Collateral Agent or otherwise).

5.8    Environmental.

(a)    Environmental Disclosure. Borrower will deliver to Administrative Agent
(and Administrative Agent shall deliver to the Lenders):

(i)    as soon as reasonably practicable following receipt thereof, copies of
all written environmental audits, assessments, investigations, analyses and
reports prepared by any independent consultants (excluding, for clarity, legal
counsel) with respect to any (A) significant environmental matters at or related
to any property owned or occupied by Borrower or any of its Subsidiaries that,
in any such case, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, or (B) Environmental Claims against Borrower
that, in any such case, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;

(ii)    as soon as reasonably practicable following the occurrence thereof,
written notice describing in reasonable detail (A) any Release that would
reasonably be expected to have a Material Adverse Effect, (B) any violation of
applicable Environmental Laws that would reasonably be expected to have a
Material Adverse Effect and (C) any remedial action relating to any of the
foregoing that would reasonably be expected to have a Material Adverse Effect;

(iii)    as soon as reasonably practicable following the sending or receipt
thereof by Borrower, a copy of any and all material written communications with
respect to (A) any Environmental Claims that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect and (B) any
Release by Borrower that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, in each case that are from or to any
Governmental Authority or third party bringing such Environmental Claim or
alleging such Release;

(iv)    reasonably prompt written notice describing in reasonable detail any
proposed acquisition of stock, assets or property by Borrower that would
reasonably be expected to expose Borrower to, or result in, Environmental Claims
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and

 

86



--------------------------------------------------------------------------------

(v)    with reasonable promptness, such other material documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.8(a).

(b)    Obligation to Cure. Etc. Borrower shall promptly take any and all actions
reasonably necessary to (i) cure any violation of applicable Environmental Laws
by Borrower that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, (ii) address any Release that if not
investigated and/or remediated would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (iii) make any
appropriate response to any Environmental Claim against it where the failure to
do so would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.9    Subsidiaries. In the event that any Person becomes a direct Subsidiary of
Borrower (other than any Excluded Subsidiary) after the Closing Date, Borrower
shall take, or shall cause such Subsidiary to take, all of the actions referred
to in Section 3.1(l) (Perfection of Security) necessary to grant and to perfect
a first priority Lien (subject to Permitted Liens) in favor of Collateral Agent,
for the benefit of the Credit Agreement Secured Parties, under the Pledge and
Security Agreement in 100% of the Equity Interests of such Subsidiary to the
extent such Equity Interests are required to be so pledged pursuant to the
Pledge and Security Agreement, and such Subsidiary shall become a Pledged
Entity. With respect to each such direct Subsidiary that is required to become a
Pledged Entity, Borrower shall as soon as practicable and in any event no later
than 15 days after such Person becomes a Subsidiary send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower and (ii) all of the data required to
be set forth in Schedule 4.1 and Schedule 4.2 with respect to all Pledged
Entities, and such written notice shall be deemed to supplement Schedule 4.1 and
Schedule 4.2 for all purposes hereof.

5.10    Further Assurances. At any time or from time to time upon the request of
Administrative Agent or Collateral Agent, without duplication of Section 5.1(j)
(Information Regarding Collateral) and Section 5.1(l) (Other Information),
Borrower will, at its expense, promptly execute, acknowledge and deliver such
further documents (including UCC financing statements and UCC continuation
statements) and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Financing Documents and to ensure the validity, enforceability and legality
of this Agreement or any other Financing Document and the rights of the Credit
Agreement Secured Parties and Collateral Agent hereunder or thereunder. In
furtherance and not in limitation of the foregoing, Borrower shall take such
actions as Administrative Agent or Collateral Agent may reasonably request from
time to time to ensure that the Obligations (other than contingent
indemnification obligations with respect to which no claim has been made) are
secured by substantially all of the assets of Borrower (other than the Excluded
Assets) and that the Liens on the Collateral are duly perfected in accordance
with all applicable Government Rules for the purposes of perfecting the first
priority Lien (subject only to Permitted Liens) created, or purported to be
created, in favor of Collateral Agent or the Credit Agreement Secured Parties
under this Agreement or any other Financing Documents.

5.11    Use of Proceeds. Borrower shall use the proceeds of the Borrowings
solely for purposes permitted in this Agreement.

 

87



--------------------------------------------------------------------------------

5.12    TL Proceeds Account. Prior to any Borrowing the proceeds of which are to
be held by Borrower until application in accordance with Section 2.3(a) or (b),
Borrower shall have opened one or more deposit and/or securities accounts
(together, the “TL Proceeds Account”), the purpose of which shall be to hold the
proceeds of each such Borrowing until the application thereof, and shall have
entered into a Control Agreement in form and substance reasonably satisfactory
to Administrative Agent with respect thereto. Borrower shall cause the proceeds
of each Borrowing which are to be held by Borrower until application in
accordance with Section 2.3(a) or (b) to be deposited into, and held in, the TL
Proceeds Account until the application thereof.

SECTION 6.    NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments have not been
terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim is outstanding),
Borrower shall perform all covenants in this Section 6.

6.1    Indebtedness. Borrower shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a)    the Loans and all other Obligations under this Agreement and the other
Financing Documents and any Permitted Term Loan Refinancing Indebtedness;

(b)    Indebtedness existing under the Revolving Credit Agreement (for the
avoidance of doubt, as from time to time amended, restated, amended and
restated, supplemented or otherwise modified or extended, renewed, replaced or
refinanced); provided that such Indebtedness shall not exceed an aggregate
amount that is the greater of (x) $2,000,000,000 and (y) 5.0% of Consolidated
Net Tangible Assets measured as of the time the commitments for such
Indebtedness are incurred;

(c)    purchase money Indebtedness or Finance Lease obligations to the extent
incurred in the ordinary course of business, Indebtedness with respect to
acquired Real Estate Assets and licensing of intellectual property; provided
that (i) if such obligations are secured, they are secured only by Liens upon
the equipment, Real Estate Asset or intellectual property being financed and
(ii) the aggregate principal amount and the capitalized portion of such
obligations (for the avoidance of doubt, calculated with reference to the amount
appearing on the balance sheet of Borrower) does not at any time exceed
$30,000,000 outstanding in the aggregate;

(d)    (i) Indebtedness that is mandatorily convertible into Common Equity of
Borrower and (ii) Indebtedness that is unsecured; provided that, in each case,
(x) after giving effect to the incurrence of such Indebtedness, no Event of
Default shall exist and be continuing, and (y) the Interest Coverage Ratio for
the four Fiscal Quarter period ending on the last day of the Fiscal Quarter
immediately preceding the Fiscal Quarter in which such Indebtedness is incurred
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness as if such Indebtedness was incurred on the first day of such four
Fiscal Quarter period) is not less than 2.00:1.00;

 

88



--------------------------------------------------------------------------------

(e)    trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than 90 days past due, or (ii) being contested
in good faith and by appropriate proceedings;

(f)    Indebtedness outstanding on the date hereof, including Indebtedness
listed in Schedule 6.1 (other than the Indebtedness described in clause
(b) above) and extensions, renewals, refinancings and replacements of any such
Indebtedness that (i) do not increase the outstanding principal amount thereof,
other than by an amount not to exceed unpaid accrued or capitalized interest and
premiums thereon (including tender premiums), underwriting discounts, original
issue discount, defeasance costs, fees (including upfront fees), commissions and
expenses and (ii) are on terms equivalent or less favorable (from the
perspective of the lender or holder thereof) to those of such existing
Indebtedness with respect to collateral;

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course or other cash management services in the ordinary
course of business;

(h)    to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, performance guarantees and completion guarantees
and similar obligations in an aggregate amount not to exceed $100,000,000;

(i)    to the extent constituting Indebtedness, obligations in respect of appeal
bonds, surety bonds, indemnification obligations, obligations to pay insurance
premiums and similar obligations;

(j)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

(l)    Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with operations and business of Borrower in the
ordinary course of business;

(m)    Subordinated Indebtedness between Borrower and any of its Subsidiaries;
provided that all such Indebtedness shall be evidenced by an Intercompany Note;

(n)    Indebtedness in respect of Interest Rate Agreements and Currency
Agreements, in each case, subject to Section 6.9 (Speculative Transactions);

(o)    guarantees by Borrower of the obligations of its Subsidiaries under
Interest Rate Agreements, Currency Agreements and Commodity Hedge Agreements, in
each case, subject to Section 6.9 (Speculative Transactions); and

(p)    any other Indebtedness of Borrower not to exceed $100,000,000, in the
aggregate at any time outstanding.

 

89



--------------------------------------------------------------------------------

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness or in the form of Equity Interests and the accretion of
original issue discount or liquidation preference shall also be permitted
hereunder after the date of such incurrence.

6.2    Liens. Borrower shall not, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind of Borrower, whether now owned or hereafter acquired or licensed, except:

(a)    Liens in favor of Collateral Agent for the benefit of the Credit
Agreement Secured Parties granted pursuant to any Financing Document;

(b)    Liens securing Indebtedness permitted to be incurred under Section 6.1(b)
(Indebtedness), so long as such Liens secure the Loans on a pari passu basis
without preference or priority;

(c)    Liens securing (i) Indebtedness with respect to Interest Rate Agreements
and Currency Agreements (and guarantees of Interest Rate Agreements, Currency
Agreements and Commodity Hedge Agreements) permitted to be entered into pursuant
to Section 6.9 (Speculative Transactions); (ii) Finance Leases and purchase
money liens on property purchased securing Indebtedness described in
Section 6.1(c) (Indebtedness), provided that, in the case of this clause (ii),
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness; and (iii) Indebtedness with respect to Real Estate Assets acquired
as permitted under this Agreement; provided that, in the case of this
clause (iii), any such Lien shall encumber only the Real Estate Asset acquired
with the proceeds of such Indebtedness;

(d)    Liens in existence on the date hereof, including those listed in
Schedule 6.2;

(e)    statutory Liens or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 90 days or
if more than 90 days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(f)    pledges or deposits of cash or letters of credit to secure the
performance of bids, trade contracts (other than for borrowed money), government
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and return of money bonds, letters of credit and other obligations of a
like nature incurred in the ordinary course of business;

(g)    easements, rights of way, encroachments and other similar encumbrances
affecting real property which are incurred in the ordinary course of business
and encumbrances consisting of zoning or other rights reserved to or vested in
any governmental office or agency, licenses, restrictions on the use of property
or encumbrances, defects or imperfections in title which do not materially
impair such property for the purpose for which Borrower’s interest therein was
acquired or materially interfere with the operation of Borrower’s business;

 

90



--------------------------------------------------------------------------------

(h)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of investments; provided that such Liens
(i) attach only to such investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such investments and not any obligation in connection with margin
financing or otherwise;

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(j)    Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements, arising in connection with conditional sale, title
retention, consignment or similar arrangements for the sale of goods or securing
letters of credit issued in the ordinary course of business;

(k)    Mechanics’ Liens, Liens of lessors and sublessors, other common law Liens
and similar Liens incurred in the ordinary course of business for sums which
secure amounts not overdue for a period of more than 90 days or if more than 90
days overdue, are unfiled and no other action has been taken to enforce such
Lien or which are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP;

(l)    legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP to the extent required by GAAP;

(m)    Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible);

(n)    Liens for workers’ compensation awards and similar obligations not then
delinquent and any such Liens, whether or not delinquent, whose validity is at
the time being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(o)    the replacement, extension or renewal of any Lien permitted by this
Section 6.2; provided that such Lien is on the same assets originally subject
thereto and arises out of the extension, renewal, refinancing or replacement of
the Indebtedness secured thereby (without any increase in the amount thereof
except to the extent permitted herein);

 

91



--------------------------------------------------------------------------------

(p)    Liens solely on any cash earnest money deposits made by Borrower in
connection with any letter of intent or purchase agreement permitted hereunder;

(q)    Liens for Taxes not yet due and payable or which are being contested in
good faith by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;

(r)    non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by Borrower in the ordinary course of
business and not interfering in any respect with the ordinary conduct of or
materially detracting from the value of the business of Borrower;

(s)    non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

(t)    Liens not otherwise permitted by this Section 6.2 securing Indebtedness
in an aggregate amount not to exceed $100,000,000 at any time outstanding; and

(u)    Liens securing Permitted Term Loan Refinancing Indebtedness, so long as
such Liens secure the Loans on a pari passu basis without preference or
priority;

provided that no reference herein to Liens permitted hereunder (including
Permitted Liens), including any statement or provision as to the acceptability
of any Liens (including Permitted Liens), shall in any way constitute or be
construed as to provide for a subordination of any rights of the Agents, the
Lenders or other Credit Agreement Secured Parties hereunder or arising under any
of the other Financing Documents in favor of such Liens.

With respect to any Lien securing Indebtedness that was permitted to secure
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness or in the form of Equity Interests and the accretion of
original issue discount or liquidation preference.

6.3    No Further Negative Pledge. Borrower shall not enter into any agreement
that, by its terms, prohibits the creation or assumption of any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, to secure the
Obligations, except with respect to: (a) specific property encumbered to secure
payment of particular Indebtedness, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, Joint Venture agreements and similar agreements to the extent
permitted hereunder (provided that, such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses, Joint Venture agreements or similar agreements, as the
case may be), (c) any restrictions imposed by any agreement relating to Liens
securing Indebtedness permitted by this Agreement, to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(d) customary restrictions and conditions

 

92



--------------------------------------------------------------------------------

contained in any agreement relating to the sale, transfer, lease or other
disposition of any asset permitted under this Agreement pending the consummation
of such sale, transfer lease or other dispositions, (e) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (f) restrictions identified on Schedule 6.3 and
(g) restrictions imposed by Government Rule.

6.4    Investments. Borrower shall not, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

(a)     Investments in Cash and Cash Equivalents;

(b)    equity Investments owned as of the Closing Date in any Subsidiary or any
other Person;

(c)    intercompany loans made by Borrower in compliance with Section 6.8
(Conduct of Business); provided that all such intercompany loans shall be
evidenced by an Intercompany Note;

(d)    the making of CCH Equity Contributions;

(e)    subject to Section 6.9 (Speculative Transactions), Interest Rate
Agreements (and guarantees thereof), Currency Agreements (and guarantees
thereof) and guarantees of Commodity Hedge Agreements, in each case, that
constitute Investments; and

(f)    to the extent not otherwise permitted by clauses (a) through (e) above,
any Investment in any Permitted Business.

6.5    Financial Covenant.

(a)    At any time a Covenant Testing Period has commenced and is continuing,
Borrower shall not, as of the end of any Fiscal Quarter, permit the Leverage
Ratio to exceed 5.75:1.00.

(b)    Beginning with the first full Fiscal Quarter ended after the Project
Completion Date,

(i)    Borrower shall not permit the Historical Debt Service Coverage Ratio as
of the end of any Fiscal Quarter to be less than 1.15 to 1.00.

(ii)    Borrower shall not permit the Projected Debt Service Coverage Ratio as
of the end of any Fiscal Quarter to be less than 1.15 to 1.00.

For purposes of clause (a) and (b) above, if in effect at the end of any Fiscal
Quarter and at the time of delivery of the Compliance Certificate corresponding
thereto that is required to be delivered pursuant to Section 5.1(c) (Compliance
Certificate), each covenant shall be tested upon delivery of such Compliance
Certificate; provided that in the event Borrower has breached such covenant,
such breach shall be deemed to have occurred as of the last day of the Fiscal
Quarter with respect to which the Compliance Certificate corresponded.

 

93



--------------------------------------------------------------------------------

6.6    Fundamental Changes. Borrower shall not consolidate or merge with or into
any other Person or sell, convey, transfer, lease or otherwise dispose of all or
substantially all of the properties and assets of Borrower and its Subsidiaries,
taken as a whole, to any other Person unless:

(a)    either: (i) Borrower is the surviving Person; or (ii) the Person formed
by or surviving any such consolidation, amalgamation or merger or resulting from
such conversion (if other than Borrower) or to which such sale, assignment,
transfer, conveyance or other disposition has been made is a corporation,
limited liability company or limited partnership organized or existing under the
laws of the United States, any State thereof or the District of Columbia;

(b)    the Person formed by or surviving any such conversion, consolidation,
amalgamation or merger (if other than Borrower) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes the due and punctual payment of all the Obligations (including
principal, interest and fees) and the performance of every covenant of this
Agreement and the other Financing Documents on the part of Borrower to be
performed or observed; and

(c)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing.

6.7    Transactions with Affiliates. Borrower shall not, directly or indirectly,
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of Borrower on
terms that are materially less favorable in the aggregate to Borrower than
Borrower would obtain in a comparable agreement with independent parties acting
at arm’s length; provided that the foregoing restriction shall not apply to
(a) any indemnity provided to and any reasonable and customary fees paid to
members of the board of directors of Borrower; (b) (i) compensation, benefits
and indemnification arrangements for officers and other employees of Borrower
entered into in the ordinary course of business, and (ii) any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options, stock
ownership plans, including restricted stock plans, stock grants, directed share
programs and other equity-based plans and the granting and stockholder rights of
registration rights approved by the board of directors of Borrower;
(c) transactions in effect on the Closing Date, including the transactions
contemplated by the CCH ECA; (d) Subordinated Indebtedness permitted by
Section 6.1(m) (Indebtedness); (f) the entering into of any tax sharing
agreement or similar arrangement; or (g) any transaction between Borrower and a
wholly owned Subsidiary of Borrower, so long as Borrower has determined in good
faith that such transaction is in its commercial interest.

For purposes of this Section 6.7, for so long as (i) Borrower retains, directly
or indirectly, ownership of 100% of the CQP IDRs, (ii) Borrower, directly or
indirectly, holds and controls legally and beneficially on a fully diluted basis
at least 80% of the economic and voting rights associated with ownership of all
outstanding Equity Interests of all classes of Equity Interests of CQH,
(iii) Borrower, directly or indirectly, owns and controls legally and
beneficially on a fully diluted basis 100% of the voting rights associated with
ownership of all outstanding Equity Interests of all classes of Equity Interests
of CQP GP (and CQP GP remains the general partner of CQP), and (iv) CQH does not
dispose of any of the limited partnership interests of CQP held by CQH on the
Closing Date, CQP and CQH shall be considered wholly owned Subsidiaries of
Borrower.

 

94



--------------------------------------------------------------------------------

6.8    Conduct of Business. From and after the Closing Date, Borrower shall not
engage in any business other than any Permitted Business.

6.9    Speculative Transactions. Borrower shall not engage in any transaction,
or enter into any guarantee in respect of any transaction, involving any
Interest Rate Agreement or any transaction involving commodity swaps, options or
futures contracts or any similar transactions or currency hedging other than
(a) Currency Agreements to hedge general and administrative expenses and other
direct expenses of Borrower and Interest Rate Agreements, in each case, that are
entered into by Borrower for bona fide interest rate or exchange rate (as
applicable) hedging purposes and not for speculative purposes and (b) guarantees
of any Interest Rate Agreement, Currency Agreement or Commodity Hedge Agreement
entered into by any Subsidiaries, in each case, that (i) are entered into for
bona fide hedging purposes and not for speculative purposes and (ii) are in an
aggregate amount not to exceed $100,000,000.

6.10    Restricted Payments. Borrower shall not make or agree to make, directly
or indirectly, any Restricted Payments unless each of the following conditions
set forth below have been satisfied:

(a)    no Default or Event of Default has occurred and is continuing or would
occur as a result of such Restricted Payment;

(b)    at the time of such Restricted Payment, on a pro forma basis, the
Leverage Ratio does not exceed 5.75:1.00;

(c)    at the time of such Restricted Payment, the sum of (i) the RCF Aggregate
Availability plus (ii) Borrower’s Unrestricted Cash is no less than the
Outstanding CCH ECA Obligation determined at such time; provided that the
Outstanding CCH ECA Obligation shall be reduced by the stated amount of any
letter of credit issued under the Revolving Credit Agreement to fund CCH Equity
Contributions (provided, further, that, for the avoidance of doubt, the RCF
Aggregate Availability shall with respect to each such letter of credit be
reduced by the amount of L/C Obligations (as defined in the Revolving Credit
Agreement) with respect to such letter of credit);

(d)    if a non-recurring Restricted Payment is to be made by Borrower with the
proceeds of a Major Asset Sale or Leveraged Recapitalization, the Loans are
rated by at least one Ratings Agency (or, if the Loans are not rated by any
Ratings Agencies, at least one Ratings Agency has assigned a rating to the
corporate family of Borrower and its Subsidiaries) and the applicable Rating
Decline Period has expired with no Rating Decline having occurred; and

(e)    Administrative Agent shall have received a Restricted Payment
Certificate, duly executed by a Financial Officer, confirming that each of the
conditions set forth in Sections 6.10(a), 6.10(b), 6.10(c) and 6.10(d) has been
satisfied.

 

95



--------------------------------------------------------------------------------

6.11    CCH HoldCo II Indebtedness. Borrower shall not permit CCH HoldCo II to
create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

(a)    prior to the prepayment or repayment in full of all outstanding
obligations under the EIG NPA, Indebtedness outstanding under the EIG NPA;

(b)    trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than 90 days past due, or (ii) being contested
in good faith and by appropriate proceedings;

(c)    to the extent constituting Indebtedness, Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business; provided that such
Indebtedness is extinguished within ten Business Days of its incurrence;

(d)     Subordinated Indebtedness between CCH HoldCo II and any of its
Affiliates; and

(e)    to the extent constituting Indebtedness, the endorsement of negotiable
instruments received in the normal course of business.

6.12    Margin Regulations. Borrower shall not use any portion of the proceeds
of any Borrowing to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock. Borrower
shall not use the proceeds of any Borrowing in a manner that would reasonably be
expected to violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.

SECTION 7.    EVENTS OF DEFAULT

7.1    Events of Default. If any one or more of the following conditions or
events shall occur:

(a)    Failure to Make Payments When Due. Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; unless (x) such failure is caused by an administrative or technical
error and (y) payment is made within three Business Days of its due date; or
(ii) any interest on any Loan or any fee or any other amount due hereunder
within three Business Days after the date due;

(b)    Default in Other Agreements or Instruments. (i) A failure of Borrower to
pay when due any principal of or interest on or any other amount, including any
payment in settlement, payable in respect of one or more other items of
Indebtedness (other than Indebtedness referred to in Section 7.1(a) (Failure to
Make Payments When Due)) in the individual or aggregate principal amounts in
excess of $50,000,000 beyond the grace period, if any, provided therefor; (ii) a
breach or default by Borrower with respect to any other term of one or more
items of Indebtedness of Borrower or any agreement relating thereto in the
individual or aggregate principal

 

96



--------------------------------------------------------------------------------

amounts in excess of $50,000,000 beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause that Indebtedness
to become or be declared due and payable (or subject to a compulsory repurchase
or redemption) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or (iii) (A) a failure of any
Cross-Acceleration Party to pay when due (x) any principal of or interest on or
any other amount, including any payment in settlement, payable in respect of one
or more items of Indebtedness of such Cross-Acceleration Party in the individual
or aggregate principal amounts in excess of $250,000,000, or (B) a breach or
default by any Cross-Acceleration Party with respect to any other term of one or
more items of Indebtedness of such Cross-Acceleration Party or any agreement
relating thereto in the individual or aggregate principal amounts in excess of
$250,000,000, in the case of each of subclauses (A) and (B), if the effect of
such default is to cause that applicable Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity; or

(c)    Breach of Certain Covenants. Failure of Borrower to perform or comply
with any term or condition contained applicable to it in Section 2.3 (Use of
Proceeds), Section 5.2 (Existence), Section 5.11 (Use of Proceeds) or Section 6
(Negative Covenants);

(d)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by Borrower in any
Financing Document or in any statement or certificate at any time given by
Borrower in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made, unless, if such misstatement (and the effect thereof) is capable of being
cured, Borrower cures such misstatement (and any effect thereof) within 30 days
of becoming aware thereof (or if such incorrect representation or warranty is
not susceptible to cure within 30 days, and Borrower is proceeding with
diligence and in good faith to cure such default, and such default is
susceptible to cure, such 30-day period shall be extended as may be necessary to
cure such default, with such extended period not to exceed 60 days in the
aggregate (inclusive of the original 30-day period)); or

(e)    Other Defaults Under Financing Documents. Borrower shall default in the
performance of or compliance with any term contained herein or any of the other
Financing Documents other than any such term referred to in any other clause of
this Section 7.1 and such default shall not have been remedied, cured or waived
within 30 days after the earlier of (i) an officer of Borrower becoming aware of
such default or (ii) receipt by Borrower of notice from Administrative Agent or
any Lender of such default provided, that if such failure is not capable of
remedy within such 30-day period, such 30-day period shall be extended to a
total period of 90 days so long as (A) such default is subject to cure,
(B) Borrower is diligently pursuing a cure and (C) such additional cure period
could not reasonably be expected to result in a Material Adverse Effect; or

(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower in an involuntary case or proceeding under any Debtor Relief Laws, or
any receiver, sequestrator, trustee, conservator, liquidator or other custodian
or other officer having similar powers over Borrower or over all or a
substantial part of its property shall be appointed, or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the

 

97



--------------------------------------------------------------------------------

property of Borrower and any such event described in this clause (i) shall
remain undismissed or unstayed for 60 days; or (ii) a case or proceeding shall
be commenced against Borrower without the consent or acquiescence of such party
seeking relief under any Debtor Relief Laws or seeking the appointment of a
receiver, sequestrator, trustee, conservator, liquidator or other custodian or
other officer having similar powers over Borrower or over all or a substantial
part of its property, and any such event described in this clause (ii) shall
continue for 60 days without having been dismissed, bonded or discharged; or
(iii) any analogous step or procedure is taken under the laws of any
jurisdiction in respect of Borrower; or

(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower shall
have an order for relief entered with respect to it or shall commence a
voluntary case or proceeding under any Debtor Relief Laws, or shall consent to
the entry of an order for relief in an involuntary case or proceeding, or to the
conversion of an involuntary case to a voluntary case or proceeding, under any
such law, or shall seek or consent to or acquiesce in the appointment of or
taking possession by a receiver, trustee, conservator, liquidator or other
custodian for all or a substantial part of its property; or Borrower shall make
any assignment for the benefit of creditors or take any other similar action for
the protection or benefit of creditors; or (ii) Borrower shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or (iii) the board of directors (or similar governing
body) of Borrower (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 7.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.); or
(iv) any analogous step or procedure is taken under the laws of any jurisdiction
in respect of Borrower; or

(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in excess of $50,000,000 (to the extent
not adequately covered by insurance as to which a Solvent and un-Affiliated
insurance company has acknowledged coverage) shall be entered or filed against
Borrower or any of its assets and shall remain unpaid, undischarged, unvacated,
unbonded or unstayed for a period of 90 days; or

(i)    Dissolution. Any order, judgment or decree shall be entered against
Borrower decreeing the dissolution or split up of Borrower and such order shall
remain undischarged or unstayed for a period in excess of 30 days or any
analogous step or procedure is taken under the laws of any applicable
jurisdiction; or

(j)    Change of Control. A Change of Control shall occur; or

(k)    Security Documents and other Financing Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Security Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the Discharge of
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in the Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document;
provided, in each case, that such event results in the invalidation of any Lien
in a material portion of the Collateral; (ii) Borrower shall contest the
validity or enforceability of any Financing Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Financing Document to

 

98



--------------------------------------------------------------------------------

which it is a party or shall contest the validity or perfection of any Lien in
any Collateral purported to be covered by the Security Documents; or (iii) the
Loans shall cease to constitute first priority Indebtedness (subject to
Permitted Liens); or

(l)    Employee Benefit Plans. There shall occur one or more ERISA Events which,
individually or in the aggregate, results in or would reasonably be expected to
result in a Material Adverse Effect;

THEN, (1) upon the occurrence of any Event of Default described in
Section 7.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.) or 7.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.), automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) the Commitments, if any, shall immediately terminate;
(B) the unpaid principal amount of and accrued interest and premium, if any, on
the Loans, and all other Obligations shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by Borrower; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to the Security Documents.

SECTION 8.    AGENTS

8.1    Appointment of Agent. Société Générale is hereby appointed Administrative
Agent hereunder and under the other Financing Documents and each Lender hereby
authorizes Société Générale to act as Administrative Agent in accordance with
the terms hereof and the other Financing Documents, and Société Générale hereby
accepts such appointment. Administrative Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Financing Documents, as applicable. The provisions of this Section 8 are solely
for the benefit of the Agents and Lenders and Borrower shall have no rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Notwithstanding anything to the contrary herein, none
of the Joint Lead Arrangers, in their capacity as such, shall have any duties,
responsibilities or obligations under this Agreement or any other Financing
Document nor any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Joint Lead Arrangers,
in such capacity, but each Joint Lead Arranger, in such capacity, shall be
entitled to all benefits of this Section 8. Each of the Joint Lead Arrangers,
and any Agent described in clause (d) of the definition thereof appointed to
serve in a similar capacity may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to Administrative Agent
and Borrower.

8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (a) to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Financing Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto and
(b) to enter into all of the Security Documents together with such other
documents as shall be necessary to give effect to the Collateral contemplated by
the Security

 

99



--------------------------------------------------------------------------------

Documents, on its behalf. For the avoidance of doubt, each Lender agrees to be
bound by the terms of the Intercreditor Agreement to the same extent as if it
were a party thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Financing
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Financing Documents, a fiduciary relationship
in respect of any Lender or any other Person; and nothing herein or any of the
other Financing Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Financing Documents except as expressly set forth herein or
therein.

8.3    General Immunity.

(a)    No Responsibility for Certain Matters.

(i)    No Agent shall be responsible to any Lender for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Financing Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to Lenders
or by or on behalf of Borrower to any Agent or any Lender in connection with the
Financing Documents and the transactions contemplated thereby or for the
financial condition or business affairs of Borrower or any other Person liable
for the payment of any Obligations, nor shall any Agent be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Financing Documents
or as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans.

(ii)    No Agent shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, Administrative Agent shall not (i) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (ii) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Financing
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Financing Documents or from the exercise
of any power, discretion or authority vested in it hereunder or thereunder
unless and until such Agent shall have received instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 9.5 (Amendments and Waivers)) or, in the case of
Collateral Agent, in accordance

 

100



--------------------------------------------------------------------------------

with the applicable Security Documents or Intercreditor Agreement, and upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be) or, in the case of Collateral Agent, in accordance with the
applicable Security Documents or Intercreditor Agreement, such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Financing Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 9.5 (Amendments and Waivers)). Without limiting the generality of
the foregoing, no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Financing Document or applicable law; and no Agent
shall, except as expressly set forth herein and in the other Financing
Documents, have any duty to disclose, and no Agent shall be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity. Each Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent by Borrower or a Lender.

(c)    Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Financing Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 8.3 and of Section 8.6 (Right to Indemnity) shall apply to any
Affiliates of Administrative Agent or Collateral Agent (as applicable) and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent (as applicable).

8.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with any of
Borrower’s Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 

101



--------------------------------------------------------------------------------

8.5    Lenders’ Representations, Warranties and Acknowledgment.

(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower in connection
with Borrowings hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Borrower. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement and funding its Loan on a Borrowing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date or such Borrowing Date, as
applicable.

(c)    Notwithstanding anything herein to the contrary, each Lender acknowledges
that the Lien and security interest granted to Collateral Agent pursuant to the
Pledge and Security Agreement and each other applicable Security Document and
the exercise of any right or remedy by Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement and that in the event of any
conflict between the terms of the Intercreditor Agreement and such other
Security Document, the terms of the Intercreditor Agreement shall govern and
control.

8.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by Borrower, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Financing Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Financing Documents; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

 

102



--------------------------------------------------------------------------------

8.7    Successor Administrative Agent.

(a)    Administrative Agent may resign from the performance of all its functions
and duties hereunder and under the other Financing Documents at any time by
giving thirty days’ prior written notice to Borrower and the Lenders.
Administrative Agent may be removed at any time (i) by the Requisite Lenders
(x) for such Person’s gross negligence or willful misconduct or (y) if such
Person is a Defaulting Lender pursuant to clause (d) of the definition thereof,
to the extent permitted by applicable Government Rule or (ii) by Borrower, with
the consent of the Requisite Lenders, for such Person’s gross negligence or
willful misconduct. In the event Société Générale is no longer Administrative
Agent, any successor Administrative Agent may be removed at any time with cause
by the Requisite Lenders. Any such resignation or removal shall take effect upon
the appointment of a successor Administrative Agent, in accordance with this
Section 8.7.

(b)    Upon any notice of resignation by Administrative Agent or upon the
removal of Administrative Agent by the Requisite Lenders, or by Borrower with
the approval of the Requisite Lenders pursuant to Section 8.7(a), the Requisite
Lenders shall appoint a successor Administrative Agent, hereunder and under each
other Financing Document to which Administrative Agent is a party, which
successor Administrative Agent shall (i) be a commercial bank having a combined
capital and surplus of at least one billion Dollars ($1,000,000,000) and
(ii) not be a Disqualified Institution; provided that, if no Default or Event of
Default shall then be continuing, appointment of a successor Administrative
Agent shall also be acceptable to Borrower (such acceptance not to be
unreasonably withheld, conditioned or delayed). The fees payable by Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.

(c)    If no successor Administrative Agent has been appointed by the Requisite
Lenders within thirty days after the date such notice of resignation was given
by such resigning Administrative Agent, or the Requisite Lenders elected to
remove such Person, any Credit Agreement Secured Party may petition any court of
competent jurisdiction for the appointment of a successor Administrative Agent.
Such court may thereupon, after such notice, if any, as it may deem proper,
appoint a successor Administrative Agent, who shall serve as Administrative
Agent hereunder and under each other Financing Document to which it is a party
until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent, as provided above.

(d)    Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent, and the retiring (or removed) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Financing Documents. After the retirement or removal of Administrative
Agent hereunder and under the other Financing Documents, the provisions of this
Section 8 and Section 9.3 (Indemnity) shall continue in effect for the benefit
of such retiring (or removed) Person, its sub-agents and their respective Agent
Affiliates in respect of any actions taken or omitted to be taken by any of them
while the retiring Person was acting in its capacity as Administrative Agent.

 

103



--------------------------------------------------------------------------------

8.8    Security Documents.

(a)    Agents under Security Documents. Each Credit Agreement Secured Party
hereby further authorizes Administrative Agent to (or to authorize the
Collateral Agent to, as applicable), on behalf of and for the benefit of the
Credit Agreement Secured Parties, (i) be the agent for and representative of the
Credit Agreement Secured Parties with respect to the Collateral and the Security
Documents, to enter into the Security Documents on behalf of the Credit
Agreement Secured Parties, and to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent and to Collateral
Agent, respectively, by the terms of this Agreement, the Collateral Agency
Appointment Agreement and the other Security Documents, together with such
powers and discretion as are reasonably incidental thereto, (ii) enter into the
Intercreditor Agreement and (iii) acknowledge its consent, as may be necessary
under each applicable jurisdiction, to the granting of the first priority Lien
(subject to Permitted Liens) pursuant to each of the Security Documents;
provided that Administrative Agent shall not owe any fiduciary duty, duty of
loyalty, duty of care, duty of disclosure or any other obligation whatsoever to
any holder of First Lien Obligations other than the Obligations. Subject to the
provisions of the Intercreditor Agreement and Section 9.5 (Amendments and
Waivers), without further written consent or authorization from any Credit
Agreement Secured Party, Administrative Agent may (or may authorize the
Collateral Agent to, as applicable) execute any documents or instruments
necessary to, in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5 (Amendments and Waivers)) have otherwise consented. Without limiting
the foregoing, each Credit Agreement Secured Party hereby agrees to provide such
cooperation and assistance as may be reasonably requested by Administrative
Agent or Collateral Agent to facilitate and effect actions taken or intended to
be taken by Administrative Agent or Collateral Agent, as applicable, including
execution and delivery of notices, instruments and other documents as are
reasonably deemed necessary by Administrative Agent or Collateral Agent to
effect such actions, and joining in any action, motion or proceeding initiated
by Collateral Agent (at the instruction of Administrative Agent) for such
purposes.

(b)    Right to Realize on Collateral. Anything contained in any of the
Financing Documents to the contrary notwithstanding, Borrower, and subject at
all times to the provisions of the Intercreditor Agreement, Administrative Agent
and each Credit Agreement Secured Party, hereby agree that (i) no Credit
Agreement Secured Party shall have any right individually to realize upon any of
the Collateral, it being understood and agreed that all powers, rights and
remedies hereunder and under any of the Financing Documents may be exercised
solely by Administrative Agent or Collateral Agent, as applicable, for the
benefit of the Secured Parties in accordance with the terms hereof and thereof
and all powers, rights and remedies under the Security Documents may be
exercised solely by Collateral Agent for the benefit of the Secured Parties in
accordance with the terms thereof; provided that, notwithstanding the foregoing,
(A) in any proceeding under Debtor Relief Laws, any Credit Agreement Secured
Party may file a proof of claim or statement of interest with respect to the
Obligations owed to the Credit Agreement Secured Parties; (B) any Credit
Agreement Secured Party may take any action to preserve or protect the validity
and enforceability of the Liens granted in favor of Secured Parties, provided
that no such action is, or could reasonably be expected to be, (x) adverse, in
any material respect, to the Liens granted in favor of the Secured Parties or
the rights of Collateral Agent, Administrative Agent or any other

 

104



--------------------------------------------------------------------------------

Secured Parties to exercise remedies in respect thereof or (y) otherwise
inconsistent with the terms of this Agreement and the Security Documents and
(C) any Credit Agreement Secured Party may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Credit Agreement Secured Party, including any claims
secured by the Collateral, in each case, to the extent not inconsistent with the
terms of this Agreement and the Security Documents; (ii) subject at all times to
the provisions of the Intercreditor Agreement, Administrative Agent shall be
entitled to instruct Collateral Agent to and Collateral Agent (at the
instruction of Administrative Agent) shall be entitled, for the benefit of the
Credit Agreement Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Collateral as provided in this Agreement and in the Security
Documents; and (iii) in the event of a foreclosure or similar enforcement action
by Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including pursuant to Section 363(k),
Section 1129(b)(2)(A)(ii) or otherwise of the Bankruptcy Code), Collateral Agent
(or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(A)(ii) or otherwise of the Bankruptcy Code,)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and Collateral Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from Administrative
Agent at the instruction of the Requisite Lenders, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

(c)    [Reserved].

(d)    Release of Collateral; Termination of Financing Documents.
Notwithstanding anything to the contrary contained herein or any other Financing
Document, subject to the provisions of the Intercreditor Agreement, upon the
occurrence of the Discharge of Obligations, upon request of Borrower,
Administrative Agent and Collateral Agent (as applicable) shall take such
actions (or shall direct Collateral Agent to take such actions) as shall be
required to release its security interest in all Collateral.

(e)    Collateral Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Collateral Agent’s Lien thereon, or any certificate prepared by or on behalf of
Borrower in connection therewith, nor shall Collateral Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

8.9    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant

 

105



--------------------------------------------------------------------------------

to this Agreement without deduction of applicable withholding tax from such
payment, such Lender shall indemnify Administrative Agent fully for all amounts
paid, directly or indirectly, by Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Financing Document or
otherwise payable by Administrative Agent to the Lender from any other source
against any amount due to Administrative Agent under this Section 8.9.

8.10    Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to Borrower, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent,
including any claim for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its respective agents and counsel and all
other amounts due Administrative Agent under Sections 2.8 (Fees), 9.2 (Expenses)
and 9.3 (Indemnity) allowed in such judicial proceeding; and

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.8 (Fees), 9.2 (Expenses) and 9.3 (Indemnity). To the extent that the
payment of any such compensation, expenses, disbursements and advances of
Administrative Agent, its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.8 (Fees), 9.2 (Expenses) and 9.3
(Indemnity) hereof out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

 

106



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

8.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers and each of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments;

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975, such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person

 

107



--------------------------------------------------------------------------------

ceases being a Lender party hereto, for the benefit of Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and each of their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower, that none of Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers or their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by Administrative Agent under this Agreement, any Financing
Document or any documents related to hereto or thereto).

SECTION 9.    MISCELLANEOUS.

9.1    Notices.

(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to Borrower, Collateral Agent or Administrative Agent
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Financing Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in Section 3.3 (Notices) or paragraph (b)
below, each notice hereunder shall be in writing and may be personally served or
sent by facsimile (except for any notices sent to Administrative Agent) or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile, or three Business Days after depositing it
in the United States mail with postage prepaid and properly addressed; provided
that no notice to any Agent shall be effective until received by such Agent;
provided, further, that any such notice or other communication shall at the
request of Administrative Agent be provided to any sub-agent appointed pursuant
to Section 8.3(c) (Delegation of Duties) hereto as designated by Administrative
Agent from time to time.

(b)    Electronic Communications.

(i)    Notices and other communications to the Agents and each Lender hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 (Loans) if such Person
has notified Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. Administrative Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

108



--------------------------------------------------------------------------------

(ii)    Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv)    Borrower, each Lender and each Agent agrees that Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with Administrative Agent’s customary document
retention procedures and policies.

(v)    Administrative Agent shall give prompt notice to each Lender of receipt
of each notice or request required or permitted to be given to Administrative
Agent by Borrower pursuant to the terms of this Agreement or any other Financing
Document (unless concurrently delivered to the Lenders by Borrower).

(vi)    Any notice of Default or Event of Default may be provided by telephone
if confirmed promptly thereafter by delivery of written notice thereof.

(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Affiliates or their respective
Securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Financing Documents.

 

109



--------------------------------------------------------------------------------

9.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the costs of furnishing all
opinions by counsel for Borrower required to be delivered by this Agreement;
(b) the actual, reasonable and documented fees and expenses of advisors to the
Agents (including legal fees, expenses and disbursements of Norton Rose
Fulbright US LLP, one local counsel to Agents in each jurisdiction in which
security over property of Borrower has or will be granted in connection with the
Financing Documents; provided that in the event of an actual or potential
conflict of interest, the affected Agents shall be entitled to reimbursement of
the actual, reasonable and documented fees, expenses and disbursements of one
additional counsel) in connection with the negotiation, preparation, execution
and administration of the Financing Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by Borrower; (c) all the actual, reasonable and documented
out-of-pocket costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of Collateral Agent, for the benefit
of Credit Agreement Secured Parties, including filing and recording fees,
expenses and taxes (including stamp or documentary taxes) and search fees;
(d) all the actual, reasonable documented out-of-pocket costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers reasonably engaged by Administrative Agent; (e) all the actual,
reasonable and documented out-of-pocket costs and reasonable expenses (including
the reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (f) all
other actual, reasonable and documented out-of-pocket costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Financing Documents and any
consents, amendments, waivers or other modifications thereto; and (g) after the
occurrence and during the continuance of a Default or an Event of Default, all
actual, documented and reasonable out-of-pocket costs and expenses, including
the reasonable fees and out-of-pocket expenses of one counsel and, to the extent
applicable, any other local counsel reasonably necessary, incurred by any Agent
and the Lenders in enforcing any Obligations of or in collecting any payments
due from Borrower hereunder or under the other Financing Documents by reason of
such Default or Event of Default (including in connection with the sale, lease
or license of, collection from, or other realization upon any of the Collateral)
or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings; provided that in the event of an
actual or potential conflict of interest, the affected Agents and Lenders shall
be entitled to reimbursement of the actual, reasonable and documented fees,
expenses and disbursements of one additional counsel. This Section 9.2 shall not
apply with respect to Taxes that are imposed with respect to payments to or for
the account of any Agent or any Lender under any Financing Document which are
covered by Section 2.17 (Taxes; Withholding, Etc.) or that are specifically
excluded from the scope of Section 2.17 (Taxes; Withholding, Etc.).

9.3    Indemnity.

(a)    In addition to the payment of expenses pursuant to Section 9.2
(Expenses), whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to defend (subject to Indemnitees’ selection of
counsel), indemnify, pay and hold harmless, each Agent and Lender and each of
their and their Affiliates’ respective officers, partners, members, directors,
trustees, advisors, employees, attorneys, agents, sub-agents, affiliates,
administrators, managers, representatives and controlling Persons (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided
that Borrower shall not have any obligation to any

 

110



--------------------------------------------------------------------------------

Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from such Indemnitee’s gross negligence or
willful misconduct, or material breach of such Indemnitee’s express obligations
hereunder, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. If for any reason the foregoing indemnification is unavailable to any
Indemnitee, or insufficient to hold it harmless, then Borrower will contribute
to the amount paid or payable by such Indemnitee, as applicable, as a result of
such Indemnified Liability in such proportion as is appropriate to reflect the
relative economic interests of (i) Borrower and its Affiliates, shareholders,
partners, members or other equity holders on the one hand and (ii) such
Indemnitee on the other hand with respect to the transactions under the
Financing Documents, as well as the relative fault of (x) Borrower and its
Affiliates, shareholders, partners, members or other equity holders and (y) such
Indemnitee with respect to such Indemnified Liability. The reimbursement,
indemnity and contribution obligations of Borrower under this Section 9.3 will
be in addition to any liability which Borrower may otherwise have, and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Borrower, the Indemnitees, any such Affiliate and
any such Person. Notwithstanding the foregoing, Borrower shall not be required
to indemnify any indemnified party for losses, claims, damages or liabilities
arising solely out of disputes as between the indemnified parties that are not
based on any act or omission of Borrower or any of its subsidiaries or
affiliates, excluding any disputes against any Joint Lead Arranger, Collateral
Agent or Administrative Agent or any similar role under this Agreement, acting
in such capacity.

(b)    To the extent permitted by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against each Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Financing Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. Other than
with respect the obligations of Borrower pursuant to Section 9.3(a), to the
extent permitted by applicable law, no Lender or Agent shall assert, and each
Lender and Agent hereby waives, any claim against Borrower and its Affiliates,
officers, partners, members, directors, trustees, advisors employees, attorneys,
agents, sub-agents or controlling Persons, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Financing Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and no Lender and Agent hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

111



--------------------------------------------------------------------------------

(c)    Borrower also agrees that no Indemnitee will have any liability, based on
its or their exclusive or contributory negligence or otherwise, to Borrower (or
its Affiliates) or any Person asserting claims on behalf of or in right of
Borrower (or its Affiliates) or any other Person in connection with or as a
result of this Agreement or any Financing Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except to the extent that any losses, claims, damages, liabilities or
expenses incurred by Borrower or its affiliates, shareholders, partners or other
equity holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach of its express obligations under the Financing
Documents by, such Indemnitee in performing its obligations under this Agreement
or any Financing Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein; provided, however, that in no event
will such Indemnitee have any liability for any indirect, consequential, special
or punitive damages in connection with or as a result of such Indemnitee’s
activities related to this Agreement or any Financing Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein.
Notwithstanding the foregoing, Borrower shall not be required to indemnify any
Indemnitee for any Indemnified Liabilities arising solely out of disputes as
between the Indemnitees that are not based on any act or omission of Borrower or
any of its Subsidiaries or Affiliates, excluding any disputes against any Agent
acting in such capacity.

(d)    Promptly after receipt by any Lender or Agent of notice of its
involvement in any action, proceeding or investigation, such Lender or Agent
will, if a claim for indemnification in respect thereof is to be made against
Borrower under this Section 9.3, notify Borrower in writing of such involvement.
Failure by any Lender or Agent to so notify Borrower will not relieve Borrower
from the obligation to indemnify the Indemnitees under this Section 9.3 except
to the extent that Borrower suffers actual prejudice as a result of such
failure, and will not relieve Borrower from its obligation to provide
reimbursement and contribution to such Lenders or Agents.

This Section 9.3 shall not apply with respect to Taxes other than any Taxes that
represent Indemnified Liabilities arising from any non-Tax claim.

9.4    Set Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special, time
or demand, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of Borrower against and on account of the obligations and
liabilities of Borrower to such Lender hereunder and under the other Financing
Documents,

 

112



--------------------------------------------------------------------------------

including all claims of any nature or description arising out of or connected
hereto or with any other Financing Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 (Loans) and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Sections 2.14
(Ratable Sharing) and 2.19 (Defaulting Lenders) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section 9.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Failure of any Lender to give notice of any such setoff and application to
Administrative Agent shall not affect the validity of such setoff and
application.

9.5    Amendments and Waivers.

(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) (Affected Lenders’ Consent) and 9.5(c) (Other Consents), no
amendment, modification, termination or waiver of any provision of the Financing
Documents, or consent to any departure by Borrower therefrom, shall in any event
be effective without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement or any other Financing Document (i) to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or the Lenders shall have
received at least five Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment, (ii) to enter into
additional or supplemental Security Documents, (iii) to make any change that
would provide any additional rights or benefits to the Lenders, (iv) to make,
complete or confirm any grant of Collateral permitted or required by any of the
Security Documents, including to secure any Indebtedness that is permitted under
Section 6.1 (Indebtedness) that may be secured by a Permitted Lien on the
Collateral, or any release of any Collateral that is otherwise permitted under
the terms of this Agreement and the Security Documents, (v) to revise any
schedule to reflect any change in notice information, (vi) to revise the name of
the Collateral Agent on any UCC financing statement or other Security Document
as may be necessary to reflect the replacement of the Collateral Agent or
(vii) to amend this Agreement or the other Financing Documents in order to
effectuate the last paragraph of “Adjusted LIBO Rate”.

(b)    Affected Lenders’ Consent. No amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i)    extend any Commitment or the scheduled final maturity date of any Loan or
Note without the written consent of the Lender holding such Commitment, Loan or
Note;

 

113



--------------------------------------------------------------------------------

provided that no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an extension of a
Commitment or a final maturity date;

(ii)    waive, reduce or postpone repayment (but not voluntary prepayment or
mandatory prepayment, which shall be governed by Section 9.5(a) (Requisite
Lenders’ Consent)) of any Loan beyond its maturity date without the written
consent of the Lender holding such Loan;

(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7
(Default Interest)), any premium or any fee payable to a Lender under this
Agreement or any other Financing Document without the written consent of the
Lender to which such interest, premium or fee is payable hereunder;

(iv)    extend the time for payment of any interest, fees or premium payable to
a Lender under this Agreement or any other Financing Document (but not voluntary
prepayment or mandatory prepayment, which shall be governed by Section 9.5(a)
(Requisite Lenders’ Consent)) without the written consent of the Lender to which
such interest, fee or premium is payable (it being understood that the waiver of
any mandatory prepayment shall not constitute an extension of any time for
payment of interest or fees unless expressly agreed in such waiver);

(v)    reduce the principal amount of any Loan without the written consent of
the Lender to which such Loan is payable;

(vi)    amend, modify, terminate or waive any provision of this Section 9.5(b),
Section 9.5(c) (Other Consents) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required, without the
written consent of all Lenders;

(vii)    amend the definition of “Requisite Lenders”, “Loan Exposure”, “Pro Rata
Share” or “Pro Rata Funding Share” without the written consent of all Lenders;

(viii)    amend the provisions of Section 2.8 (Fees), Section 2.12 (Application
of Prepayments), Section 2.13(c) (General Provisions Regarding Payments),
Section 2.13(d) (General Provisions Regarding Payments), Section 2.13(g)
(General Provisions Regarding Payments), Section 2.14 (Ratable Sharing), clause
(x) of the proviso in Section 9.4 (Set Off), Section 4.1 (Recoveries) of the
Collateral Agency Appointment Agreement or Section 2.01 (Priority of Claims) of
the Intercreditor Agreement, in each case, in a manner that would by its terms
alter the pro rata sharing of payments required thereby without the consent of
each Lender adversely affected thereby;

(ix)    release all or substantially all of the Collateral except as expressly
provided in the Financing Documents and except in connection with a “credit bid”
undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(A)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Financing Documents (in which case only the consent of the Requisite Lenders
will be needed for such release), without the written consent of all Lenders; or

 

114



--------------------------------------------------------------------------------

(x)    consent to the assignment or transfer by Borrower of any of its rights
and obligations under any Financing Document, without the written consent of all
Lenders;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii)
and (ix).

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
maturity of any of its Loan may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any amendment, waiver or consent requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender materially
and more adversely than the other affected Lenders shall require the consent of
such Defaulting Lender.

(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Financing Documents, or consent to any departure by Borrower
therefrom, shall:

(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender; or

(ii)    amend, modify, terminate or waive any provision of the Financing
Documents as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent, as applicable.

(d)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Borrower, on
Borrower.

9.6    Successors and Assigns; Participations.

(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto

 

115



--------------------------------------------------------------------------------

and the successors and permitted assigns of Lenders. Neither Borrower’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by Borrower without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any benefit, legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof. The
entries in the Register shall be conclusive absent manifest error. No assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until recorded in the Register following receipt of a fully executed
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in Section 9.6(d)
(Mechanics). Each assignment shall be recorded in the Register promptly
following receipt by Administrative Agent of the fully executed Assignment
Agreement and all other necessary documents and approvals, prompt notice thereof
shall be provided to Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i)    to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent, provided that, in the case of any assignment of
Commitments pursuant to this clause (i), the assignee shall have the Required
Rating; and

(ii)    to any Person meeting the criteria of clause (b) of the definition of
the term of “Eligible Assignee” (or not satisfying the Required Ratings
requirement in clause (i) above) upon giving of notice to Borrower and
Administrative Agent and consented to by each of Borrower and Administrative
Agent (each such consent not to be (x) unreasonably withheld or delayed or,
(y) in the case of Borrower, required at any time an Event of Default pursuant
to Section 7.1(a) (Failure to Make Payments When Due), Section 7.1(f)
(Involuntary Bankruptcy; Appointment of Receiver, Etc.) or Section 7.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.) shall have occurred and
then be continuing); provided, further, that (A) Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten Business Days after having received
notice thereof and

 

116



--------------------------------------------------------------------------------

(B) each such assignment pursuant to this Section 9.6 shall be in an aggregate
amount of not less than $5,000,000 (or such lesser amount as may be agreed to by
Borrower and Administrative Agent or as shall constitute the aggregate amount of
the Commitments and Loans of the assigning Lender) with respect to the
assignment of the Commitments and Loans.

(d)    Mechanics

(i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to withholding tax matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.17(c) (Status of Lenders), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Funding
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Administrative Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Funding Share of all Loans. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 9.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information (other than customary
administrative information) obtained by it in its capacity as a Lender to
Borrower or any Affiliate of Borrower.

 

117



--------------------------------------------------------------------------------

(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder and under the
other Financing Documents to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall thereafter be a party hereto
and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.8 (Survival of Representations, Warranties
and Agreements)) and be released from its obligations hereunder (and, in the
case of an assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto on the Assignment Effective Date; provided that anything contained in any
of the Financing Documents to the contrary notwithstanding, such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(g)    Participations.

(i)    Each Lender shall have the right at any time to sell one or more
participations without restriction to any Person (other than Borrower, any of
its Subsidiaries or any of their respective Affiliates, any natural Person or
any Disqualified Institution) in all or any part of its Commitments, Loans, or
any other Obligation. Each Lender that sells a participation pursuant to this
Section 9.6(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to the
Commitments, Loans and other Obligations (each, a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under any Financing Document) except
to the extent that the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under United States Treasury
Regulations Section 5f.103-1(c) and Proposed Section 1.163-5(b) (or, in each
case, any amended or successor version). Unless otherwise required by the U.S.
Internal Revenue Service (“IRS”), any disclosure required by the foregoing
sentence shall be made by the relevant Lender directly and solely to the IRS.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes under this Agreement, notwithstanding any notice to the contrary. For
the avoidance of doubt, Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

118



--------------------------------------------------------------------------------

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, or (C) release all or substantially all of the Collateral under
the Security Documents (except as expressly provided in the Financing Documents)
supporting the Loans hereunder in which such participant is participating.

(iii)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.15(c) (Compensation for Breakage or Non-Commencement of Interest
Periods), 2.16 (Increased Costs; Capital Adequacy) and 2.17 (Taxes; Withholding,
Etc.) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section 9.6; provided that (x) a
participant shall not be entitled to receive any greater payment under
Section 2.16 (Increased Costs; Capital Adequacy) or 2.17 (Taxes; Withholding,
Etc.) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, (A) except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation or (B) unless
the sale of the participation to such participant is made with Borrower’s prior
written consent (not to be unreasonably withheld, conditioned or delayed), (y) a
participant shall not be entitled to the benefits of Section 2.17 (Taxes;
Withholding, Etc.) unless such participant agrees, for the benefit of Borrower,
to comply with Section 2.17 (Taxes; Withholding, Etc.) and provide all forms
required by Section 2.17(c) (Status of Lenders) as though it were a Lender (it
being understood that the forms required by Section 2.17(c) (Status of Lenders)
shall be delivered to the participating Lender) and (z) a participant agrees to
be subject to the provisions of Sections 2.18 (Obligation to Mitigate) and 2.20
(Removal or Replacement of a Lender) as if it were an assignee under
paragraph (c) of this Section; provided, further, that, except as specifically
set forth in clauses (x) and (y) of this sentence, nothing herein shall require
any notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 9.4 (Set-Off) as though it were a Lender,
provided such participant agrees to be subject to Section 2.14 (Ratable Sharing)
as though it were a Lender.

(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank or other central bank;
provided that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

 

119



--------------------------------------------------------------------------------

(i)    Disqualified Institutions.

(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless Borrower has consented to such assignment or participation in writing in
its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (i)(i) shall not be void, but the other provisions of
this clause (i) shall apply.

(ii)    If any assignment or participation is made to any Disqualified
Institution without Borrower’s prior written consent in violation of clause (i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and Administrative Agent, (A) terminate the
Commitment of such Disqualified Institution and repay all obligations of
Borrower owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to any Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Financing Document, each Disqualified Institution will be deemed to
have consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
Debtor Relief Plan, each Disqualified Institution party hereto hereby agrees
(1) not to vote on such Debtor Relief Plan, (2) if such Disqualified Institution
does vote on such Debtor Relief Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in

 

120



--------------------------------------------------------------------------------

any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Debtor Relief Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv)    Administrative Agent shall have the right, and Borrower hereby expressly
authorizes Administrative Agent, to (A) post the list of Disqualified
Institutions provided by Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same.

9.7    Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. Any
determination regarding whether or not a Default or Event of Default has
occurred or is existing or continuing under this Agreement or any other
Financing Document shall be made by Borrower and the Requisite Lenders (or
Administrative Agent) to the extent such Default or Event of Default, if it had
occurred, would be waivable by the Requisite Lenders pursuant to Section 9.5
(Amendments and Waivers) hereof. The Lenders shall act collectively through
Administrative Agent with respect to all such determinations; provided that the
Requisite Lenders may direct Administrative Agent with respect to any such
determination; provided, further, that the foregoing shall not in any manner
prohibit any Lender from communicating with any other Lender or with
Administrative Agent regarding any such actual or claimed Event of Default,
Default, default, event or condition, what action Borrower has taken, is taking,
or proposes to take with respect thereto, the terms and conditions of any
amendment or waiver with respect to such Default or Event of Default or any
other matter relating to Borrower or any Financing Document.

9.8    Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Borrowing. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Borrower
set forth in Sections 2.15(c) (Compensation for Breakage or Non-Commencement of
Interest Periods), 2.16 (Increased Costs; Capital Adequacy), 2.17 (Taxes;
Withholding, Etc.), 9.2 (Expenses), 9.3 (Indemnity), 9.4 (Set-Off), 9.7
(Independence of Covenants) and 9.23 (No Fiduciary Duty) and the agreements of
Lenders set forth in Sections 2.14 (Ratable Sharing), 8.3(b) (Exculpatory
Provisions) and 8.6 (Right to Indemnity) shall survive the payment of the Loans
and the termination hereof.

9.9    No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Financing Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any

 

121



--------------------------------------------------------------------------------

single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Financing Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

9.10    Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other Person or against or in payment of any
or all of the Obligations. To the extent that Borrower makes a payment or
payments to Administrative Agent or Lenders (or to Administrative Agent, on
behalf of Lenders), or any Agent or Lender enforces any security interests or
exercises any right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

9.11    Severability.

In case any provision in or obligation hereunder or under any other Financing
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. Without limiting the foregoing
provisions of this Section 9.11, if and to the extent that the enforceability of
any provisions in this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good faith by Administrative Agent, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

9.12    Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Financing Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as
a partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and (subject to
the provisions hereof) enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

122



--------------------------------------------------------------------------------

9.13    Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

9.14    APPLICABLE LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

9.15    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER FINANCING DOCUMENTS, OR ANY OF THE OBLIGATIONS,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1
(NOTICES); (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) IN THE CASE OF BORROWER ONLY, AGREES THAT AGENTS AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT. BORROWER, FOR ITSELF AND ITS AFFILIATES, AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

123



--------------------------------------------------------------------------------

9.16    WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER FINANCING
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

9.17    Confidentiality.

Each Agent and each Lender shall hold all non-public information regarding
Borrower and its Subsidiaries and Affiliates and their respective businesses
identified as such by Borrower and obtained by such Agent or such Lender
pursuant to the requirements hereof in accordance with such Agent’s and such
Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (a) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, representatives, administrators, managers, legal
counsel, independent auditors, insurers and other experts, agents, trustees and
advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 9.17) who need to know such information and
on a confidential basis, (b) disclosures of

 

124



--------------------------------------------------------------------------------

such information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein, by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations under the Loans or any potential providers of credit protection, in
each case, who are advised of the confidential nature of such information,
(c) disclosure to any rating agency on a confidential basis; provided that such
information is supplied to such rating agency after consultation with
Administrative Agent, (d) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (e) disclosures in
connection with the exercise of any remedies hereunder or under any other
Financing Document or any action or proceeding relating to this Agreement or any
other Financing Document or the enforcement of rights hereunder or thereunder,
(f) disclosures to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
Person, (g) disclosures received by a Person on a non-confidential basis from a
source (other than the disclosing party or any of its affiliates, advisors,
members, directors, employees, agents or other representatives) not known by
such Person to be prohibited from disclosing such information to such Person by
a legal, contractual or fiduciary obligation, (h) disclosures to the extent that
such information was already in the disclosing party’s possession or is
independently developed by the disclosing party, (i) with respect to the Joint
Lead Arrangers only, disclosures for purposes of establishing a “due diligence”
defense, (j) disclosures to market data collectors and similar services
providers in the lending industry, and service providers to Administrative
Agent, the Joint Lead Arrangers and the Lenders in connection with the
administration and management of the Loans, (k) disclosures required or
requested by any court, administrative or governmental agency, body, committee
or representative thereof or pursuant to applicable law or legal, administrative
or judicial process, or pursuant to a subpoena or order issued by a court of
competent jurisdiction, in which case such Person agrees to inform Borrower
promptly thereof to the extent permitted by applicable law, (l) disclosures upon
the request or demand of any regulatory or quasi-regulatory authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) purporting to have jurisdiction over such Person or any of its
Affiliates, (m) disclosures to any other party hereto or to Collateral Agent in
its capacity as such, (n) disclosures subject to an agreement containing
provisions substantially the same as (or more stringent than) those set forth in
this Section 9.17 and (o) disclosures with the consent of Borrower.
Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all Persons without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the U.S. federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.

 

125



--------------------------------------------------------------------------------

9.18    Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
by any Lender with respect to any of the Obligations, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law, shall not exceed the Highest Lawful Rate applicable to such Lender. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement charged by any Lender at any time exceeds the Highest Lawful Rate
applicable to such Lender, the outstanding amount of the Loans held by such
Lender made hereunder shall bear interest at the Highest Lawful Rate until the
total amount of interest due thereunder equals the amount of interest which
would have been due thereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
thereunder are repaid in full the total interest due thereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due thereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid to such Lender and the amount
of interest which would have been paid to such Lender if the Highest Lawful Rate
had at all times been in effect. Notwithstanding the foregoing, it is the
intention of Lenders and Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate
applicable to such Lender, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder to such Lender or be refunded to
Borrower.

9.19    Effectiveness; Counterparts.

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrower and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of an
original executed counterpart of this Agreement.

9.20    Entire Agreement.

This Agreement and the other Financing Documents with respect to fees payable to
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract and understanding among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

9.21    PATRIOT Act.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the
PATRIOT Act and, if applicable, the

 

126



--------------------------------------------------------------------------------

Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
PATRIOT Act and, if applicable, the Beneficial Ownership Regulation. This notice
is given in accordance with the requirements of the PATRIOT Act and is effective
for each Lender and Agent.

9.22    Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as an original executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state, provincial or territorial laws
based on the Uniform Electronic Transactions Act.

9.23    No Fiduciary Duty.

Each Agent, each Lender and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), are full service financial
institutions engaged, either directly or through their respective affiliates, in
a broad array of activities, including commercial and investment banking,
financial advisory, market making and trading, investment management (both
public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, each
Lender and funds or other entities in which the Lenders invest or with which
they co-invest, may at any time purchase, sell, hold or vote long or short
positions and investments in securities, derivatives, loans, commodities,
currencies, credit default swaps and other financial instruments for their own
account and for the accounts of their customers. In addition, any Lender may at
any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or instruments.
Any of the aforementioned activities may involve or relate to assets, securities
and/or instruments of Borrower and/or any of its Affiliates, as well as of
Borrower and/or other Persons which (a) may be involved in transactions arising
from or relating to the Financing Documents or (b) have other relationships with
Borrower or its Affiliates. In addition, any Lender may provide investment
banking, commercial banking, underwriting and financial advisory services to
such other Persons. The transactions contemplated by the Financing Documents may
have a direct or indirect impact on the investments, securities or instruments
referred to in this Section 9.23, and employees working on the financing
contemplated hereby may have been involved in originating certain of such
investments and those employees may receive credit internally therefor, and may
have economic interests that conflict with those of Borrower, its equity holders
and/or its Affiliates. Although any Lender in the course of such other
activities and relationships may acquire information about the Financing
Documents and transactions contemplated thereby or other Persons which may be
the subject of the Financing Documents, none of the Lenders shall have any
obligation to disclose such information, or the fact that such Lender is in
possession of such information, Borrower or to use such information on

 

127



--------------------------------------------------------------------------------

Borrower’s behalf. Borrower acknowledges and agrees that nothing in the
Financing Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and Borrower, its equity holders or its Affiliates, on the other.
Borrower acknowledges and agrees that (i) each Lender will act under the
Financing Documents as an independent contractor, (ii) the transactions
contemplated by the Financing Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and Borrower, on the other, and (iii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of Borrower, its equity
holders or its Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise Borrower, its equity holders or its Affiliates on other
matters) or any other obligation to Borrower except the obligations expressly
set forth in the Financing Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of Borrower, or any of its
management, equity holders, Affiliates, creditors or any other Person. Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that Borrower, its equity
holders and its Affiliates are each responsible for making their own independent
judgments with respect to such transactions and the process leading thereto.
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to
Borrower, in connection with such transaction or the process leading thereto. In
addition, any Lender may employ the services of its Affiliates in providing
services hereunder and may exchange with such Affiliates information concerning
Borrower or its equity holders or its Affiliates and other companies that may be
the subject of the transactions contemplated by the Financing Documents, and
such Lender Affiliates will be entitled to the benefits afforded to such Lender
hereunder. Consistent with each Lender’s policies to hold in confidence the
affairs of its customers, each Lender will not furnish confidential information
obtained from Borrower by virtue of the transactions contemplated by the
Financing Documents to any of its other customers. Furthermore, Borrower
acknowledges that none of the Lenders or any of their respective Affiliates has
an obligation to use in connection with the transactions contemplated by the
Financing Documents, or to furnish to Borrower, confidential information
obtained or that may be obtained by them from any other Person.

Each of the Lenders or their respective Affiliates are, or may at any time be, a
counterparty (in such capacities, the “Derivative Counterparties”) to Borrower
and/or any of its Subsidiaries with respect to one or more agreements with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions, in
each case, entered into by to Borrower (collectively, the “Derivatives”).
Borrower acknowledges and agrees for itself and its Subsidiaries that each
Derivative Counterparty (a) will be acting for its own account as principal in
connection with the Derivatives, (b) will be under no obligation or duty as a
result of such Lender’s or its respective Affiliates’ role in connection with
the transactions contemplated by the Financing Documents or otherwise to take
any action or refrain from taking any action, or exercising any rights or
remedies, that such Derivative Counterparty may be entitled to take or exercise
in respect of the applicable Derivatives and (c) may manage its exposure to the
Derivatives without regard to such Lenders’ or its respective Affiliates’ role
hereunder.

 

128



--------------------------------------------------------------------------------

9.24    Authorization of Filing of Financing Statements.

Collateral Agent is hereby authorized to file one or more financing statements
(including fixture filings), continuation statements, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by Borrower pursuant to the Security Documents,
without the signature of Borrower, and naming Borrower as debtor and Collateral
Agent as secured party. Borrower authorizes Collateral Agent to use the
collateral description “all assets,” “all personal property, whether now
existing or hereafter acquired,” “all of the debtor’s assets, whether now owned
or hereafter acquired” or words of similar effect in any such financing
statements filed or other filings for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted hereunder by
Borrower. Notwithstanding the foregoing the Collateral Agent has no obligation
to file any financing statement.

9.25    Electronic Execution of Documents. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement, the other Financing Documents and
the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[Remainder of page intentionally left blank.]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, CHENIERE ENERGY, INC., as Borrower By:  

/s/ Zach Davis

  Name: Zach Davis   Title:   Senior Vice President, Finance

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, SOCIÉTÉ GÉNÉRALE, as Administrative Agent By:  

/s/ Ellen Turkel

  Name: Ellen Turkel   Title:   Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

  Name: Ronald E. McKaig   Title:   Managing Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours,

CANADIAN IMPERIAL BANK OF

COMMERCE, NEW YORK BRANCH,

as a Lender

By:  

/s/ Farhad Merali

  Name: Farhad Merali  

Title:   Executive Director and Authorized

            Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, CHINA MERCHANTS BANK CO., LTD.,
NEW YORK BRANCH, as a Lender By:  

/s/ Jie Hu

  Name: Jie Hu   Title:   Executive Vice President By:  

/s/ Xuejun (Andrew) Mao

  Name: Xuejun (Andrew) Mao   Title:   Deputy General Manager

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as a Lender By:  

/s/ Deborah Kross

  Name: Deborah Kross   Title:   Managing Director By:  

/s/ Kenneth Ricciardi

  Name: Kenneth Ricciardi   Title:   Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours,

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as a Lender

By:  

/s/ Nupur Kumar

  Name: Nupur Kumar   Title:   Authorized Signatory By:  

/s/ Christopher Zybrick

  Name: Christopher Zybrick   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Thomas Manning

  Name: Thomas Manning   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Sean Toole

  Name: Sean Toole   Title:   Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, ING CAPITAL LLC, as a Lender and Joint
Lead Arranger By:  

/s/ Subha Pasumarti

  Name: Subha Pasumarti   Title:   Managing Director By:  

/s/ Phoebe Nguyen Thu Phuong

  Name: Phoebe Nguyen Thu Phuong   Title:   Vice President

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Arina Mavilian

  Name: Arina Mavilian   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours,

MIZUHO BANK, LTD., as a Lender and

Joint Lead Arranger

By:  

/s/ Junji Hasegawa

  Name: Junji Hasegawa   Title:   Managing Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Julie Lilienfeld

  Name: Julie Lilienfeld   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, MUFG BANK, LTD., as a Lender and Joint
Lead Arranger By:  

/s/ Chip Lecois

  Name: Chip Lecois   Title:   Managing Director

 

 

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, NATIONAL AUSTRALIA BANK
LIMITED, as a Lender By:  

/s/ Richard Johnston

  Name: Richard Johnston   Title:   Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, NATIXIS, NEW YORK BRANCH, as a
Lender and Joint Lead Arranger By:  

/s/ Jarrett C. Price

  Name: Jarrett C. Price   Title:   Director By:  

/s/ Amit Roy

  Name: Amit Roy   Title:   Executive Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, ROYAL BANK OF CANADA, as a
Lender and Joint Lead Arranger By:  

/s/ Jason S. York

  Name: Jason S. York   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, SANTANDER BANK N.A., as a Lender
and Joint Lead Arranger By:  

/s/ Pablo Urgoiti

  Name: Pablo Urgoiti   Title:   Head of Global Debt Finance By:  

/s/ Nuno Andrade

  Name: Nuno Andrade   Title:   Managing Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, SOCIÉTÉ GÉNÉRALE, as a Lender and
Joint Lead Arranger By:  

/s/ Roberto S. Simon

  Name: Roberto S. Simon   Title:   Managing Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Very truly yours, SUMITOMO MITSUI BANKING
CORPORATION, as a Lender and Joint
Lead Arranger By:  

/s/ Michael Maguire

  Name: Michael Maguire   Title:   Managing Director

 

[Signature Page to Credit Agreement (Cheniere Energy, Inc. Term Facility)]